OS NM ,

TESTIMONIO
PRIMER TESTIMONIO

ESCRITURA: 1236 KARDEX: 5503 MINUTA: 1058

CONTRATO DE LICENCIA DE EXPLOTACIÓN DE HIDROCARBUROS
EN EL LOTE XX NOROESTE
QUE CELEBRAN
PERUPETRO S.A. Y
PETROLERA MONTERRICO S.A.
CON INTERVENCIÓN DEL
BANCO CENTRAL DE RESERVA DEL PERU

ARRRARARERARERARAREARRARERERARAARARE RARA RARA RE RARA RARA RARERA REA ARA ARRRRA

EN LA CIUDAD DE LIMA; DISTRITO DE MIRAFLORES, A LOS DIECINUEVE (19) DÍAS
DEL MES DE ENERO DEL AÑO DOS MIL SEIS (2006), ANTE MI, LUIS BENJAMÍN

GUTIERREZ ADRIANZEN, ABOGADO - NOTARIO PUBLICO DE LIMA; ======" £..
COMPARECEN: ======es==occcaneeoooeoororroncrn orcos eones
DON JOSE EDUARDO CHAVEZ CACERES, QUIEN MANIFESTÓ SER: =====================
DE NACIONALIDAD: PERUANA. =========e=s======s=ececeaooasose===ssreesssessss==

DE ESTADO CIVIL: CASADO. ========== === nm
DE PROFESIÓN: INGENIERO. ==========mmmmmmo
CON DOCUMENTO NACIONAL DE IDENTIDAD N* 09343700. ==========================
CON DOMICILIO EN AVENIDA LUIS ALDANA 320, DISTRITO DE SAN BORJA, PROVINCIA
Y DEPARTAMENTO DE LIMA.== === == ===

- QUIEN PROCEDE EN REPRESENTACIÓN DE PBERUPETRO S.A., SEGÚN PODER INSCRITO
EN EL ASIENTO C-34 DE LA PARTIDA ELECTRÓNICA 00259837 DEL REGISTRO DE
PERSONAS URLS MA e 5 5 5 5 5 5
DON VICTOR ANTONIO CORREA RIOS, QUIEN MANIFESTÓ SER:======================
DE NACIONALIDAD: PERUANA. =============:
DE ESTADO CIVIL: CASADO. =============:
DE PROFESIÓN: INGENTERO. ==e=====sorss===sosanarsonssnesosoo soso
CON DOCUMENTO NACIONAL DE IDENTIDAD N* 08182367. ==========================
CON DOMICILIO EN AV. LA ENCALADA 245, URBANIZACIÓN CENTRO COMERCIAL
MONTERRICO, SANTIAGO DE SURCO, PROVINCIA Y DEPARTAMENTO DE LIMA.
- QUIEN PROCEDE EN REPRESENTACIÓN DE PETROLERA MONTERRICO S.A., SEGÚN
PODER INSCRITO EN LA PARTIDA 03023975 DEL REGISTRO DE PERSONAS JURÍDICAS
O e
DON MANUEL MONTEAGUDO VALDEZ, QUIEN MANIFESTÓ SER: =======

DE NACIONALIDAD: PERUANA. ==========

canoso ooo

aomoonmonoossoooosssoeseoooscessme=

DE ESTADO CIVIL CASO A
DE OCUPACIÓN: GERENTE JURIDICO. ===
CON DOCUMENTO NACIONAL DE IDENTIDAD NO 10275927 o
DON CARLOS BALLON AVALOS, QUIEN MANIFESTÓ SER:============================
DE NACIONALIDAD: PERUANA. ==="
DE ESTADO CIVIL: CASADO. ==================e==e=s=: Sssss=s=ooscoss=========
DE OCUPACIÓN: ECONOMISTA . nena mmm

.s

Notaría Gi

TESTIMONIO

CON DOCUMENTO NACIONAL DE IDENTIDAD NO 0875738 Qvo
AMBOS CON DOMICILIO EN JR. MIRO QUESADA 441, DISTRITO, PROVINCIA Y
DEPARTAMENTO DE LIMA. ==
- QUIENES PROCEDEN EN REPRESENTACIÓN DEL BANCO CENTRAL DE RESERVA DEL
PERÚ, AUTORIZADOS CONFORME CONSTA DE LA COMUNICACIÓN GG-144-2005 DE FECHA
26 DE OCTUBRE DE 2005. = ======== Sos ========== ass==========
DE CONFORMIDAD CON LO ESTABLECIDO EN EL ARTICULO 55 DE LA LEY DEL
NOTARIADO DOY FE DE HABER IDENTIFICADO A LOS COMPARECIENTES EN LA FORMA
ESTABLECIDA EN EL ARTICULO 54 DE LA ACOTADA, Y DEJO CONSTANCIA QUE SON
PERSONAS MAYORES DE EDAD, CON CAPACIDAD PLENA DE EJERCICIO, INTELIGENTES
EN EL IDIOMA CASTELLANO, HÁBILES PARA CELEBRAR TODA CLASE DE CONTRATOS Y
PARA OTORGAR TODA CLASE DE ACTOS JURÍDICOS, PROCEDEN CON ENTERA LIBERTAD Y
CONOCIMIENTO SUFICIENTE DE LA ESCRITURA QUE ESTÁN OTORGANDO. ==============
LOS CONTRATANTES ME ENTREGAN UNA MINUTA AUTORIZADA POR ABOGADO PARA SER
ELEVADA A ESCRITURA PÚBLICA, LA CUAL CONFORME AL ARTICULO 60 DE LA LEY,
PROCEDÍ A NUMERAR EN EL ORDEN QUE LE CORRESPONDE PARA LOS FINES DE FORMAR
EL TOMO DE MINUTAS QUE PRECISA DICHO DISPOSITIVO, Y CUYO TENOR LITERAL ES
COMO SIGUE: =
MINUTA.
SEÑOR NOTARIO: LUIS BENJAMÍN GUTIERREZ ADRIANZEN
SÍRVASE EXTENDER EN SU REGISTRO DE ESCRITURAS PÚBLICAS UNA EN QUE CONSTE
EL CONTRATO DE LICENCIA DE EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE XX
NOROESTE QUE CELEBRAN PERUPETRO S.A., A LA QUE EN ESTE DOCUMENTO SE
DESIGNARÁ ABREVIADAMENTE COMO PERUPETRO, CON RUC 20196785044 Y DOMICILIO
EN AV. LUIS ALDANA 320, SAN BORJA, LIMA, REPRESENTADA POR SU GERENTE
GENERAL, ING. JOSÉ EDUARDO CHÁVEZ CÁCERES, CON DNI 09343700, SEGÚN PODER
INSCRITO EN EL ASIENTO C-34 DE LA PARTIDA ELECTRÓNICA 00259837 DEL
REGISTRO DE PERSONAS JURÍDICAS DE LIMA, AUTORIZADO POR ACUERDO DEL
DIRECTORIO N” 070-2005 DE FECHA 12 DE OCTUBRE DE 2005 Y POR EL DECRETO
SUPREMO N” 001-2006-EM, Y PETROLERA MONTERRICO S.A., A LA QUE EN ESTE
DOCUMENTO SE DESIGNARÁ ABREVIADAMENTE COMO PETROMONT, CON RUC 20338598301
Y DOMICILIO EN AV. LA ENCALADA 245, URBANIZACIÓN CENTRO COMERCIAL
MONTERRICO, SANTIAGO DE SURCO, LIMA, REPRESENTADA POR SU GERENTE GENERAL,
ING. VÍCTOR ANTONIO CORREA RÍOS, CON DNI 08182367, SEGÚN PODER INSCRITO EN
LA PARTIDA 03023975 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA Y EN EL
ASIENTO :01, FOJAS 443 DEL TOMO V DEL LIBRO DE MANDATOS DEL REGISTRO
PÚBLICO DE HIDROCARBUROS, ASÍ COMO CON LA INTERVENCIÓN DEL BANCO CENTRAL
DE RESERVA DEL PERÚ, QUE INTERVIENE POR DISPOSICIÓN DEL DECRETO SUPREMO
001-2006-EM, PUBLICADO EL 5 DE ENERO DEL 2006, CON DOMICILIO EN JIRÓN MIRÓ
QUESADA 441, LIMA, REPRESENTADO POR SUS FUNCIONARIOS SEÑOR RENZO ROSSINI
MIÑÁN, EN SU CALIDAD DE GERENTE GENERAL, Y SEÑOR CARLOS BALLÓN ÁVALOS, EN
SU CALIDAD DE GERENTE DE OPERACIONES INTERNACIONALES, AUTORIZADOS CONFORME
CONSTA EN LA COMUNICACIÓN DE GERENCIA GENERAL N*% GG-144-2005 DE FECHA 26
DE OCTUBRE DE 2005, QUE USTED SE SERVIRÁ INSERTAR. EL CONTRATO QUE HA SIDO
APROBADO Y AUTORIZADO POR EL DECRETO SUPREMO 001-2006-EM, PUBLICADO EL 5

TESTIMONIO

DE ENERO DEL 2006, QUE USTED IGUALMENTE INSERTARÁ Y QUE SE CELEBRA EN LOS
TÉRMINOS QUE CONSTAN EN EL DOCUMENTO ANEXO. ==
AGREGUE USTED LO QUE SEA DE LEY Y SÍRVASE CURSAR PARTES AL REGISTRO
PÚBLICO DE HIDROCARBUROS PARA LA INSCRIPCIÓN DEL CONTRATO.==
LIMA, 19 DE ENERO DEL 2006. CUATRO FIRMAS ILEGIBLES . =—=—===—=—===
AUTORIZA LA MINUTA EL DR. EDWIN MASSEUR STOLL, ABOGADO CON REGISTRO DEL
C.A.L. 5369. omo:

ms===:

CONTRATO DE LICENCIA PARA LA EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE XX
PERUPETRO S.A. Y PETROLERA MONTERRICO S.A.==
CLAUSULA PRELIMINAR.- GENERALIDADES. ==========s======seo==se==eneseeeee=es=
I. EL PRESENTE DOCUMENTO ES UN CONTRATO DE LICENCIA PARA LA EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE XX, CELEBRADO BAJO LA LEY N' 26221 ENTRE
PERUPETRO S.A. Y PETROLERA MONTERRICO S.A. =======
TI. LOS HIDROCARBUROS “IN SITU” SON DE PROPIEDAD DEL ESTADO. EL DERECHO
DE PROPIEDAD SOBRE LOS HIDROCARBUROS EXTRAÍDOS ES TRANSFERIDO POR
PERUPETRO AL CONTRATISTA EN LA FECHA DE SUSCRIPCIÓN, CONFORME LO
ESTIPULADO EN EL CONTRATO Y EN EL ARTÍCULO 8” DE LA LEY N* 26221. =:
EL CONTRATISTA SE OBLIGA A PAGAR AL ESTADO, A TRAVÉS DE PERUPETRO, LA
REGALÍA EN EFECTIVO, EN LAS CONDICIONES Y OPORTUNIDAD ESTABLECIDAS EN EL
CONTRATO. ========================== es mm nn
III. DE ACUERDO CON LO DISPUESTO EN EL ARTÍCULO 12” DE LA LEY N” 26221,
EL CONTRATO SE RIGE POR EL DERECHO PRIVADO PERUANO SIÉNDOLE DE APLICACIÓN
LOS ALCANCES DEL ARTÍCULO 1357” DEL CÓDIGO CIVIL. ===================e====
Iv. PARA TODOS LOS EFECTOS RELATIVOS Y DERIVADOS DEL CONTRATO, LAS
PARTES CONVIENEN EN QUE LOS TÍTULOS DE LAS CLÁUSULAS SON IRRELEVANTES PARA
LA INTERPRETACIÓN DEL CONTENIDO DE LAS MISMAS.
v. CUALQUIER REFERENCIA AL CONTRATO COMPRENDE A LOS ANEXOS. EN CASO DE
DISCREPANCIA ENTRE LOS ANEXOS Y EL CUERPO DEL CONTRATO PREVALECERÁ ESTE
ÚLTIMO. mm
CLAUSULA PRIMERA.- DEFINICIONES, ======: =
LAS DEFINICIONES ACORDADAS POR LAS PARTES EN LA PRESENTE CLÁUSULA TIENEN
POR FINALIDAD DAR EL SIGNIFICADO REQUERIDO A LOS TÉRMINOS QUE SE EMPLEAN
EN EL CONTRATO Y DICHO SIGNIFICADO SERÁ EL ÚNICO ACEPTADO PARA LOS EFECTOS
DE SU INTERPRETACIÓN EN LA EJECUCIÓN DEL MISMO, A MENOS QUE LAS PARTES LO
ACUERDEN EXPRESAMENTE POR ESCRITO DE OTRA FORMA. =============omea=s=e====
LOS TÉRMINOS DEFINIDOS Y UTILIZADOS EN EL CONTRATO, SEAN EN SINGULAR O EN
PLURAL, SE  ESCRIBIRÁN EN MAYÚSCULA Y TENDRÁN LOS SIGUIENTES
SIGNIFICADOS: = ==

1.1 AFILIADA. ==oeeesseesoosorr ome
CUALQUIER ENTIDAD, CUYO CAPITAL ACCIONARIO CON DERECHO A VOTO SEA DE
PROPIEDAD, DIRECTA O INDIRECTAMENTE, EN UNA PROPORCIÓN IGUAL AL CINCUENTA
POR CIENTO (50%) O MÁS DE CUALQUIERA DE LAS PARTES O CUALQUIER ENTIDAD O
PERSONA QUE SEA PROPIETARIA, DIRECTA O INDIRECTAMENTE, DEL CINCUENTA POR
CIENTO (50%) O MÁS DEL CAPITAL ACCIONARIO CON DERECHO A VOTO DE UNA DE LAS

=====

mooonosseonessese=====

TESTIMONIO

PARTES O CUALQUIER ENTIDAD CUYO CAPITAL ACCIONARIO CON DERECHO A VOTO SEA
DE PROPIEDAD, DIRECTA O INDIRECTAMENTE, EN CINCUENTA POR CIENTO (50%) O
MÁS DEL MISMO ACCIONISTA O ACCIONISTAS QUE POSEA O POSEAN, DIRECTA O
INDIRECTAMENTE, EL CINCUENTA POR CIENTO (50%) O MÁS DEL CAPITAL ACCIONARIO
CON DERECHO A VOTO DE ALGUNA DE LAS PARTES DEL CONTRATO. rm mmns
1.2 AÑO. ==
PERÍODO DE DOCE (12) MESES CONSECUTIVOS DE ACUERDO AL CALENDARIO
GREGORIANO, CONTADO DESDE UNA FECHA ESPECÍFICA.
1.3 ÁREA DE CONTRATO. =e===========s=s========
ÁREA DEFINIDA POR LAS COORDENADAS QUE FIGURAN EN EL ANEXO “A” Y QUE SE
MUESTRAN EN EL ANEXO "B", DENOMINADA LOTE XX, UBICADA EN LA PROVINCIA DE
CONTRALMIRANTE VILLAR DEL DEPARTAMENTO DE TUMBES, CON UNA EXTENSIÓN DE
SEIS MIL TRESCIENTOS CINCUENTA Y CINCO PUNTO NOVECIENTOS CUARENTA Y SIETE
(6,355.947 HA) HECTÁREAS. ===========:
EN CASO DE EXISTIR ALGUNA DISCREPANCIA ENTRE LO MOSTRADO EN EL ANEXO "B" Y
LO DESCRITO EN EL ANEXO "A", PREVALECERÁ EL ANEXO "A" =e======s======a==e=
1.4 BARRIL. ===== ========= Sassooosooooooossssosssono====
UNIDAD DE MEDIDA DE VOLUMEN DE HIDROCARBUROS LÍQUIDOS QUE CONSISTE EN
CUARENTA Y DOS (42) GALONES DE CAPACIDAD DE LOS ESTADOS UNIDOS DE AMÉRICA,
CORREGIDOS A UNA TEMPERATURA DE SESENTA GRADOS FAHRENHEIT (60% F), A
PRESIÓN DEL NIVEL DEL MAR, SIN AGUA Y SEDIMENTOS (BS£5W). =================
1.5 BTU Ó UNIDAD TÉRMICA BRITÁNICA. ================ ========
CANTIDAD DE CALOR QUE SE REQUIERE PARA AUMENTAR LA TEMPERATURA EN UN GRADO
FAHRENHEIT DE UNA LIBRA DE AGUA, EQUIVALENTE A 1055.056 JOULES. ==========
1.6 CASO FORTUITO O FUERZA MAYOR. ============

SE ENTIENDE COMO TAL, ENTRE OTROS LOS SIGUIENTES: INCENDIOS, TEMBLORES,
TERREMOTOS, MAREMOTOS, DERRUMBES, AVALANCHAS, INUNDACIONES, HURACANES,
TEMPESTADES, EXPLOSIONES, ACTOS FORTUITOS IMPREVISIBLES, CONFLICTOS
BÉLICOS, GUERRILLAS, ACTOS TERRORISTAS, SABOTAJE, CONMOCIÓN CIVIL,
BLOQUEOS, DEMORAS INCONTROLABLES EN EL TRANSPORTE, HUELGAS, PAROS,
IMPOSIBILIDAD DE OBTENER, NO OBSTANTE HABERLO PREVISTO,
FACILIDADES ADECUADAS PARA EL TRANSPORTE DE MATERIALES, LICENCIAS Y
PERMISOS, EQUIPO Y SERVICIOS, O CUALQUIER OTRA CAUSA, YA SEA SIMILAR O
DISTINTA DE AQUELLAS ESPECÍFICAMENTE ENUMERADAS AQUÍ, QUE ESTÉN FUERA DEL
CONTROL RAZONABLE Y NO PUDIERAN SER PREVISTAS O QUE, HABIENDO SIDO
PREVISTAS, NO PUDIERAN SER EVITADAS. ========:
1.7 COMITÉ DE SUPERVISIÓN. =
ÓRGANO CONFORMADO POR LAS PARTES, A TRAVÉS DEL CUAL PERUPETRO VERIFICA EL
CUMPLIMIENTO Y LA EJECUCIÓN DEL CONTRATO, CUYA CONFORMACIÓN Y ATRIBUCIONES
ESTÁN ESTABLECIDAS EN LA CLÁUSULA SÉTIMA. ==========e==so=s=enso=esenme=as
1.8 COMITÉ TÉCNICO DE CONCILIACIÓN. ========================es=e===
ÓRGANO NO PERMANENTE, FORMADO PARA PRONUNCIARSE SOBRE LAS DISCREPANCIAS
QUE SURJAN CON RELACIÓN A LAS OPERACIONES, EL MISMO QUE SE ESTABLECERÁ DE
ACUERDO A LO ESTIPULADO EN EL ACÁPITE 21.2. ====== === oossss====

1.9 —CONDENSADOS. ==="

pornos

TESTIMONIO

HIDROCARBUROS LÍQUIDOS FORMADOS POR LA CONDENSACIÓN DE LOS HIDROCARBUROS
SEPARADOS DEL GAS NATURAL, DEBIDO A CAMBIOS EN LA PRESIÓN Y TEMPERATURA
CUANDO EL GAS NATURAL DE LOS RESERVORIOS ES PRODUCIDO O CUANDO PROVIENE DE
UNA O MÁS ETAPAS DE COMPRESIÓN DE GAS NATURAL. ===========
1.10 GCONDENSADOS FISCALIZADOS. ===========================
CONDENSADOS PRODUCIDOS EN EL ÁREA DEL CONTRATO Y MEDIDOS EN UN PUNTO DE
FISCALIZACIÓN DE LA PRODUCCIÓN.
4,11 CONTRATISTA.
PETROLERA MONTERRICO S.A., INSCRITA EN EL REGISTRO PÚBLICO DE
HIDROCARBUROS EN EL ASIENTO 01, FOJAS 401, TOMO III DEL LIBRO DE
CONTRATISTAS DE OPERACIONES. ======esensaneeseoecosrrerrcenorrerrer
1.12 CONTRATO. ==:
EL PRESENTE ACUERDO AL QUE HAN LLEGADO LAS PARTES, EN EL CUAL SE ESTIPULAN
LOS TÉRMINOS Y CONDICIONES QUE SE ENCUENTRAN CONTENIDOS EN ESTE DOCUMENTO
Y EN LOS ANEXOS QUE LO INTEGRAN. COMPRENDE LOS ACUERDOS ADICIONALES A LOS
QUE LLEGUEN LAS PARTES EN VIRTUD DE ESTE DOCUMENTO Y LAS MODIFICACIONES
QUE SE HAGAN AL MISMO CONFORME A LEY. =======ms==anasesnasssensaanene=oo
1.13 DESARROLLO. ========
EJECUCIÓN DE CUALESQUIERA ACTIVIDADES APROPIADAS PARA LA PRODUCCIÓN DE
HIDROCARBUROS, TALES COMO LA PERFORACIÓN, COMPLETACIÓN Y PROFUNDIZACIÓN DE
POZOS, ASÍ COMO EL DISEÑO, CONSTRUCCIÓN E INSTALACIÓN DE EQUIPOS,
TUBERÍAS, TANQUES DE ALMACENAMIENTO Y OTROS MEDIOS BE INSTALACIONES
INCLUYENDO LA UTILIZACIÓN DE MÉTODOS DE PRODUCCIÓN ARTIFICIAL Y SISTEMAS
DE RECUPERACIÓN PRIMARIA Y MEJORADA, EN EL ÁREA DE CONTRATO Y FUERA DE
ELLA EN CUANTO RESULTE NECESARIO. ======- === === =============

INCLUYE LA CONSTRUCCIÓN DEL SISTEMA DE TRANSPORTE Y ALMACENAMIENTO, DE
INSTALACIONES DEL PUNTO DE FISCALIZACIÓN DE LA PRODUCCIÓN Y DE LAS PLANTAS
DE DESTILACIÓN PRIMARIA PARA LA MANUFACTURA DE PRODUCTOS A SER UTILIZADOS
EN LAS OPERACIONES.
1.14 DÍA.
PERÍODO DE VEINTICUATRO (24) HORAS QUE SE INICIA A LAS CERO (0:00) HORAS Y
TERMINA A LAS VEINTICUATRO (24:00) HORAS. =======tio=======so=ssesssees===
1.15 DÍA UTIL. ===
TODOS LOS DÍAS DE LUNES A VIERNES INCLUSIVE, SALVO LOS DÍAS QUE SEAN
DECLARADOS TOTAL O PARCIALMENTE NO LABORABLES, EN LA CIUDAD DE LIMA, POR
LA AUTORIDAD COMPETENTE. ====so=ess=======ss=s==s=oossosss=sssos=sesss===

OS
UNIDAD MONETARIA DE LOS ESTADOS UNIDOS DE AMÉRICA. ===================me==
A A
PLANEAMIENTO, EJECUCIÓN Y EVALUACIÓN DE TODO TIPO DE ESTUDIOS GEOLÓGICOS,
GEOFÍSICOS, GEOQUÍMICOS Y OTROS, ASÍ COMO LA PERFORACIÓN DE POZOS
EXPLORATORIOS Y DEMÁS ACTIVIDADES CONEXAS NECESARIAS PARA EL
DESCUBRIMIENTO DE HIDROCARBUROS, INCLUYENDO LA PERFORACIÓN DE POZOS
CONFIRMATORIOS PARA LA EVALUACIÓN DE LOS RESERVORIOS DESCUBIERTOS.
1.18 EXPLOTACIÓN. =================

pocos S==o====:

Notaría Gi

TESTIMONIO

DESARROLLO Y/O PRODUCCIÓN. a e
1.19 FECHA DE INICIO DE LA EXTRACCIÓN COMERCIAL. ======================
FECHA DE LA PRIMERA MEDICIÓN DE HIDROCARBUROS EN UN PUNTO DE FISCALIZACIÓN
DE LA PRODUCCIÓN, QUE DÉ LUGAR AL PAGO DE LA REGALÍA. ====================
PARA EFECTOS DE ESTA DEFINICIÓN NO SE CONSIDERAN LOS VOLÚMENES PRODUCIDOS
PARA PRUEBAS U OTROS FINES QUE ESPECÍFICAMENTE ACUERDEN LAS PARTES. =======
1.20 FECHA DE SUSCRIPCIÓN. ========="=""===
EL 19 DE ENERO DE 2006, EN QUE LAS PARTES SUSCRIBEN EL CONTRATO.
1.21 FISCALIZACIÓN. e=sscesosossossescesososcosseeocoemennooooesseses
ACCIONES QUE, CONFORME A LOS DISPOSITIVOS LEGALES Y NORMAS TÉCNICAS,
REALIZA ORGANISMO SUPERVISOR DE LA INVERSIÓN EN ENERGÍA (OSINERG) SOBRE
LAS ACTIVIDADES DE EXPLORACIÓN Y EXPLOTACIÓN REALIZADAS POR EL

CONTRATISTA. ======e==e====ce===o=so=ssses==:

Sooooosono=sese==e==:

1.22 GAS NATURAL. =============s===ee=eeseooeoosooroereoooearoorerro

MEZCLA DE HIDROCARBUROS QUE A CONDICIONES INICIALES DE RESERVORIO SE
ENCUENTRA EN ESTADO GASEOSO O EN DISOLUCIÓN CON EL PETRÓLEO. COMPRENDE EL
GAS NATURAL ASOCIADO Y GAS NATURAL NO ASOCIADO. ==========
1.23 GAS NATURAL ASOCIADO. ==========
GAS NATURAL PRODUCIDO CON LOS HIDROCARBUROS LÍQUIDOS DEL RESERVORIO.======
1.24 GAS NATURAL FISCALIZADO. ——="="=======
GAS NATURAL PRODUCIDO EN EL ÁREA DE CONTRATO Y MEDIDO EN UN PUNTO DE
FISCALIZACIÓN DE LA PRODUCCIÓN. ======
1.25 GAS NATURAL NO ASOCIADO. ====- === == =
AQUEL CUYA OCURRENCIA TIENE LUGAR EN UN RESERVORIO NATURAL EN EL QUE A
CONDICIONES INICIALES, NO HAY PRESENCIA DE HIDROCARBUROS LÍQUIDOS .=======
1.26 HIDROCARBUROS. ======:
TODO COMPUESTO ORGÁNICO, GASEOSO, LÍQUIDO O SÓLIDO, QUE CONSISTE
PRINCIPALMENTE DE CARBONO E HIDRÓGENO. ============ E as:
1.27 HIDROCARBUROS FISCALIZADOS. ===
HIDROCARBUROS PRODUCIDOS EN EL ÁREA DE CONTRATO Y MEDIDOS EN UN PUNTO DE
FISCALIZACIÓN DE LA PRODUCCIÓN. ===
1.28 HIDROCARBUROS LÍQUIDOS. ==========
PETRÓLEO, CONDENSADOS, Y EN GENERAL TODOS AQUELLOS HIDROCARBUROS QUE BAJO
CONDICIONES ATMOSFÉRICAS DE TEMPERATURA Y PRESIÓN, SE ENCUENTRAN EN ESTADO
LÍQUIDO EN EL LUGAR DE SU MEDICIÓN, INCLUYENDO AQUELLOS HIDROCARBUROS QUE
SE ENCUENTRAN EN ESTADO LÍQUIDO A UNA TEMPERATURA MAYOR QUE LA TEMPERATURA
ATMOSFÉRICA. SE EXCLUYEN LOS PRODUCTOS LÍQUIDOS, RESULTANTES DEL PROCESO
DE REFINACIÓN DE HIDROCARBUROS JÍQUEDSS: e
1.29 LEY WN" 26221. ===e===s===e====
LEY N%  26221- LEY ORGÁNICA DE HIDROCARBUROS,  AMPLIATORIAS Y
MODIFICATORIAS, ASÍ COMO SUS REGLAMENTOS. ==e=====n==sosoes=ssses=e=======
1.30 MES. ====s=============esses====eosss=osss=e=sreororeso===============
PERÍODO CONTADO A PARTIR DE CUALQUIER DÍA DE UN MES CALENDARIO QUE TERMINA
EL DÍA ANTERIOR AL MISMO DÍA DEL MES CALENDARIO SIGUIENTE O, EN CASO DE NO
EXISTIR ÉSTE, EL ÚLTIMO DÍA DE DICHO MES. =======================: ===

mem=====

IES e==sse=

cenas =s====ese====

Nor a Gutiós . s

TESTIMONIO

o
MIL (1000) PIES CÚBICOS ESTÁNDAR (SCF). UN (1) SCF ES EL VOLUMEN DE GAS
NECESARIO PARA LLENAR UN ESPACIO DE UN (1) PIE CÚBICO A 14.6959 LIBRAS POR
PULGADA CUADRADA DE PRESIÓN ABSOLUTA A UNA TEMPERATURA BASE DE SESENTA
GRADOS FAHRENHEIT (0
1.32 OPERACIONES. ======-
TODA ACTIVIDAD DE EXPLOTACIÓN Y
RELACIONADAS CON EL SISTEMA DE TRANSPORTE Y ALMACENAMIENTO Y TODAS LAS
DEMÁS ACTIVIDADES MATERIA DEL CONTRATO O RELACIONADAS CON LA EJECUCIÓN
DEL MISMO. ==
1.33 RT A
PERUPETRO Y EL CONTRATISTA.
1.34 PERUPETRO. . mc
PERUPETRO S.A., ES LA EMPRESA ESTATAL DE DERECHO PRIVADO DEL SECTOR
ENERGÍA Y MINAS, CREADA POR LA LEY NO 26221. co
1.35 PETRÓLEO. ==="
HIDROCARBUROS QUE A CONDICIONES INICIALES DE PRESIÓN Y TEMPERATURA DE
RESERVORIO SE ENCUENTRAN EN ESTADO LÍQUIDO. = == =
1.36 A A
PETRÓLEO PRODUCIDO EN EL ÁREA DE CONTRATO Y MEDIDO EN UN PUNTO DE
FISCALIZACIÓN DE LA PRODUCCIÓN. mmm
1.37 POZO CONFIRMATORIO. ==========
ES EL POZO QUE SE PERFORA PARA EVALUAR LOS RESERVORIOS DE HIDROCARBUROS
DESCUBIERTOS. ====: Ss oo================: Sasssss==s=sssosoooo
1.38 POZO DE DESARROLLO. =============: ========= aan: ==
POZO QUE SE PERFORA PARA LA PRODUCCIÓN DE LOS HIDROCARBUROS DESCUBIERTOS.=
1.39 POZO EXPLORATORIO. == S=nenoosoaeoronesees=======: a]
ES EL POZO QUE SE PERFORA CON EL PROPÓSITO DE DESCUBRIR UN NUEVO
RESERVORIO O PARA DETERMINAR LA ESTRATIGRAFÍA DE UN ÁREA. ================
1.40 PRODUCCIÓN. =========
TODO TIPO DE ACTIVIDADES EN EL ÁREA DE CONTRATO O FUERA DE ELLA EN LO QUE
RESULTE NECESARIO, CUYA FINALIDAD SEA LA EXTRACCIÓN Y MANIPULEO DE
HIDROCARBUROS Y QUE INCLUYE LA OPERACIÓN Y REACONDICIONAMIENTO DE POZOS,
INSTALACIÓN Y OPERACIÓN DE EQUIPOS, TUBERÍAS, SISTEMA DE TRANSPORTE Y
ALMACENAMIENTO, TRATAMIENTO Y MEDICIÓN DE HIDROCARBUROS Y TODO TIPO DE
MÉTODOS DE RECUPERACIÓN PRIMARIA Y MEJORADA. emma neones mos
1.41 PUNTO DE FISCALIZACIÓN DE LA PRODUCCIÓN. ========
LUGAR O LUGARES UBICADOS POR EL CONTRATISTA EN EL ÁREA DEL CONTRATO o
UBICADOS POR ACUERDO DE LAS PARTES FUERA DE ELLA, DONDE SE REALIZARAN LAS
MEDICIONES Y DETERMINACIONES VOLUMÉTRICAS, AJUSTES POR LA TEMPERATURA,
DETERMINACIONES DEL CONTENIDO DE AGUA Y SEDIMENTOS Y OTRAS MEDICIONES, A
FIN DE ESTABLECER EL VOLUMEN DE HIDROCARBUROS FISCALIZADOS, DE ACUERDO A
LAS RESPECTIVAS NORMAS API Y ASTM.
1.42 RESERVORIO. ======memcraaaoereeooeooooorrrerecrroenenes

ESTRATO O ESTRATOS BAJO LA SUPERFICIE Y QUE FORMAN PARTE DE UN YACIMIENTO,

Notaría Gutiérrez Adrianzén

TESTIMONIO

QUE ESTÉN PRODUCIENDO O QUE SE HAYA PROBADO QUE SEAN CAPACES DE PRODUCIR
HIDROCARBUROS Y QUE TIENEN UN SISTEMA COMÚN DE PRESIÓN EN TODA SU
EXTENSIÓN. === e e
1.43 SISTEMA DE TRANSPORTE Y ALMACENAMIENTO. ========="=======-
CONJUNTO DE TUBERÍAS, ESTACIONES DE BOMBEO, ESTACIONES DE COMPRESIÓN,
TANQUES DE ALMACENAMIENTO, SISTEMAS DE ENTREGA, CAMINOS, DEMÁS
INSTALACIONES Y TODO OTRO MEDIO NECESARIO Y ÚTIL PARA EL TRANSPORTE DE LOS
HIDROCARBUROS PRODUCIDOS EN EL ÁREA DE CONTRATO HASTA EL PUNTO DE
FISCALIZACIÓN DE LA PRODUCCIÓN, INCLUYENDO EL DISEÑO, CONSTRUCCIÓN,
MANTENIMIENTO Y EQUIPAMIENTO DE TODO LO ANTES MENCIONADO.
1.44 SUBCONTRATISTA. ======:
TODA PERSONA NATURAL O JURÍDICA, NACIONAL O EXTRANJERA, CONTRATADA POR EL
CONTRATISTA PARA PRESTAR SERVICIOS RELACIONADOS CON LAS OPERACIONES. ======"
1.45 SUPERVISIÓN. ======="===="=====—
ACCIONES QUE PERUPETRO REALIZA PARA VERIFICAR EL CUMPLIMIENTO DE LAS
OBLIGACIONES CONTRACTUALES DEL CONTRATISTA. ==============================
1.46 TRIBUTOS. e o

COMPRENDE IMPUESTOS, CONTRIBUCIONES Y TASAS, CONFORME A LO ESTABLECIDO EN
EL CÓDIGO TRIBUTARIO.
1.47 VIGENCIA DEL CONTRATO. === e
PERÍODO COMPRENDIDO ENTRE LA FECHA DE SUSCRIPCIÓN Y EL VENCIMIENTO DEL
PLAZO PERTINENTE ESTABLECIDO EN EL ACÁPITE 3.1. ======
1.48 YACIMIENTO. === == > ==
ÁREA DE SUPERFICIE DEBAJO DE LA CUAL EXISTEN UNO O MÁS RESERVORIOS QUE
ESTÉN PRODUCIENDO O QUE SE HAYA PROBADO QUE SON CAPACES DE PRODUCIR
HIDROCARBUROS. ===
CLAUSULA SEGUNDA.- OBJETO DEL CONTRATO. = asss==s=======

2.1 PERUPETRO AUTORIZA AL CONTRATISTA PARA LA REALIZACIÓN DE LAS
OPERACIONES, DE ACUERDO CON LO ESTABLECIDO EN LA LEY N% 26221,
LEGISLACIÓN PERTINENTE, Y LAS ESTIPULACIONES DEL CONTRATO, CON EL OBJETO
COMÚN DE PRODUCIR Y DESCUBRIR HIDROCARBUROS EN EL ÁREA DE CONTRATO. ======
2.2 EL CONTRATISTA TENDRÁ EL DERECHO DE PROPIEDAD SOBRE LOS
HIDROCARBUROS EXTRAÍDOS DEL ÁREA DE CONTRATO, DE ACUERDO CON LO ESTIPULADO
EN EL NUMERAL 11 DE LA CLÁUSULA PRELIMINAR. mm
2.3 EL CONTRATISTA EJECUTARÁ LAS OPERACIONES DE ACUERDO A LOS TÉRMINOS
QUE SE ESTIPULAN EN EL CONTRATO Y LAS LLEVARÁ A CABO, DIRECTAMENTE O A
TRAVÉS DE SUBCONTRATISTAS. EN CASO DE REALIZAR OPERACIONES DE CAMPO FUERA
DEL ÁREA DE CONTRATO NECESARIAS PARA LA EJECUCIÓN DEL CONTRATO SE

REQUERIRÁ APROBACIÓN PREVIA DE PERUPETRO. os
2.4  PERUPETRO EJERCE LA SUPERVISIÓN DE ACUERDO A LEY Y DE CONFORMIDAD
CON EL CONTRATO. ==============="==: _ E A ERIZOS

OSINERG EJECUTARÁ LAS ACCIONES DE FISCALIZACIÓN DE ACUERDO A LEY.
2.5 LOS REPRESENTANTES DE PERUPETRO REALIZARÁN LA' SUPERVISIÓN EN
CUALQUIER MOMENTO, PREVIA NOTIFICACIÓN AL CONTRATISTA, DEBIENDO
IDENTIFICARSE Y ESTAR AUTORIZADOS PARA TAL FUNCIÓN POR PERUPETRO. EL

.

TESTIMONIO

CONTRATISTA PROPORCIONARÁ TODAS LAS FACILIDADES, QUE RAZONABLEMENTE ESTÉN
A SU ALCANCE, A FIN DE QUE DICHOS REPRESENTANTES PUEDAN CUMPLIR SU
MISIÓN, LA QUE SERÁ LLEVADA A CABO DE MODO QUE NO INTERFIERA CON ÉSTAS, ===
LOS GASTOS Y COSTOS CORRESPONDIENTES A LOS REPRESENTANTES DE PERUPETRO
SERÁN DE CUENTA Y CARGO DE PERUPETRO.  ==mommmrmmmmm A
2.6 EL CONTRATISTA PROPORCIONARÁ Y SERÁ RESPONSABLE DE TODOS LOS
RECURSOS 'TÉCNICOS, ECONÓMICOS Y FINANCIEROS QUE SE REQUIERAN PARA LA
EJECUCIÓN DE LAS OPERACIONES. =
CLAUSULA TERCERA.- PLAZO, CONDICIONES Y GARANTIA. =====u=o==a==e===ss=====
3.1 EL PLAZO PARA LA FASE DE EXPLOTACIÓN DE PETRÓLEO ES DE TREINTA (30)
AÑOS, CONTADO A PARTIR DE LA FECHA DE SUSCRIPCIÓN, A MENOS QUE DE
CONFORMIDAD CON LO ESTABLECIDO EN OTRAS ESTIPULACIONES DEL CONTRATO, VARÍE
ESTE PLAZO. =====
EL PLAZO PARA LA FASE DE EXPLOTACIÓN DE GAS NATURAL NO ASOCIADO Y DE GAS
NATURAL NO ASOCIADO Y CONDENSADOS ES DE CUARENTA (40) AÑOS, CONTADO A
PARTIR DE LA FECHA DE SUSCRIPCIÓN, A MENOS QUE DE CONFORMIDAD CON LO
ESTABLECIDO EN OTRAS ESTIPULACIONES DEL CONTRATO, VARÍE ESTE PLAZO. ======"=
3.2 LA FASE DE EXPLOTACIÓN SE DIVIDE EN TRES (3) PERÍODOS: ======
3.2.1 UN PRIMER PERÍODO CUYA DURACIÓN ES DE DIECIOCHO (18) MESES,
CONTADO A PARTIR DE LA FECHA DE SUSCRIPCIÓN. ==mmmnrnssnsmn sm
3.2.2 UN SEGUNDO PERÍODO CUYA DURACIÓN ES DE DOCE (12) MESES,
CONTADO A PARTIR DEL DÍA SIGUIENTE A LA TERMINACIÓN DEL PLAZO
SEÑALADO EN EL SUBACÁPITE 3.2.1. ====================================
3.2.3 UN TERCER PERÍODO CUYA DURACIÓN SE CONTARÁ A PARTIR DEL DÍA
SIGUIENTE A LA TERMINACIÓN DEL PLAZO SEÑALADO EN EL SUBACÁPITE
3.2.2, HASTA EL VENCIMIENTO DEL PLAZO ESTIPULADO EN EL ACÁPITE 3.1
3.3 DURANTE LA FASE DE EXPLOTACIÓN: = =o===o==========
3.3.1. EL CONTRATISTA PODRÁ INICIAR EL SEGUNDO Y TERCER PERÍODO, A
QUE SE REFIEREN LOS SUBACÁPITES 3.2.2 Y 3.2.3, SALVO QUE NO HAYA
CUMPLIDO CON LAS OBLIGACIONES DEL PERÍODO ANTERIOR AL QUE ESTÉ POR
INICIARSE, EN CUYO CASO SERÁ DE APLICACIÓN EL SUBACÁPITE 22.3.1, CON
LA CORRESPONDIENTE EJECUCIÓN DE LA FIANZA. =======s===o==s============
EZ EL CONTRATISTA COMUNICARÁ A PERUPETRO CON TREINTA (30)
DÍAS DE ANTICIPACIÓN AL VENCIMIENTO DE UN PERÍODO EN CURSO, SU
INTENCIÓN DE CONTINUAR CON EL SIGUIENTE PERÍODO. ===================
3.4 SI DURANTE EL PRIMER Y SEGUNDO PERÍODO DE EXPLOTACIÓN INDICADOS EN
LOS SUBACÁPITES 3.2.1. Y 3.2.2, EL CONTRATISTA SE VIERA IMPEDIDO, POR
RAZONES TÉCNICAS O ECONÓMICAS DEBIDAMENTE SUSTENTADAS, DE CONCLUIR LOS
RESPECTIVOS PROGRAMAS MÍNIMOS DE DESARROLLO, PODRÁ EXTENDER DICHOS
PERÍODOS HASTA POR UN MÁXIMO DE SEIS (6) MESES, SIEMPRE Y CUANDO HAYA
SOLICITADO LA AUTORIZACIÓN A PERUPETRO PARA DICHA EXTENSIÓN CON UNA
ANTICIPACIÓN NO MENOR DE SESENTA (60) DÍAS AL VENCIMIENTO DEL PERÍODO EN
CURSO, Y QUE LAS RAZONES QUE SUSTENTEN LA SOLICITUD HAYAN SIDO COMPROBADAS
Y APROBADAS POR PERUPETRO. EN ESTE CASO, EL CONTRATISTA ANTES DEL
VENCIMIENTO DEL PERÍODO EN CURSO, PRESENTARÁ UNA NUEVA CARTA FIANZA O

TESTIMONIO

PRORROGARÁ LA EXISTENTE, POR EL NUEVO PLAZO ESTABLECIDO, CONFORME A LOS
REQUISITOS ESTIPULADOS EN EL ACÁPITE 3.5.
LA APROBACIÓN POR PARTE DE PERUPETRO A QUE SE REFIERE ESTE ACÁPITE, SERÁ
OTORGADA A CRITERIO DE PERUPETRO. ======scancoamesens==
3.5 EL CONTRATISTA DEBERÁ GARANTIZAR EL CUMPLIMIENTO DE CADA UNO DE LOS
PROGRAMAS MÍNIMOS DE DESARROLLO DEL PRIMER Y SEGUNDO PERÍODO DE
EXPLOTACIÓN, MEDIANTE FIANZA SOLIDARIA, SIN BENEFICIO DE EXCUSIÓN,
INCONDICIONAL, IRREVOCABLE Y DE REALIZACIÓN AUTOMÁTICA EN EL PERÚ, EMITIDA
POR UNA ENTIDAD DEL SISTEMA FINANCIERO DEBIDAMENTE CALIFICADA Y
DOMICILIADA EN EL PERÚ Y ACEPTADA POR PERUPETRO.
A SOLICITUD FUNDADA DE PERUPETRO, EL CONTRATISTA SUS TTROTER | CUALQUIER
FIANZA ENTREGADA, DEBIENDO CUMPLIR CON PRESENTAR UNA NUEVA FIANZA DENTRO
DEL PLAZO DE LOS QUINCE (15) DÍAS UTILES SIGUIENTES A LA FECHA DE
RECEPCIÓN POR EL CONTRATISTA DE LA SOLICITUD DE PERUPETRO. ===
EL MONTO DE LA FIANZA DEL PROGRAMA MÍNIMO DE DESARROLLO PARA EL PRIMER
PERÍODO ESTIPULADO EN EL SUBACÁPITE 4.3.1 ES DE CINCUENTA MIL DÓLARES Y
00/100 1USS 50, 0 e
EL MONTO DE LA FIANZA DEL PROGRAMA MÍNIMO DE DESARROLLO PARA EL SEGUNDO
PERÍODO ESTIPULADO EN EL SUBACÁPITE 4.3.2 ES DE CINCUENTA MIL DÓLARES Y
00/100 (US$ 50, 000.00). ummm
LA FIANZA QUE CORRESPONDE AL PROGRAMA MÍNIMO DE DESARROLLO A QUE SE
REFIERE EL SUBACÁPITE 4.3.1 SERÁ ENTREGADA A PERUPETRO EN LA FECHA DE
SUSCRIPCIÓN. LA FIANZA PARA EL PROGRAMA MÍNIMO DE DESARROLLO QUE SE
ESPECIFICA EN EL SUBACÁPITE 4.3.2 SERÁ ENTREGADA A PERUPETRO ANTES DEL
INICIO DEL SEGUNDO PERÍODO. EN CASO CONTRARIO SERÁ DE APLICACIÓN EL
SUBACÁPITE 22.3.2. ===
LAS FIANZAS CONFORME SE INDICAN EN LOS ANEXOS "C-1" Y "C-2", SE EMITIRÁN
PARA CADA PERÍODO DEL PROGRAMA MÍNIMO DE DESARROLLO. ========
LAS FIANZAS DEL PROGRAMA MÍNIMO DE DESARROLLO DE CADA PERÍODO SE
MANTENDRÁN VIGENTES DURANTE UN PLAZO QUE EXCEDA EN TREINTA 30 DÍAS ÚTILES

s===: =:

=========

EN CASO QUE ALGUNA DE LAS FIANZAS QUE HAYA ENTREGADO EL CONTRATISTA NO SE
MANTUVIERA VIGENTE POR EL PLAZO ESTABLECIDO, PERUPETRO COMUNICARÁ ESTA
CIRCUNSTANCIA AL CONTRATISTA Y ÉSTE DEBERÁ CUMPLIR CON ENTREGAR UNA NUEVA
FIANZA O PRORROGAR LA EXISTENTE, DENTRO DEL PLAZO DE QUINCE (15) DÍAS
UTILES SIGUIENTES A LA RECEPCIÓN POR EL CONTRATISTA DE LA NOTIFICACIÓN DE
PERUPETRO. EN CASO CONTRARIO, SERÁ DE APLICACIÓN EL SUBACÁPITE 22.3.2.====
CUMPLIDA LA OBLIGACIÓN GARANTIZADA POR CADA FIANZA, PERUPETRO PROCEDERÁ A
DEVOLVER AL FIADOR A TRAVÉS DEL CONTRATISTA LA FIANZA CORRESPONDIENTE.====
LA EJECUCIÓN DE CUALQUIER FIANZA TENDRÁ EL EFECTO DE EXTINGUIR LA
OBLIGACIÓN DEL CONTRATISTA DE LLEVAR A CABO EL PROGRAMA MÍNIMO DB
DESARROLLO, SIN PERJUICIO DE LA APLICACIÓN DE LO DISPUESTO EN EL
SUBACÁPITE 22.3.1. "===
CLAUSULA CUARTA.- PROGRAMA MÍNIMO DE DESARROLLO. =
4.1 EL CONTRATISTA INICIARÁ LAS OPERACIONES A PARTIR DE LA FECHA DE

=======
TESTIMONIO

SUSCRIPCIÓN. mmm
4.2 DENTRO DE LOS CIENTO VEINTE (120) DÍAS POSTERIORES AL INICIO DEL
TERCER PERÍODO EL CONTRATISTA DEBERÁ EFECTUAR EL ACONDICIONAMIENTO E
INSTALACIÓN DE LOS EQUIPOS NECESARIOS PARA LA OPERACIÓN DEL PUNTO DE
FISCALIZACIÓN DE LA PRODUCCIÓN. ==
4.3 EL PROGRAMA MÍNIMO DE DESARROLLO PARA CADA UNO DE LOS PERÍODOS DE LA
FASE DE EXPLOTACIÓN QUE EL CONTRATISTA ESTÁ OBLIGADO A REALIZAR ES EL

SIGUIENTE: =: =
4.3.1 PRIMER PERÍODO: =e=mmmsesocosomsooesonoorrooarnsseese===oaes
A) EVALUACIÓN INTEGRAL DEL ÁREA DE CONTRATO.
B) REHABILITACIÓN DE DIEZ (10) POZOS. =======e=====s===e====
Cc) REACONDICIONAMIENTO DE DOS (2) POZOS. =================
4.3.2 SEGUNDO PERÍODO: ========= e e
N A) REHABILITACIÓN DE SEIS (6) POZOS. =============
B) PERFORACIÓN DE DOS (2) POZOS: UN POZO EN EL CAMPO
ZORRITOS - COPÉ HASTA ALCANZAR LA FORMACIÓN HEATH, MIEMBRO
a HEATH MEDIO O 500 M, LO QUE OCURRA PRIMERO Y UN POZO EN EL
CAMPO CARPITAS HASTA ALCANZAR LA FORMACIÓN VERDÚN BASAL O 600
M, LO QUE OCURRA PRIMERO. =======================- ma
SI LOS RESULTADOS DE LA EVALUACIÓN DE LOS CAMPOS ZORRITOS -
COPÉ Y CARPITAS JUSTIFICARAN LA PERFORACIÓN DE LOS DOS POZOS
EN UN SOLO CAMPO, ESTO SERÁ COMUNICADO A PERUPETRO PARA SU
APROBACIÓN. === =s=======
4.4 SI DURANTE LA PERFORACIÓN DE CUALQUIERA DE LOS POZOS REFERIDOS EN EL
ACÁPITE 4.3 SE PRESENTASEN PROBLEMAS GEOLÓGICOS O MECÁNICOS INSUPERABLES,
PERUPETRO PODRÁ DAR POR CUMPLIDA LA OBLIGACIÓN DE PERFORACIÓN, A SOLICITUD
DEL CONTRATISTA, SUSTENTADA EN UN INFORME TÉCNICO. =======================
4.5 TODO TRABAJO QUE EL CONTRATISTA REALICE EN EXCESO DEL PROGRAMA MÍNIMO
DE DESARROLLO DEL PRIMER PERÍODO, SERÁ APLICADO A REDUCIR LA OBLIGACIÓN DE
EJECUTAR EL MISMO TIPO DE TRABAJO EN EL SEGUNDO PERÍODO. =================
4.6 DENTRO DE LOS NOVENTA (90) DÍAS SIGUIENTES A LA FECHA DE
SUSCRIPCIÓN, EL CONTRATISTA REALIZARÁ UN INVENTARIO INICIAL DE LOS POZOS
UBICADOS EN EL ÁREA DE CONTRATO Y LO PRESENTARÁ A PERUPETRO.
ASIMISMO, DENTRO DE LOS TREINTA (30) DÍAS SIGUIENTES A LA TERMINACIÓN DE
CADA AÑO CALENDARIO, EL CONTRATISTA PRESENTARÁ A PERUPETRO UN INVENTARIO
ACTUALIZADO DEL NÚMERO Y UBICACIÓN DE LOS POZOS. ===a=====a=meso=a===s====
CLAUSULA QUINTA. - EXPLOTACIÓN.
5.1 CON UNA ANTICIPACIÓN NO MENOR A SESENTA (60) DÍAS A LA TERMINACIÓN
DE CADA AÑO CALENDARIO, EL CONTRATISTA PRESENTARÁ A PERUPETRO LO
SIGUIENTE: ================ = ====== asas
A) UN PROGRAMA ANUAL DE TRABAJO Y EL PRESUPUESTO DETALLADO DE INGRESOS,
COSTOS, GASTOS E INVERSIONES CORRESPONDIENTE AL SIGUIENTE AÑO CALENDARIO.=
B) UN PROGRAMA ANUAL DE TRABAJO Y EL PRESUPUESTO DETALLADO DE INGRESOS,
COSTOS, GASTOS E INVERSIONES PARA LA EXPLORACIÓN TENDENTE A BUSCAR
RESERVAS ADICIONALES, DE SER EL CASO. mamma

=====:

Notaría G és

Notaría Gutiérrez Adrianzén

TESTIMONIO

c) UN PROGRAMA DE TRABAJO Y SU PROYECCIÓN DE INGRESOS, COSTOS, GASTOS E
INVERSIONES CORRESPONDIENTES PARA EL DESARROLLO Y PRODUCCIÓN PARA LOS
SIGUIENTES CINCO (5) AÑOS CALENDAR e 5 5 5 5
EL CONTRATISTA PODRÁ REAJUSTAR O CAMBIAR DICHOS PROGRAMAS EN CUALQUIER
MOMENTO PREVIA PRESENTACIÓN Y JUSTIFICACIÓN A PERUPETRO.. oo o
5.2 PARA EJECUTAR CADA PROGRAMA DE TRABAJO, EL CONTRATISTA UTILIZARÁ EL
EQUIPO Y/O MÉTODOS QUE SEAN NECESARIOS Y APROPIADOS PARA PERMITIR UNA
EVALUACIÓN CONTINUA DE:
A) PRESIÓN DEL RESERVORIO. =
B) ÍNDICE DE PRODUCTIVIDAD.

Cc) CARACTERÍSTICAS DE LOS POZOS Y RESERVORIOS.
D) CARACTERÍSTICAS FÍSICAS Y QUÍMICAS DE LOS HIDROCARBUROS .============
E) PARÁMETROS TÍPICOS DE LOS FLUIDOS Y DE LA ROCA DEL RESERVORIO.======
E) EFICIENCIA DE RECUPERACIÓN. ========================
6) RESERVAS DE HIDROCARBUROS PROBADAS, PROBABLES Y POSIBLES. ===========
ESTA RELACIÓN ES ENUNCIATIVA MAS NO LIMITATIVA. =====================es====
5.3 EL CONTRATISTA ESTÁ OBLIGADO A LA EXPLOTACIÓN Y RECUPERACIÓN ECONÓMICA
DE LAS RESERVAS DE HIDROCARBUROS DEL ÁREA DE CONTRATO, DE CONFORMIDAD CON
LOS PROGRAMAS A QUE SE REFIERE ESTA CLÁUSULA QUINTA Y SE LLEVARÁ A CABO DE
ACUERDO A LOS PRINCIPIOS TÉCNICOS Y ECONÓMICOS GENERALMENTE ACEPTADOS Y EN
USO POR LA INDUSTRIA INTERNACIONAL DE HIDROCARBUROS. =====================
5.4 EL CONTRATISTA TIENE EL DERECHO A UTILIZAR EN SUS OPERACIONES LOS
HIDROCARBUROS PRODUCIDOS EN EL ÁREA DE CONTRATO, SIN COSTO ALGUNO. ========
5.5 EL CONTRATISTA TENDRÁ EL DERECHO DE RECUPERAR LOS HIDROCARBUROS
LÍQUIDOS DE CUALQUIER GAS NATURAL QUE HAYA PRODUCIDO EN EL ÁREA DE
CONTRATO Y DE EXTRAER LOS HIDROCARBUROS LÍQUIDOS EN CUALQUIER ETAPA DE
MANIPULEO DE DICHO GAS NATURAL. === Sssssososoossnssesoo====:
LOS LÍQUIDOS ASÍ SEPARADOS SERÁN CONSIDERADOS COMO GCONDENSADOS PARA
EFECTOS DE DETERMINAR LA REGALÍA DEL CONTRATISTA, SALVO QUE POR RAZONES
ECONÓMICAS Y OPERATIVAS NO SEA POSIBLE SU RECOLECCIÓN Y PUEDA MEZCLARSE
CON EL PETRÓLEO Y FISCALIZARSE JUNTOS.
5.6 EL GAS NATURAL QUE NO SEA UTILIZADO POR EL CONTRATISTA EN LAS
OPERACIONES DE ACUERDO AL ACÁPITE 5.5, PODRÁ SER COMERCIALIZADO,
REINYECTADO AL RESERVORIO O AMBOS. EN LA MEDIDA EN QUE EL GAS NATURAL NO
SEA UTILIZADO, COMERCIALIZADO O REINYECTADO, EL CONTRATISTA PODRÁ
QUEMARLO, PREVIA APROBACIÓN POR EL MINISTERIO DE ENERGÍA Y MINAS .=========
5.7 CUANDO ALGÚN YACIMIENTO COMERCIALMENTE EXPLOTABLE, SE EXTIENDA EN
FORMA CONTINUA DEL ÁREA DE CONTRATO A OTRA U OTRAS ÁREAS, EL CONTRATISTA Y
LOS CONTRATISTAS QUE TENGAN ESTAS ÁREAS, DEBERÁN PONERSE DE ACUERDO EN LA
REALIZACIÓN DE UN PLAN DE EXPLOTACIÓN UNITARIO O UN PLAN COMÚN DE
EXPLOTACIÓN. DE NO LLEGAR A UN ACUERDO, EL MINISTERIO DE ENERGÍA Y MINAS
DISPONDRÁ EL SOMETIMIENTO DE LAS DIFERENCIAS AL COMITÉ TÉCNICO DE
CONCILIACIÓN REFERIDO EN EL ARTÍCULO 32% DE LA LEY N% 26221 Y SU RESOLUCIÓN
SERÁ DE OBLIGATORIO CUMPLIMIENTO. ==========es========
5.8 TERMINADA LA PERFORACIÓN DE UN POZO, BL CONTRATISTA DEBE INFORMAR A

anos

== ========

conose
Notaría Si 73

TESTIMONIO

PERUPETRO LA OPORTUNIDAD EN QUE EL POZO SERÁ PROBADO Y DE SER EL CASO,
SOBRE EL ESTIMADO DE PRODUCCIÓN. ===
5.9 PERUPETRO PODRÁ EN TODO MOMENTO INSPECCIONAR Y PROBAR LOS EQUIPOS E
INSTRUMENTOS DE MEDICIÓN UTILIZADOS PARA MEDIR EL VOLUMEN Y DETERMINAR LA
CALIDAD DE LOS HIDROCARBUROS PRODUCIDOS EN EL ÁREA DEL CONTRATO. moon mms
LOS EQUIPOS E INSTRUMENTOS DE MEDICIÓN SERÁN PERIÓDICAMENTE CALIBRADOS
CONFORME ESTABLECEN LAS NORMAS VIGENTES. LOS REPRESENTANTES DE PERUPETRO
PODRÁN ESTAR PRESENTES EN EL ACTO. =========:
5.10 ANTES DE LA FECHA DE INICIO DE LA EXTRACCIÓN COMERCIAL Y PARA LA
DETERMINACIÓN DE LOS VOLÚMENES Y CALIDAD DE LOS HIDROCARBUROS
FISCALIZADOS, EL COMITÉ DE SUPERVISIÓN ACORDARÁ LO SIGUIENTE: ============
A) LA PERIODICIDAD Y OPORTUNIDAD EN QUE SE EFECTUARÁ LA MEDICIÓN.======
B) LOS MÉTODOS A SER UTILIZADOS PARA LA MEDICIÓN DE VOLÚMENES DE
PRODUCCIÓN, DETERMINACIÓN DE LA CALIDAD DE LOS HIDROCARBUROS FISCALIZADOS
Y VOLÚMENES DE HIDROCARBUROS PARA CONSUMO O USO PROPIO. ================="=
Cc) LA FRECUENCIA DE INSPECCIONES, PRUEBAS Y CALIBRACIÓN DE LOS EQUIPOS

DE MEDICIÓN. =======e==sanoeneeaesso

D) LAS ACCIONES A TOMAR PARA SU CORRECCIÓN: EN EL CASO DE DETERMINACIÓN
DE UN ERROR EN LAS MEDICIONES. =
CLAUSULA SEXTA.- PRESENTACION DE Hronación Y ESTUDIOS.
6.1 EL CONTRATISTA MANTENDRÁ A PERUPETRO OPORTUNA Y PERMANENTEMENTE,
INFORMADO SOBRE LAS OPERACIONES, PROPORCIONÁNDOLE TODA LA INFORMACIÓN EN
LA FORMA PREVISTA EN ESTA CLÁUSULA Y EN LA REGLAMENTACIÓN QUE RESULTE
APLICABLE. ASIMISMO, PROPORCIONARÁ INFORMACIÓN RESPECTO DE OTROS RECURSOS
NATURALES O RESTOS ARQUEOLÓGICOS QUE ENCUENTRE O DESCUBRA EN EL DESARROLLO
DE LAS OPERACIONES. ==="
LA INFORMACIÓN TÉCNICA, ESTUDIOS, DATOS PROCESADOS Y NO PROCESADOS. ASÍ
COMO RESULTADOS QUE PROPORCIONE EL CONTRATISTA A PERUPETRO DE ACUERDO A
LA PRESENTE CLÁUSULA, SERÁ LA DE MEJOR CALIDAD QUE HAYA OBTENIDO EL
CONTRATISTA. SI AL OBTENER INFORMACIÓN Y RESULTADOS SE HUBIESE UTILIZADO
MÉTODOS O SISTEMAS QUE SON DE SU PROPIEDAD EXCLUSIVA O LA DE ALGUNA DE LAS
EMPRESAS QUE LO CONFORMAN, NO ESTARÁ OBLIGADO A REVELAR DICHOS MÉTODOS O
SISTEMAS CUANDO PROPORCIONE LA INFORMACIÓN. =====- == e
6.2 EL CONTRATISTA PROPORCIONARÁ UNA COPIA DE TODOS LOS ESTUDIOS BÁSICOS
RELACIONADOS CON EL DESARROLLO DE LOS YACIMIENTOS QUE PREPARE CON LA
INFORMACIÓN TÉCNICA OBTENIDA DEL ÁREA DE CONTRATO. EL CONTRATISTA
PROPORCIONARÁ TAMBIÉN CUALQUIER ACLARACIÓN QUE LE SOLICITE PERUPETRO EN
RELACIÓN CON DICHOS ESTUDIOS. ==========aosaeesse===
6.3 DENTRO DE LOS NOVENTA (90) DÍAS SIGUIENTES AL VENCIMIENTO DE CADA
PERÍODO DE LOS ESTABLECIDOS EN LOS SUBACÁPITES 3.2.1 Y 3.2.2, EL
CONTRATISTA DEBERÁ PRESENTAR A PERUPETRO, UN INFORME DE EVALUACIÓN CON
ESTUDIOS DE ANÁLISIS GEOLÓGICOS, GEOFÍSICOS, GEOQUÍMICOS, PETROFÍSICOS Y
DE RESERVORIOS REALIZADOS CON RESPECTO AL PROGRAMA MÍNIMO DE DESARROLLO DE
CADA PERÍODO. =====:
6.4 EL CONTRATISTA PRESENTARÁ A PERUPETRO, LOS SIGUIENTES INFORMES: =====

Notaría Gutiérrez Adrianzén

TESTIMONIO

6.4.1 "INFORME MENSUAL DE PRODUCCIÓN", POR RESERVORIO, A MÁS TARDAR
QUINCE (15) DÍAS DESPUÉS DE CADA MES CALENDARIO, INDICANDO LO
TE: ne Pm me PA mo

A) LA CANTIDAD Y CALIDAD DE CADA UNA DE LAS CLASES DE HIDROCARBUROS
PRODUCIDOS EN EL MES CALENDARIO. momen msnm

B) LA CANTIDAD Y CALIDAD DE CADA UNA DE LAS CLASES DE HIDROCARBUROS
PRODUCIDOS DESDE LA FECHA DE INICIO DE LA EXTRACCIÓN COMERCIAL

HASTA EL FIN DEL MES CALENDARIO PERTINENTE. ===

C) LA CANTIDAD Y CALIDAD DE GAS NATURAL REINYECTADO Y QUEMADO EN EL

MES CALENDARIO, ASÍ COMO LA CANTIDAD ACUMULADA DESDE LA FECHA DE

INICIO DE LA EXTRACCIÓN COMERCIAL HASTA EL FIN DEL MES CALENDARIO
PERTINENTE.

D) LA CANTIDAD Y CALIDAD DE CADA CLASE DE HIDROCARBUROS UTILIZADOS
DURANTE EL MES CALENDARIO EN LAS OPERACIONES, ASÍ COMO LA
CANTIDAD ACUMULADA DESDE LA FECHA DE INICIO DE LA EXTRACCIÓN
COMERCIAL HASTA EL FIN DEL MES CALENDARIO PERTINENTE. ============

E) EL NIVEL DE EXISTENCIAS DE CADA CLASE DE HIDROCARBUROS EN EL
SISTEMA DE TRANSPORTE Y ALMACENAMIENTO, AL INICIO DEL MES
CALENDARIO. ==

F) LA CANTIDAD Y CALIDAD DE CADA CLASE DE HIDROCARBUROS
COMERCIALIZADOS DISCRIMINANDO ENTRE MERCADO INTERNO Y EXTERNO

DURANTE EL MES CALENDARIO PERTINENTE. ==

G) LA CANTIDAD Y CALIDAD DE CADA CLASE DE HIDROCARBUROS
COMERCIALIZADOS DISCRIMINANDO ENTRE MERCADO INTERNO Y EXTERNO

DESDE LA FECHA DE INICIO DE LA EXTRACCIÓN COMERCIAL HASTA EL FIN

DEL MES CALENDARIO PERTINENTE.

6.4.2 "INFORME MENSUAL DE INGRESOS Y EGRESOS", A MÁS TARDAR TREINTA

(30) DÍAS DESPUÉS DE CADA MES CALENDARIO, EN LOS FORMATOS QUE
PERUPETRO ENTREGUE PARA TAL FIN. =======:

6.5 EL CONTRATISTA DEBERÁ ENTREGAR A PERUPETRO COPIA DE TODA LA
INFORMACIÓN QUE PROPORCIONE AL BANCO CENTRAL DE RESERVA DEL PERÚ, CUANDO
PERUPETRO LO REQUIERA. =
6.6 DENTRO DE LOS QUINCE (15) ptas. SIGUIENTES AL TÉRMINO DE CADA MES
CALENDARIO, EL CONTRATISTA DEBERÁ ENTREGAR A PERUPETRO LA RELACIÓN DE LOS
CONTRATOS SUSCRITOS CON SUS SUBCONTRATISTAS EN DICHO MES Y ENTREGARLE,
CUANDO ASÍ LO SOLICITE, COPIA DE LOS CONTRATOS QUE PERUPETRO REQUIERA.====
6.7 CUALQUIERA DE LAS PARTES PUEDE REVELAR LA INFORMACIÓN OBTENIDA DE
LAS OPERACIONES SIN APROBACIÓN DE LA OTRA PARTE, EN LOS SIGUIENTES CASOS:=
A) A UNA AFILIADA DE DICHA PARTE 5 5 5
B) EN RELACIÓN CON FINANCIACIONES, OBTENIENDO UN COMPROMISO DE
III AA
C) EN TANTO ASÍ SE REQUIERA POR LEY, REGLAMENTO O RESOLUCIÓN DE AUTORIDAD
COMPETENTE, INCLUYENDO SIN LIMITACIÓN, LOS REGLAMENTOS O RESOLUCIONES DE
AUTORIDADES GUBERNAMENTALES, ORGANISMOS ASEGURADORES O BOLSA DE VALORES EN
LA QUE LOS VALORES DE DICHA PARTE O DE LAS AFILIADAS DE DICHA PARTE ESTÉN

coosooooremeseesssse=:

TESTIMONIO

RECTAS 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5% 5 5 5 5 5 5
D) A CONSULTORES, CONTADORES, AUDITORES, FINANCISTAS, PROFESIONALES,
POSIBLES ADQUIRIENTES O CESIONARIOS DE LAS PARTES, O DE UNA PARTICIPACIÓN
EN EL CONTRATO, CONFORME SEA NECESARIO EN RELACIÓN A LAS OPERACIONES
OBTENIENDO UN COMPROMISO DE CONFIDENCIALIDAD.
EN LOS CASOS EN QUE LAS PARTES ACUERDEN COMUNICAR CIERTA INFORMACIÓN DE
CARÁCTER CONFIDENCIAL O RESERVADA A TERCEROS, DEBERÁN DEJAR EXPRESA
CONSTANCIA DEL CARÁCTER DE TAL INFORMACIÓN, A FIN DE QUE ÉSTA NO SEA
DIVULGADA POR DICHOS TERCEROS. ==
CLAUSULA SETIMA.- COMITE DE SUPERVISIÓN. ===
7.1 EL COMITÉ DE SUPERVISIÓN ESTARÁ INTEGRADO DE UNA PARTE, POR TRES (3)
MIEMBROS DEL CONTRATISTA O SUS ALTERNOS, Y DE LA OTRA PARTE, POR TRES (3)
MIEMBROS DE PERUPETRO O SUS ALTERNOS. UN REPRESENTANTE DE PERUPETRO S.A.
PRESIDIRÁ EL COMITÉ DE SUPERVISIÓN.
DICHO COMITÉ DE SUPERVISIÓN SE INSTALARÁ Y ELABORARÁ SU CORRESPONDIENTE
REGLAMENTO DE FUNCIONAMIENTO DENTRO DE LOS SESENTA (60) DÍAS SIGUIENTES A
LA FECHA DE SUSCRIPCIÓN. ==============emes
7.2 EL COMITÉ DE SUPERVISIÓN TENDRÁ LAS SIGUIENTES ATRIBUCIONES: ==="
A) EL INTERCAMBIO Y DISCUSIÓN ENTRE SUS MIEMBROS DE TODA LA INFORMACIÓN
RELATIVA A LAS OPERACIONES.  ========.
B) EVALUAR LA EJECUCIÓN DE LOS PROGRAMAS MÍNIMOS DE DESARROLLO A QUE SE
REFIERE EL ACÁPITE 4.3. ==========
C) EVALUAR Y SUPERVISAR LA EJECUCIÓN DE LOS PROGRAMAS DE TRABAJO
REFERIDOS EN EL ACÁPITE 5.1. ===.
D) VERIFICAR LA EJECUCIÓN DE LAS OPERACIONES, PARA LO CUAL LOS
REPRESENTANTES DE LAS PARTES ACREDITADOS ANTE EL COMITÉ DE SUPERVISIÓN
PODRÁN CONTAR CON LA ASESORÍA NECESARIA. ================
E) VERIFICAR EL CUMPLIMIENTO DE TODAS LAS OBLIGACIONES RELATIVAS A LAS
OPERACIONES QUE SE ESTABLECEN EN EL CONTRATO O QUE LAS PARTES ACUERDEN POR
CUALQUIER OTRO DOCUMENTO. =============-
EF) LAS DEMÁS ATRIBUCIONES QUE SE ESTABLECEN EN EL CONTRATO O QUE LAS
PARTES ACUERDEN.
7.3 EL COMITÉ DE SUPERVISIÓN SE REUNIRÁ CADA VEZ QUE LO SOLICITE
CUALQUIERA DE LAS PARTES Y CON LA PERIODICIDAD QUE ESTABLEZCA SU
REGLAMENTO. SE REQUERIRÁ LA ASISTENCIA DE POR LO MENOS UN MIEMBRO DE CADA
PARTE PARA QUE SE CONSIDERE CONSTITUIDO EL COMITÉ DE SUPERVISIÓN. =========
CADA UNA DE LAS PARTES SE HARÁ CARGO DE LOS GASTOS QUE IMPLIQUE LA
PARTICIPACIÓN DE SUS RESPECTIVOS MIEMBROS EN EL COMITÉ DE SUPERVISIÓN, ====
7.4 EN LA EVENTUALIDAD DE PRODUCIRSE Y MANTENERSE EN EL COMITÉ DB
SUPERVISIÓN UNA DISCREPANCIA ENTRE LAS PARTES, CADA UNA DE ELLAS PODRÁ
SOLICITAR LAS OPINIONES TÉCNICAS O LEGALES QUE ESTIME CONVENIENTES Y LAS
SOMETERÁ AL COMITÉ DE SUPERVISIÓN EN REUNIÓN EXTRAORDINARIA. DE NO
LLEGARSE A UN ACUERDO EN LA REUNIÓN EXTRAORDINARIA, EL ASUNTO SERÁ ELEVADO
A LAS GERENCIAS GENERALES DE LAS PARTES PARA SU SOLUCIÓN. EN CASO DE
SUBSISTIR LA DISCREPANCIA, UNA VEZ CONCLUIDA LA REUNIÓN EXTRAORDINARIA, SE

'"

Sonoros

Sonoros

aan nooonoooeseoosososeorennoooo ==
.s

Notaría Ge

TESTIMONIO

PODRÁ CONVOCAR AL COMITÉ TÉCNICO DE CONCILIACIÓN.
CLAUSULA OCTAVA.- REGALIA Y VALORIZACIÓN. =======
8.1 EL CONTRATISTA PAGARÁ LA REGALÍA EN EFECTIVO, SOBRE LA BASE DE LOS
HIDROCARBUROS FISCALIZADOS, VALORIZADOS EN UNO O MÁS PUNTOS DE
FISCALIZACIÓN DE LA PRODUCCIÓN, DE CONFORMIDAD CON LOS ACÁPITES 8.3 Y 8.4.
EN CASO DE PÉRDIDA DE HIDROCARBUROS SERÁ DE APLICACIÓN LO ESTIPULADO EN EL
ACÁPITE 14.2. ========
8.2 PARA LOS EFECTOS DE ESTA CLÁUSULA, LOS SIGUIENTES TÉRMINOS TENDRÁN
LOS SIGNIFICADOS QUE SE INDICAN A CONTINUACIÓN: ========mea es
8.2.1 COSTO DE TRANSPORTE Y ALMACENAMIENTO: ES EL COSTO, EXPRESADO
EN DÓLARES POR BARRIL O DÓLARES POR MPC, SEGÚN SEA EL CASO, QUE
COMPRENDE: ===== = =s======= seasss=s=======
A) LA TARIFA PAGADA A TERCEROS O LA TARIFA ESTIMADA, SEGÚN SEA EL
CASO, POR EL TRANSPORTE Y ALMACENAMIENTO DE LOS HIDROCARBUROS
FISCALIZADOS DESDE UN PUNTO DE FISCALIZACIÓN DE LA PRODUCCIÓN
BASTA UN PUNTO DE VENTA O EXPORTACIÓN Y, =====================
B) GASTOS DE MANIPULEO Y DESPACHO DE LOS HIDROCARBUROS
FISCALIZADOS HASTA LA BRIDA FIJA DE CONEXIÓN AL BUQUE O HASTA

LAS INSTALACIONES NECESARIAS PARA LLEVAR A CABO LA VENTA.
8.2.2 PRECIO DE CANASTA: ES EL PRECIO EXPRESADO EN DÓLARES POR
BARRIL, QUE SE DETERMINA DE CONFORMIDAD CON EL SUBACÁPITE 8.4.1
PARA EL PRECIO DE CANASTA PARA PETRÓLEO Y DEL SUBACÁPITE 8.4.3 PARA
EL PRECIO DE CANASTA PARA CONDENSADOS. =
8.2.3 PRECIO REALIZADO: ES El PRECIO EXPRESADO EN DÓLARES POR MILLÓN
DE BTU, EFECTIVAMENTE PAGADO O HPAGADERO POR UN COMPRADOR AL
CONTRATISTA POR EL GAS NATURAL FISCALIZADO PRODUCIDO EN EL ÁREA DE
CONTRATO Y QUE TAMBIÉN DEBE INCLUIR CUALQUIER OTRO INGRESO QUE SE
DERIVE DIRECTAMENTE DE LAS RESPECTIVAS VENTAS DE GAS NATURAL
FISCALIZADO Y DEL VOLUMEN EFECTIVAMENTE VENDIDO DE GAS NATURAL
FISCALIZADO PRODUCIDO EN EL ÁREA DE CONTRATO Y QUE SE EXPRESARÁ EN
DÓLARES POR MILLÓN DE BTU. ============- ===: ==== ====
NO SE TOMARÁN EN CONSIDERACIÓN PARA EL CÁLCULO DEL PRECIO REALIZADO:======
A) CUALESQUIER PAGOS RESULTANTES DE LAS CONCILIACIONES DE VOLÚMENES DE
GAS NATURAL CONTENIDOS EN LOS RESPECTIVOS CONTRATOS DE COMPRA / VENTA.====
B) EL IMPUESTO GENERAL A LAS VENTAS, EL IMPUESTO SELECTIVO AL CONSUMO,
EL IMPUESTO DE PROMOCIÓN MUNICIPAL Y/O CUALQUIER OTRO IMPUESTO AL CONSUMO.
8.2.4 TARIFA ESTIMADA: ES EL COSTO EXPRESADO EN DÓLARES POR BARRIL O
DÓLARES POR MPC SEGÚN SEA EL CASO, CORRESPONDIENTE AL TRANSPORTE
DESDE UN PUNTO DE FISCALIZACIÓN DE LA PRODUCCIÓN HASTA EL PUNTO DE
VENTA O EXPORTACIÓN O HASTA OTRO DUCTO DE TERCEROS. ================
EN EL CASO DE TRANSPORTE POR DUCTOS, DICHO COSTO DEBERÁ TOMAR EN
CUENTA LOS CONCEPTOS, METODOLOGÍAS Y PROCEDIMIENTOS REFERIDOS EN EL
“REGLAMENTO PARA EL CÁLCULO DE TARIFAS DE TRANSPORTE DB
HIDROCARBUROS POR DUCTOS “, PARA CUYO EFECTO LA "TASA DE
RENTABILIDAD" SERÁ EL COSTO FINANCIERO DEL CONTRATISTA. DICHO COSTO

4

TESTIMONIO

NO SERÁ SUPERIOR A LOS NORMALMENTE APLICABLES A PROYECTOS SIMILARES.
8.2.5 VALOR DE LA PRODUCCIÓN FISCALIZADA DE PETRÓLEO: ES EL
RESULTADO DE MULTIPLICAR EL PETRÓLEO  FISCALIZADO DE UN PERÍODO DE
VALORIZACIÓN POR EL PRECIO DE CANASTA PARA PETRÓLEO PARA DICHO
PERÍODO, PRECIO AL CUAL SE LE HABRÁ RESTADO EL COSTO DE TRANSPORTE Y
ALMACENAMIENTO CORRESPONDIENTE. 2 sm a
8.2.6 VALOR DE LA PRODUCCIÓN FISCALIZADA DEL GAS NATURAL: ES EL
RESULTADO DE MULTIPLICAR EL GAS NATURAL FISCALIZADO, EN TÉRMINOS DE
SU CONTENIDO CALÓRICO, EN MILLONES DE BTU, DE UN PERÍODO DE
VALORIZACIÓN POR EL PRECIO REALIZADO PARA DICHO PERÍODO, PRECIO AL
CUAL SE LE HABRÁ RESTADO EL COSTO DE TRANSPORTE Y ALMACENAMIENTO
CORRESPONDIENTE, CONVERTIDO A UNIDADES EQUIVALENTES. ===============
8.2.7 VALOR DE LA PRODUCCIÓN FISCALIZADA DE CONDENSADOS: ES EL
RESULTADO DE MULTIPLICAR LOS CONDENSADOS FISCALIZADOS DE UN PERÍODO
DE VALORIZACIÓN POR EL PRECIO DE CANASTA PARA CONDENSADOS PARA DICHO
PERÍODO, PRECIO AL CUAL SE LE HABRÁ RESTADO EL COSTO DE TRANSPORTE Y
ALMACENAMIENTO CORRESPONDIENTE. =================n n=
8.2.8 PERÍODO DE VALORIZACIÓN: ES CADA QUINCENA DE UN MES
CALENDARIO, ENTENDIÉNDOSE QUE LA PRIMERA QUINCENA ES EL PERÍODO
COMPRENDIDO DESDE EL PRIMERO HASTA EL DÉCIMO QUINTO DÍA DE DICHO MES
CALENDARIO, Y LA SEGUNDA QUINCENA ES EL PERÍODO QUE FALTA PARA LA
FINALIZACIÓN DE DICHO MES CALENDARIO. ==
POR ACUERDO DE LAS PARTES, Y EN TANTO LAS NORMAS LEGALES
CORRESPONDIENTES LO PERMITAN, EL PERÍODO DE VALORIZACIÓN PODRÁ SER
EXTENDIDO O ACORTADO. = + Ps IR
8.3 PARA DETERMINAR EL MONTO DE LA REGALÍA QUE EL CONTRATISTA DEBE
PAGAR, EL PORCENTAJE DE REGALÍA SE APLICARÁ AL VALOR DE LA PRODUCCIÓN
FISCALIZADA DE PETRÓLEO, AL VALOR DE LA PRODUCCIÓN FISCALIZADA DE GAS
NATURAL Y AL VALOR DE LA PRODUCCIÓN FISCALIZADA DE CONDENSADOS. EL MONTO
DE LA REGALÍA SERÁ IGUAL A LA SUMA DE LAS REGALÍAS DETERMINADAS PARA CADA
UNO DE LOS TIPOS DE HIDROCARBUROS FISCALIZADOS. ==
LOS PORCENTAJES DE REGALÍA QUE SE APLICARÁN AL VALOR DE LA PRODUCCIÓN
FISCALIZADA DE PETRÓLEO SON LOS QUE APARECEN EN LA TABLA SIGUIENTE:

PRECIOS (US$ / B) —<40 [ 60 280

REGALÍA (8) 15 [— 18 | 21 —
SE UTILIZARÁ EL MÉTODO DE INTERPOLACIÓN LINEAL PARA DETERMINAR EL
PORCENTAJE DE REGALÍA PARA VALORES INTERMEDIOS DE PRECIOS DE CANASTA PARA
PETRÓLEO.
EL PORCENTAJE DE REGALÍA QUE SE APLICARÁ AL VALOR DE LA PRODUCCIÓN
FISCALIZADA DE GAS NATURAL Y DE CONDENSADOS, ES DE 15 $ .==================
8.4 PARA LOS EFECTOS DEL CONTRATO, EL VALOR DE CADA UNA DE LAS CLASES DE
HIDROCARBUROS FISCALIZADOS SERÁ EXPRESADO EN DÓLARES POR BARRIL O EN

DÓLARES POR MILLÓN DE BTU, SEGÚN SEA EL CASO Y SERÁ DETERMINADO CONFORME
A A

.,

Notaría Gi

TESTIMONIO

8.4.1 PARA LA DETERMINACIÓN DEL VALOR Y PARA EL CÁLCULO DEL PRECIO
DE CANASTA PARA PETRÓLEO, SE PROCEDERÁ DE LA SIGUIENTE MANERA: ==
A) CON UNA ANTICIPACIÓN NO MENOR DE (30) DÍAS DE LA FECHA DE
INICIO DE LA EXTRACCIÓN COMERCIAL LAS PARTES DETERMINARÁN LA CALIDAD
DEL PETRÓLEO FISCALIZADO QUE SE VA A PRODUCIR EN EL ÁREA DE
CONTRATO. ==============
B) CADA SEIS (6) MESES O ANTES SI ALGUNA DE LAS PARTES LO
SOLICITA, LAS PARTES DEBERÁN REVISAR LA CANASTA ESTABLECIDA PARA LA
VALORIZACIÓN DEL PETRÓLEO PRODUCIDO EN EL ÁREA DEL CONTRATO, A FIN
DE VERIFICAR QUE SE SIGUE CUMPLIENDO CON LAS CONDICIONES ANTES
ENUMERADAS. SI SE VERIFICA QUE ALGUNA DE DICHAS CONDICIONES YA NO SE
CUMPLE, LAS PARTES DEBERÁN MODIFICAR LA CANASTA DENTRO DE LOS
TREINTA (30) DÍAS SIGUIENTES A LA FECHA EN QUE SE INICIÓ LA REVISIÓN
DE LA CANASTA. SI VENCIDO ESTE PLAZO LAS PARTES NO HUBIERAN
ACORDADO UNA NUEVA CANASTA, SE PROCEDERÁ DE CONFORMIDAD CON LO
ESTIPULADO EN BL SUBACÁPITE 8.4.4 DEL CONTRATO. ======nm=mms====n====e
EN CUANTO A LA CALIDAD, SI SE VERIFICA QUE LA GRAVEDAD API (PROMEDIO
PONDERADO) , CONTENIDO DE AZUFRE, U OTRO ELEMENTO QUE MIDA LA CALIDAD
DEL PETRÓLEO PRODUCIDO EN EL ÁREA DE CONTRATO HUBIERA VARIADO
SIGNIFICATIVAMENTE CON RELACIÓN A LA CALIDAD DE LOS COMPONENTES QUE
INTEGRAN LA CANASTA (PROMEDIO ARITMÉTICO SIMPLE), LAS PARTES DEBERÁN
MODIFICAR LA COMPOSICIÓN DE LA CANASTA CON EL OBJETO DE QUE LA MISMA
REFLEJE SIEMPRE LA CALIDAD DEL PETRÓLEO FISCALIZADO. ====-
LA CANASTA DE PETRÓLEO ESTARÁ COMPUESTA DE HASTA UN váDO 1 DE CUATRO
(4) COMPONENTES LOS QUE DEBERÁN CUMPLIR LO SIGUIENTE: ==============

cnc eeossooosoreroeno====

1. QUE SEAN DE CALIDAD SIMILAR A LA DEL PETRÓLEO QUE SE VA A
PRODUCIR EN EL ÁREA DE CONTRATO. = —=—==== =
2. QUE SUS COTIZACIONES APAREZCAN PUBLICADAS REGULARMENTE EN EL

"PLATTS OILGRAM PRICE REPORT" U OTRA FUENTE RECONOCIDA POR LA
INDUSTRIA PETROLERA Y ACORDADA POR LAS PARTES. ==
3. QUE SEAN COMPETITIVOS EN EL MERCADO O MERCADOS A LOS CUALES
PODRÍAN VENDERSE EL PETRÓLEO QUE SE VA A PRODUCIR EN EL ÁREA DE
CONTRATO... ============================
Cc) LAS PARTES SUSCRIBIRÁN UN "ACUERDO DE VALORIZACIÓN" EN EL QUE
ESTABLECERÁN LOS TÉRMINOS Y CONDICIONES ADICIONALES A LOS QUE SE
DETALLAN EN ESTE SUBACÁPITE Y QUE SE REQUIERAN PARA SU CORRECTA
APLICACIÓN. nm
EN EL "ACUERDO DE VALORIZACIÓN" SE DEFINIRÁN LOS PROCEDIMIENTOS DE
AJUSTE QUE SEA NECESARIO ESTABLECER POR RAZÓN DE CALIDAD. LOS
AJUSTES POR CALIDAD CONSIDERARÁN PREMIOS Y/O  CASTIGOS POR
MEJORAMIENTO Y/O DEGRADACIÓN DE LA CALIDAD DEL PETRÓLEO PISCALIZADO
CON RELACIÓN A LA CALIDAD DE LOS TIPOS DE PETRÓLEO QUE INTEGRAN LA
CANASTA. ASIMISMO, EN EL "ACUERDO DE VALORIZACIÓN" SE ESTABLECERÁ SU
VIGENCIA Y LA PERIODICIDAD CON QUE DEBERÁ REVISARSE, LOS MÉTODOS Y
PROCEDIMIENTOS QUE SE ACUERDEN, DE MANERA QUE EN TODO MOMENTO SE

Sonosroooooooooesososo=
TESTIMONIO

GARANTICE UNA DETERMINACIÓN REALISTA DE LOS PRECIOS DEL PETRÓLEO
FISCALIZADO. =
SI ALGUNA DE LAS PARTES EN CUALQUIER MOMENTO CONSIDERA QUE LA
APLICACIÓN DE LOS MÉTODOS Y PROCEDIMIENTOS ESTABLECIDOS EN EL
"ACUERDO DE VALORIZACIÓN" NO DA COMO RESULTADO UNA DETERMINACIÓN
REALISTA DEL VALOR DEL PETRÓLEO FISCALIZADO, LAS PARTES PODRÁN
ACORDAR LA APLICACIÓN DE OTROS MÉTODOS Y PROCEDIMIENTOS QUE
EFECTIVAMENTE PRODUZCAN DICHO RESULTADO.
D) EN LA EVENTUALIDAD QUE EN EL FUTURO EL PRECIO DE UNO O MÁS DE
LOS TIPOS DE PETRÓLEO QUE INTEGRAN LA CANASTA FUERA COTIZADO EN
MONEDA DISTINTA A DÓLARES, DICHOS PRECIOS SERÁN CONVERTIDOS A
DÓLARES SOBRE LA BASE DE LAS TASAS DE CAMBIO VIGENTES EN LAS FECHAS
DE CADA UNA DE LAS REFERIDAS COTIZACIONES, AL PROMEDIO DE LAS TASAS
DE CAMBIO COTIZADAS POR EL CITIBANK N.A. DE NUEVA YORK, NUEVA YORK,
Y EL CHASE MANHATTAN BANK N.A. DE NUEVA YORK, NUEVA YORK, A FALTA DE
ALGUNA DE ESTAS INSTITUCIONES, LAS PARTES ACORDARÁN OTRA QUE LA
SUSTITUYA ADECUADAMENTE.
E) EL PRECIO DE CANASTA QUE SE UTILIZARÁ PARA CALCULAR LA
VALORIZACIÓN DEL PETRÓLEO FISCALIZADO EN UN PERÍODO DE VALORIZACIÓN
SERÁ DETERMINADO DE LA SIGUIENTE MANERA: ===:
1. SE DETERMINA EL PRECIO PROMEDIO DE CADA UNO DE LOS TIPOS DE
PETRÓLEO QUE INTEGRAN LA CANASTA, CALCULANDO LA MEDIA ARITMÉTICA DE
SUS COTIZACIONES PUBLICADAS EN EL PERÍODO DE VALORIZACIÓN. SÓLO SE
CONSIDERARÁN LOS DÍAS EN LOS QUE TODOS LOS COMPONENTES QUE INTEGRAN
LA CANASTA, HAN SIDO COTIZADOS. = === ========

2. LOS PRECIOS PROMEDIOS RESULTANTES DE ACUERDO A LO “ANTES
INDICADO, PARA CADA UNO DE LOS COMPONENTES QUE INTEGRAN LA CANASTA,
SERÁN A SU VEZ PROMEDIADOS PARA ASÍ OBTENER EL PRECIO DE CANASTA
CORRESPONDIENTE AL VALOR DEL PETRÓLEO FISCALIZADO PRODUCIDO EN EL
ÁREA DE CONTRATO. roots
8.4.2 EL VALOR DEL GAS NATURAL ESTARÁ REPRESENTADO POR EL PRECIO
REALIZADO, EL MISMO QUE DEBERÁ REFLEJAR EL PRECIO DE MERCADO DEL GAS
NATURAL PRODUCIDO EN EL ÁREA DE CONTRATO. ============n=====o===e==
8.4.3 PARA EL CASO DE CONDENSADOS SE PROCEDERÁ DE ACUERDO A LO
ESTABLECIDO EN EL SUBACÁPITE 8.4.1, EN LO QUE RESULTE APLICABLE, LAS
PARTES PODRÁN ACORDAR LOS AJUSTES NECESARIOS AL PRECIO DE CANASTA
DETERMINADO PARA ESTABLECER EL PRECIO DE CANASTA PARA CONDENSADOS,
DE TAL MANERA QUE ÉSTE REFLEJE EN MEJOR FORMA EL VALOR DE LOS
CONDENSADOS PRODUCIDOS DEL ÁREA DE CONTRATO. =======mmmmaws mera
8.4.4 EN CASO QUE LAS PARTES NO PUDIERAN LLEGAR A CUALQUIERA DE LOS
ACUERDOS CONTEMPLADOS EN ESTE ACÁPITE, PROCEDERÁ LA CONVOCATORIA DEL
COMITÉ TÉCNICO DE CONCILIACIÓN. ===

.y

Notaría Ge

TESTIMONIO

8.5 EL MONTO DE LA REGALÍA SE CALCULARÁ PARA CADA QUINCENA DE CADA MES
CALENDARIO. EL PAGO RESPECTIVO SE HARÁ EN DÓLARES A MÁS TARDAR EL SEGUNDO
DÍA UTIL DESPUÉS DE FINALIZADA LA QUINCENA CORRESPONDIENTE. EL VOLUMEN DE
LOS HIDROCARBUROS FISCALIZADOS DE CADA QUINCENA ESTARÁ SUSTENTADO POR LAS
BOLETAS DE FISCALIZACIÓN QUE  PERUPETRO GCUMPLIRÁ CON ENTREGAR AL
CONTRATISTA DEBIDAMENTE FIRMADAS EN SEÑAL DE CONFORMIDAD. ================
8.6 POR MEDIO DEL PRESENTE DOCUMENTO, EN CASO QUE EL CONTRATISTA NO
CUMPLA CON PAGAR A PERUPETRO, EN TODO O PARTE EL MONTO DE LA REGALÍA
DENTRO DEL PLAZO ESTIPULADO EN EL ACÁPITE 8.5, EL CONTRATISTA PONE A
DISPOSICIÓN DE PERUPETRO LOS HIDROCARBUROS DE SU PROPIEDAD EXTRAÍDOS DEL
ÁREA DE CONTRATO, EN LA CANTIDAD NECESARIA QUE CUBRA EL MONTO ADEUDADO,
LOS GASTOS INCURRIDOS Y LOS INTERESES CORRESPONDIENTES SEGÚN EL ACÁPITE
19.6..
CLAUSULA NOVENA - TRIBUTOS.
9.1 EL CONTRATISTA ESTÁ SUJETO AL RÉGIMEN TRIBUTARIO COMÚN DE LA
REPÚBLICA DEL PERÚ, QUE INCLUYE AL RÉGIMEN TRIBUTARIO COMÚN DEL IMPUESTO A
LA RENTA, ASÍ COMO A LAS NORMAS ESPECÍFICAS QUE AL RESPECTO SE ESTABLECE
EN LA LEY NO. 26221, VIGENTES EN LA FECHA DE SUSCRIPCIÓN. ======: Ps
EL ESTADO, A TRAVÉS DEL MINISTERIO DE ECONOMÍA Y FINANZAS, GARANTIZA AL
CONTRATISTA, EL BENEFICIO DE ESTABILIDAD TRIBUTARIA DURANTE LA VIGENCIA
DEL CONTRATO, POR LO CUAL QUEDARÁ SUJETO, ÚNICAMENTE, AL RÉGIMEN
TRIBUTARIO VIGENTE A LA FECHA DE SUSCRIPCIÓN, DE ACUERDO A LO ESTABLECIDO
EN EL “REGLAMENTO DE LA GARANTÍA DE LA ESTABILIDAD TRIBUTARIA Y DE LAS
NORMAS TRIBUTARIAS DE LA LEY NO. 26221, LEY ORGÁNICA DE HIDROCARBUROS”,
APROBADO POR DECRETO SUPREMO NO. 32-95-EF, EN LA “LEY QUE REGULA LOS
CONTRATOS DE ESTABILIDAD CON EL ESTADO AL AMPARO DE LAS LEYES SECTORIALES
- LEY NO. 27343” EN LO QUE CORRESPONDA Y EN LA “LEY DE ACTUALIZACIÓN EN
HIDROCARBUROS - LEY NO. 27377, ========
9.2 LA EXPORTACIÓN DE HIDROCARBUROS PROVENIENTES DEL ÁREA DE CONTRATO
QUE REALICE EL CONTRATISTA ESTÁ EXENTA DE TODO TRIBUTO, INCLUYENDO
AQUELLOS QUE REQUIEREN MENCIÓN EXPRESA. ==
9.3 EL PAGO POR CONCEPTO DE CANON, SOBRECANON Y PARTICIPACIÓN EN LA
RENTA SERÁ DE CARGO DE PERUPETRO. ==
9.4 EL CONTRATISTA DE CONFORMIDAD CON LOS DISPOSITIVOS LEGALES VIGENTES,
PAGARÁ LOS TRIBUTOS APLICABLES A LAS IMPORTACIONES DE BIENES E INSUMOS
REQUERIDOS POR EL CONTRATISTA PARA LLEVAR A CABO LAS OPERACIONES, DE
ACUERDO A LEY. ======nnanrarr ense
9.5 DE CONFORMIDAD CON LO DISPUESTO POR EL ARTÍCULO 87% DEL CÓDIGO
TRIBUTARIO, EL CONTRATISTA PODRÁ LLEVAR SU CONTABILIDAD EN DÓLARES Y POR
LO TANTO, LA DETERMINACIÓN DE LA BASE IMPONIBLE DE LOS TRIBUTOS QUE SEAN
DE CARGO SUYO, ASÍ COMO EL MONTO DE DICHOS TRIBUTOS Y EL PAGO DE LOS
MISMOS, SE EFECTUARÁ DE ACUERDO A LEY. ================:
9.6 SE PRECISA QUE EL CONTRATISTA UTILIZARÁ EL MÉTODO DE AMORTIZACIÓN
LINEAL EN UN PERÍODO DE CINCO (5) EJERCICIOS ANUALES, CONTADOS A PARTIR
DEL EJERCICIO AL QUE CORRESPONDA LA FECHA DE INICIO DE LA EXTRACCIÓN

o. $»>-_>>>_—v»oor5s»ppo PEO 0OQO0ÓOQ0 Do A

== Inononcaneesesessssssse

pen

TESTIMONIO

COMERCIAL. mamma:
LA REFERIDA AMORTIZACIÓN LINEAL SE APLICARÁ A TODOS LOS GASTOS DE
EXPLORACIÓN Y DESARROLLO Y A TODAS LAS INVERSIONES QUE REALICE EL
CONTRATISTA DESDE LA FECHA DE SUSCRIPCIÓN DEL CONTRATO HASTA LA FECHA DE
TIO DE LA EXTRACCIÓN COMERCIAL e e
QUEDA ESTIPULADO QUE EL PLAZO DE AMORTIZACIÓN ANTES REFERIDO SERÁ
EXTENDIDO, SIN EXCEDER EN NINGÚN CASO EL PLAZO DEL CONTRATO, SI POR
RAZONES DE PRECIOS O POR CUALQUIER OTRO FACTOR ACORDADO POR LAS PARTES Y
LUEGO DE APLICAR LA AMORTIZACIÓN LINEAL A QUE SE REFIERE EL PÁRRAFO
ANTERIOR, LOS ESTADOS FINANCIEROS DEL CONTRATISTA ARROJASE UN RESULTADO
NEGATIVO O UNA PÉRDIDA FISCAL, QUE A CRITERIO DEL CONTRATISTA SE PROYECTE
QUE NO VA A PODER SER COMPENSADA PARA EFECTOS FISCALES DE ACUERDO A LAS
NORMAS TRIBUTARIAS VIGENTES. LA EXTENSIÓN DEL PLAZO DE AMORTIZACIÓN SERÁ
PUESTA EN CONOCIMIENTO PREVIO DE LA SUPERINTENDENCIA NACIONAL DE
ADMINISTRACIÓN TRIBUTARIA. ====monorcaccrenco erecto
CLÁUSULA DÉCIMA - DERECHOS ADUANEROS. ==="===================nasesases==es=
10.1 EL CONTRATISTA ESTÁ AUTORIZADO A IMPORTAR EN FORMA DEFINITIVA O
TEMPORAL, DE CONFORMIDAD CON LOS DISPOSITIVOS LEGALES VIGENTES, CUALQUIER
BIEN NECESARIO PARA LA ECONÓMICA Y EFICIENTE EJECUCIÓN DE LAS OPERACIONES.
10.2 EL CONTRATISTA PODRÁ IMPORTAR TEMPORALMENTE, POR BL PERÍODO DE DOS
(2) AÑOS, BIENES DESTINADOS A SUS ACTIVIDADES CON SUSPENSIÓN DE LOS
TRIBUTOS A LA IMPORTACIÓN, INCLUYENDO AQUELLOS QUE REQUIEREN MENCIÓN
EXPRESA; Y, EN CASO DE REQUERIRSE PRÓRROGA, LA SOLICITARÁ A PERUPETRO POR
PERÍODOS DE UN (1) AÑO HASTA POR DOS (2) VECES; QUIEN GESTIONARÁ ANTE LA
DIRECCIÓN GENERAL DE HIDROCARBUROS LA RESOLUCIÓN  DIRECTORAL
CORRESPONDIENTE. CON LA DOCUMENTACIÓN SEÑALADA, LA SUPERINTENDENCIA
NACIONAL DE ADMINISTRACIÓN TRIBUTARIA AUTORIZARÁ LA PRÓRROGA DEL RÉGIMEN
DE IMPORTACIÓN TEMPORAL. ======
EL PROCEDIMIENTO, LOS REQUISITOS Y GARANTÍAS NECESARIAS PARA LA APLICACIÓN
DEL RÉGIMEN DE IMPORTACIÓN TEMPORAL, SE SUJETARÁN A LAS NORMAS CONTENIDAS
EN LA LEY GENERAL DE ADUANAS Y SUS NORMAS MODIFICATORIAS Y REGLAMENTARIAS.
10.3 LOS TRIBUTOS QUE GRAVAN LA IMPORTACIÓN DE BIENES E INSUMOS
REQUERIDOS POR EL CONTRATISTA PARA LAS ACTIVIDADES DE EXPLOTACIÓN Y PARA
LAS ACTIVIDADES DE EXPLORACIÓN EN LA FASE DE EXPLOTACIÓN, SERÁN DE CARGO Y
COSTO DEL IMPORTADOR. ====ammsamaeseessssssoosoosssooseconsanses========
CLÁUSULA DÉCIMO PRIMERA.- DERECHOS FINANCIEROS. =========ae==ansanasmsas
11.1 GARANTÍA DEL ESTADO. e
INTERVIENE EN EL CONTRATO EL BANCO CENTRAL DE RESERVA DEL PERÚ, DE
CONFORMIDAD CON LO DISPUESTO EN LA LEY N% 26221 Y POR EL DECRETO
LEGISLATIVO N% 668, PARA OTORGAR POR EL ESTADO AL CONTRATISTA LAS
GARANTÍAS QUE SE INDICA EN LA PRESENTE CLÁUSULA, DE ACUERDO AL AESuEN
LEGAL VIGENTE EN LA FECHA DE SUSCRIPCIÓN.
LAS GARANTÍAS QUE SE OTORGA EN LA PRESENTE CLÁUSULA SON DE ALCANCE Manel
PARA EL CASO DE UNA EVENTUAL CESIÓN, CON SUJECIÓN A LA LEY DE
HIDROCARBUROS Y AL PRESENTE CONTRATO. 5 5 5 5 5 5 5

drianzé,

taria EA

No

TESTIMONIO

A
EL BANCO CENTRAL DE RESERVA DEL PERÚ, EN REPRESENTACIÓN DEL ESTADO Y EN
CUMPLIMIENTO DE LAS DISPOSICIONES LEGALES VIGENTES A LA FECHA DÉ
SUSCRIPCIÓN, GARANTIZA QUE EL CONTRATISTA GOZARÁ DEL RÉGIMEN CAMBIARIO EN
VIGOR EN LA FECHA DE SUSCRIPCIÓN Y, EN CONSECUENCIA, QUE EL CONTRATISTA
TENDRÁ EL DERECHO A LA DISPONIBILIDAD, LIBRE TENENCIA, USO Y DISPOSICIÓN
INTERNA Y EXTERNA DE MONEDA EXTRANJERA, ASÍ COMO LA LIBRE CONVERTIBILIDAD
DE MONEDA NACIONAL A MONEDA EXTRANJERA EN EL MERCADO CAMBIARIO DE OFERTA Y
DEMANDA, EN LOS TÉRMINOS Y CONDICIONES QUE SE INDICA EN LA PRESENTE
CLÁUSULA. =
EN ESE SENTIDO, EL BANCO CENTRAL DE RESERVA DEL PERÚ, EN REPRESENTACIÓN
DEL ESTADO, GARANTIZA AL CONTRATISTA DE ACUERDO AL RÉGIMEN LEGAL VIGENTE
EN LA FECHA DE SUSCRIPCIÓN: ======================
A) LIBRE DISPOSICIÓN POR EL CONTRATISTA DE HASTA EL CIENTO POR CIENTO
(100%) DE LAS DIVISAS GENERADAS POR SUS EXPORTACIONES DE LOS HIDROCARBUROS
FISCALIZADOS, LAS QUE PODRÁ DISPONER DIRECTAMENTE EN SUS CUENTAS
BANCARIAS, EN EL PAÍS O EN EL EXTERIOR. ===========naamecaco=asenne=namaee
B) LIBRE DISPOSICIÓN Y DERECHO A CONVERTIR LIBREMENTE A DIVISAS HASTA
EL CIENTO POR CIENTO (100%) DE LA MONEDA NACIONAL RESULTANTE DE SUS VENTAS
DE HIDROCARBUROS FISCALIZADOS AL MERCADO NACIONAL Y DERECHO A DEPOSITAR
DIRECTAMENTE EN SUS CUENTAS BANCARIAS, EN EL PAÍS O EN EL EXTERIOR, TANTO
LAS DIVISAS COMO LA MONEDA NACIONAL.
c) DERECHO A MANTENER, CONTROLAR Y OPERAR CUENTAS BANCARIAS EN
CUALQUIER MONEDA, TANTO EN EL PAÍS COMO EN EL EXTERIOR, TENER EL CONTROL Y
LIBRE USO DE TALES CUENTAS Y A MANTENER Y DISPONER LIBREMENTE EN EL
EXTERIOR DE TALES FONDOS DE DICHAS CUENTAS SIN RESTRICCIÓN ALGUNA. ====emmmume
D) SIN PERJUICIO DE TODO LO ANTERIOR, EL DERECHO DEL CONTRATISTA A
DISPONER LIBREMENTE, DISTRIBUIR, REMESAR O RETENER EN EL EXTERIOR, SIN
RESTRICCIÓN ALGUNA, SUS UTILIDADES NETAS ANUALES, DETERMINADAS CON ARREGLO
A LEY. senness=so=osesoosoeeooooonenoconeossoorcesenese=n=e=:
11.3 DISPONIBILIDAD Y CONVERSIÓN A DIVISAS. ========================s=====
QUEDA CONVENIDO QUE EL CONTRATISTA ACUDIRÁ A LAS ENTIDADES DEL SISTEMA
FINANCIERO ESTABLECIDAS EN EL PAÍS PARA ACCEDER A LA CONVERSIÓN A DIVISAS,
A QUE SE REFIERE EL LITERAL B) DEL ACÁPITE 11.2. =============s=====es=a=es
EN CASO DE QUE LA DISPONIBILIDAD DE DIVISAS A QUE SE REFIERE EL PÁRRAFO
ANTERIOR NO PUEDA SER ATENDIDA TOTAL O PARCIALMENTE POR LAS ENTIDADES
ANTES MENCIONADAS, EL BANCO CENTRAL DE RESERVA DEL PERÚ GARANTIZA QUE
PROPORCIONARÁ LAS DIVISAS NECESARIAS. ==========mmrcacenoransrsenaaanamee
PARA EL FIN INDICADO, EL CONTRATISTA DEBERÁ DIRIGIRSE POR ESCRITO AL BANCO
CENTRAL, REMITIÉNDOLE FOTOCOPIA DE COMUNICACIONES RECIBIDAS DE NO MENOS DE
TRES (3) ENTIDADES DEL SISTEMA FINANCIERO, EN LAS QUE SE LE INFORME LA
IMPOSIBILIDAD DE ATENDER, EN TODO O EN PARTE, SUS REQUERIMIENTOS DE
DIAS e 5 5 5
LAS COMUNICACIONES DE LAS ENTIDADES DEL SISTEMA FINANCIERO SERÁN VÁLIDAS
POR LOS DOS (2) DÍAS ÚTILES ULTERIORES A LA FECHA DE SU EMISIÓN. =umammeme

oose==osmem=>

TESTIMONIO

ANTES DE LAS 11A.M. DEL DÍA ÚTIL SIGUIENTE AL DE LA PRESENTACIÓN DE LOS
DOCUMENTOS PRECEDENTEMENTE INDICADOS, EL BANCO CENTRAL COMUNICARÁ AL
CONTRATISTA EL TIPO DE CAMBIO QUE UTILIZARÁ PARA LA CONVERSIÓN DEMANDADA,
EL QUE REGIRÁ SIEMPRE QUE EL CONTRATISTA HAGA ENTREGA EL MISMO DÍA DEL
CONTRAVALOR EN MONEDA NACIONAL e e
SI, POR CUALQUIER CIRCUNSTANCIA, LA ENTREGA DEL CONTRAVALOR NO FUESE HECHA
POR EL CONTRATISTA EN LA OPORTUNIDAD INDICADA, EL BANCO CENTRAL DE
RESERVA DEL PERÚ, LE COMUNICARÁ AL DÍA ÚTIL SIGUIENTE, CON LA MISMA
LIMITACIÓN HORARIA, EL TIPO DE CAMBIO QUE REGIRÁ PARA LA CONVERSIÓN, DE
EFECTUÁRSELA ESE MISMO DÍA. =

SIN PERJUICIO DE LO ANTERIOR, EN CASO DE QUE EL BANCO CENTRAL DE RESERVA
DEL PERÚ COMPROBARA, OPORTUNAMENTE, QUE DICHA DISPONIBILIDAD NO PUEDE SER
ATENDIDA TOTAL O PARCIALMENTE POR LAS ENTIDADES ANTES MENCIONADAS,
NOTIFICARÁ AL CONTRATISTA PARA QUE ACUDA AL BANCO CENTRAL DE RESERVA DEL
PERÚ CON LA MONEDA NACIONAL CORRESPONDIENTE PARA DAR CUMPLIMIENTO A LA
CONVERSIÓN A DIVISAS. === renos
11.4 MODIFICACIONES AL RÉGIMEN CAMBIARIO.
EL BANCO CENTRAL DE RESERVA DEL PERÚ, EN REPRESENTACIÓN DEL ESTADO,
GARANTIZA QUE EL RÉGIMEN CONTENIDO EN ESTA CLÁUSULA CONTINUARÁ SIENDO DE
APLICACIÓN PARA EL CONTRATISTA, DURANTE LA VIGENCIA DEL CONTRATO.
EN CASO DE QUE POR CUALQUIER CIRCUNSTANCIA EL TIPO DE CAMBIO NO FUERA
DETERMINADO POR LA OFERTA Y DEMANDA, EL TIPO DE CAMBIO APLICABLE AL
CONTRATISTA SERÁ: ===================:
a SI SE ESTABLECIERA UN TIPO DE CAMBIO OFICIAL ÚNICO, DE IGUAL VALOR
PARA TODAS LAS OPERACIONES EN MONEDA EXTRANJERA O VINCULADAS A ÉSTA, A
PARTIR DE SU FECHA DE VIGENCIA ÉSTE SERÁ EL UTILIZADO BAJO EL CONTRATO. ===
B) DE ESTABLECERSE UN RÉGIMEN DE TIPOS DE CAMBIO DIFERENCIADOS,
MÚLTIPLES O SI SE DIERA DIFERENTES VALORES A UN TIPO DE CAMBIO ÚNICO, EL
TIPO DE CAMBIO A SER UTILIZADO PARA TODAS LAS OPERACIONES DEL CONTRATISTA
SERÁ EL MÁS ALTO RESPECTO DE LA MONEDA EXTRANJERA. ===aressemas=ss=so=====
11.5 APLICACIÓN DE OTRAS NORMAS LEGALES. ====="==========================
LAS GARANTÍAS QUE OTORGA EL BANCO CENTRAL DE RESERVA DEL PERÚ AL
CONTRATISTA SUBSISTIRÁN DURANTE LA VIGENCIA DEL CONTRATO. ================
EL CONTRATISTA TENDRÁ DERECHO A ACOGERSE "TOTAL O PARCIALMENTE, CUANDO
RESULTE PERTINENTE, A NUEVOS DISPOSITIVOS LEGALES DE CAMBIO O NORMAS
CAMBIARIAS QUE SE EMITAN DURANTE LA VIGENCIA DEL CONTRATO, INCLUYENDO
AQUÉLLOS QUE TRATEN ASPECTOS CAMBIARIOS NO CONTEMPLADOS EN LA PRESENTE
CLÁUSULA, SIEMPRE QUE TENGAN UN CARÁCTER GENERAL O SEAN DE APLICACIÓN A LA
ACTIVIDAD DE HIDROCARBUROS. EL ACOGIMIENTO A LOS NUEVOS DISPOSITIVOS O
NORMAS ANTES INDICADOS NO AFECTARÁ LA VIGENCIA DE LAS GARANTÍAS A QUE SE
REFIERE LA PRESENTE CLÁUSULA, NI EL EJERCICIO DE AQUELLAS GARANTÍAS QUE SE
REFIERAN A ASPECTOS DISTINTOS A LOS CONTEMPLADOS EN LOS NUEVOS
DISPOSITIVOS O NORMAS A LOS QUE SE HUBIERE ACOGIDO El, CONTRATISTA. =—===--==
QUEDA EXPRESAMENTE CONVENIDO QUE EL CONTRATISTA PODRÁ, EN CUALQUIER
MOMENTO, RETOMAR LAS GARANTÍAS QUE ESCOGIÓ NO UTILIZAR TRANSITORIAMENTE Y

Notaría Gutiérrez Adrianzén

TESTIMONIO

QUE RETOMAR TALES GARANTÍAS NO CREA DERECHOS NI OBLIGACIONES PARA EL
CONTRATISTA RESPECTO DEL PERÍODO EN QUE SE ACOGIÓ A LOS NUEVOS
DISPOSITIVOS O NORMAS ANTES SEÑALADOS. =========mww
ASIMISMO, SE PRECISA QUE RETOMAR TALES GARANTÍAS, EN NADA AFECTA A ÉSTAS O
A LAS DEMÁS GARANTÍAS, NI CREA DERECHOS U OBLIGACIONES ADICIONALES PARA EL
CONTRATISTA. = arroces ==
EL ACOGIMIENTO POR EL CONTRATISTA A LOS NUEVOS DISPOSITIVOS LEGALES DE
CAMBIO O NORMAS CAMBIARIAS, ASÍ COMO SU DECISIÓN DE RETOMAR LAS GARANTÍAS
QUE ESCOGIÓ NO UTILIZAR TRANSITORIAMENTE, DEBERÁN SER COMUNICADAS POR
ESCRITO AL BANCO CENTRAL DE RESERVA DEL PERÚ Y A PERUPETRO.
LO ESTABLECIDO EN ESTE ACÁPITE ES SIN PERJUICIO DE LO DISPUESTO EN EL
PRIMER PÁRRAFO DEL ACÁPITE 11.4. ========= Sessos===os====== ======
11.6 INFORMACIÓN ECONÓMICA. ========"""=""—"="""= semen
EL CONTRATISTA REMITIRÁ INFORMACIÓN MENSUAL AL BANCO CENTRAL DE RESERVA
DEL PERÚ RELATIVA A SU ACTIVIDAD ECONÓMICA, DE CONFORMIDAD CON EL
ARTÍCULO 74 DE LA LEY ORGÁNICA DEL BANCO, APROBADA POR DECRETO LEY NO.
A A e
CLAUSULA DECIMO SEGUNDA.- TRABAJADORES. =======-
12.1 LAS PARTES CONVIENEN QUE AL TÉRMINO DEL QUINTO AÑO CONTADO A PARTIR
DE LA FECHA DE SUSCRIPCIÓN, EL CONTRATISTA HABRÁ SUSTITUIDO A TODO SU
PERSONAL EXTRANJERO, DE SER EL CASO, POR PERSONAL PERUANO DE EQUIVALENTES
CALIFICACIONES PROFESIONALES. SE EXCEPTÚA DE LO ANTERIOR A PERSONAL
EXTRANJERO PARA CARGOS GERENCIALES Y AL QUE SEA NECESARIO PARA LA
REALIZACIÓN DE TRABAJOS TÉCNICAMENTE ESPECIALIZADOS, CON RELACIÓN A LAS
OPERACIONES. EL CONTRATISTA CONVIENE EN CAPACITAR Y ENTRENAR AL PERSONAL
PERUANO EN LA REALIZACIÓN DE TRABAJOS TÉCNICAMENTE ESPECIALIZADOS A FIN
QUE PERSONAL PERUANO PUEDA SUSTITUIR PROGRESIVAMENTE AL PERSONAL
EXTRANJERO EN LA REALIZACIÓN DE DICHOS TRABAJOS. =========================
12.2 AL INICIO DE LAS OPERACIONES Y AL VENCIMIENTO DE CADA AÑO
CALENDARIO, EL CONTRATISTA ENTREGARÁ A PERUPETRO UN CUADRO ESTADÍSTICO DEL
PERSONAL A SU SERVICIO PARA LAS OPERACIONES, DE ACUERDO AL FORMATO QUE
PERUPETRO ENTREGARÁ AL CONTRATISTA. mm ==: =====: Sas ====-
CLAUSULA DECIMO TERCERA.- PROTECCION AMBIENTAL. =============
13.1 EL CONTRATISTA SE OBLIGA A CUMPLIR LAS NORMAS Y DISPOSICIONES DEL
"REGLAMENTO DE MEDIO AMBIENTE PARA LAS ACTIVIDADES DE HIDROCARBUROS"
APROBADO POR DECRETO SUPREMO N% 046-93-EM Y MODIFICATORIAS, DEL DECRETO
LEGISLATIVO N* 613 “CÓDIGO DEL MEDIO AMBIENTE Y LOS RECURSOS NATURALES" Y
DEMÁS DISPOSICIONES PERTINENTES. ="========================s=============
CLAUSULA DECIMO CUARTA. - CONSERVACIÓN DE LOS HIDROCARBUROS Y PREVENCION
CONTRA PERDIDAS. ==================s===s============
14.1 EL CONTRATISTA DEBE ADOPTAR TODA MEDIDA RAZONABLE PARA PREVENIR LA
PÉRDIDA O DESPERDICIO DE LOS HIDROCARBUROS EN LA SUPERFICIE O EN EL
SUBSUELO DE CUALQUIER FORMA, DURANTE LAS ACTIVIDADES DE EXPLORACIÓN Y
EXPLOTACIÓN. ==========
14.2 EN CASO DE DERRAMES DE HIDROCARBUROS EN LA SUPERFICIE, EN EL ÁREA DE

==

aonrnenrnrmoeee===

paaseoso=======
ES

TESTIMONIO

CONTRATO O FUERA DE ELLA, QUE DEBAN SER INFORMADOS DE ACUERDO A LAS NORMAS
LEGALES VIGENTES, EL CONTRATISTA DEBERÁ COMUNICAR INMEDIATAMENTE ESTE
HECHO A PERUPETRO, INDICÁNDOLE EL VOLUMEN ESTIMADO DEL DERRAME Y LAS
ACCIONES TOMADAS PARA SUBSANAR LAS CAUSAS DEL MISMO. PERUPETRO TIENE EL
DERECHO DE VERIFICAR EL VOLUMEN DERRAMADO Y ANALIZAR SUS CAUSAS. =—=======
EN CASO DE PÉRDIDAS EN LA SUPERFICIE, EN EL ÁREA DE CONTRATO O FUERA DE
ELLA, ANTES DEL PUNTO DE FISCALIZACIÓN DE LA PRODUCCIÓN DEBIDO A
NEGLIGENCIA GRAVE O CONDUCTA DOLOSA DEL CONTRATISTA, EL VOLUMEN PERDIDO
SERÁ VALORIZADO DE ACUERDO CON LA CLÁUSULA OCTAVA E INCLUIDO EN EL CÁLCULO
DE LA REGALÍA, SIN PERJUICIO DE LO ESTIPULADO EN EL ACÁPITE 13.1. ====-
EN CASO DE PÉRDIDAS ANTES DEL PUNTO DE FISCALIZACIÓN DE LA PRODUCCIÓN EN
SITUACIONES DISTINTAS A LAS DESCRITAS EN EL PÁRRAFO ANTERIOR Y QUE DEN
ORIGEN A UNA COMPENSACIÓN AL CONTRATISTA POR PARTE DE TERCEROS, EL MONTO
DE LA COMPENSACIÓN RECIBIDA POR LOS HIDROCARBUROS PERDIDOS, MULTIPLICADO
POR EL FACTOR QUE RESULTE DE DIVIDIR El MONTO DE LA REGALÍA PAGADA POR LOS
HIDROCARBUROS FISCALIZADOS EN EL PUNTO DE FISCALIZACIÓN DE LA PRODUCCIÓN
AL QUE CORRESPONDAN LOS HIDROCARBUROS PERDIDOS EN LA “QUINCENA” EN QUE
OCURRIÓ LA PÉRDIDA, ENTRE EL VALOR DE TALES HIDROCARBUROS FISCALIZADOS,
DETERMINADO DE ACUERDO AL ACÁPITE 8.2 EN LA MISMA QUINCENA, SERÁ EL MONTO
QUE EL CONTRATISTA DEBERÁ PAGAR POR CONCEPTO DE REGALÍA POR LOS
HIDROCARBUROS PERDIDOS, A MÁS TARDAR AL SEGUNDO DÍA ÚTIL DE RECIBIDA DICHA
COMPENSACIÓN, SIN PERJUICIO DE LO ESTIPULADO EN EL ACÁPITE 13.1.
CLAUSULA DECIMO QUINTA.- CAPACITACION Y TRANSFERENCIA DE TECNOLOGIA.
15.1 EN CUMPLIMIENTO DE LO ESTABLECIDO POR EL ARTÍCULO 29% DE LA LEY N*
26221, EL CONTRATISTA SE OBLIGA A PONER A DISPOSICIÓN DE PERUPETRO, EN
CADA AÑO CALENDARIO DURANTE LA VIGENCIA DEL CONTRATO, LA SUMA SIGUIENTE: ==

PRODUCCION APORTE ANUAL
BARRILES POR DÍA (US$)
DE 0. A 500 5,000.00
DE 501 A 1,000 10,000.00
DE 1,001 A 1,500 20,000.00
DE 1,501 A 2,500 30,000.00
DE 2,501 A 5,000 40,000.00
MÁS DE 5,000 50,000.00

EL PRIMER PAGO SE EFECTUARÁ EN LA FECHA DE SUSCRIPCIÓN EN UN MONTO QUE SE
DETERMINARÁ MULTIPLICANDO EL APORTE ANUAL CORRESPONDIENTE AL PRIMER RANGO
POR LA FRACCIÓN QUE RESULTE DE DIVIDIR EL NÚMERO DE DÍAS QUE FALTEN PARA
COMPLETAR EL AÑO CALENDARIO EN CURSO ENTRE TRESCIENTOS SESENTA Y CINCO
(365) . == as==s============
EL APORTE ANUAL DE CAPACITACIÓN SERÁ EL QUE CORRESPONDA AL TRAMO EN QUE SE
ENCUENTRE LA PRODUCCIÓN DIARIA PROMEDIO DE LOS HIDROCARBUROS FISCALIZADOS
EN EL AÑO CALENDARIO ANTERIOR, LA CUAL SE OBTENDRÁ DIVIDIENDO EL VOLUMEN

.(,

Notaría Ge

TESTIMONIO

TOTAL DE LOS HIDROCARBUROS FISCALIZADOS EN DICHO AÑO ENTRE EL
CORRESPONDIENTE NÚMERO DE DÍAS. .
LOS PAGOS A QUE SE REFIERE EL PRESENTE ACÁPITE, EXCEPTO EL PRIMER PAGO,
SERÁN EFECTUADOS DURANTE EL MES DE ENERO DE CADA AÑO CALENDARIO. =========
PARA DETERMINAR LA EQUIVALENCIA DE BARRILES/DÍA EN CASO DE PRODUCCIÓN DE
GAS NATURAL, SE UTILIZARÁ LA SIGUIENTE FÓRMULA: BARRILES SERÁN
EQUIVALENTES AL VOLUMEN DE GAS NATURAL EXPRESADO EN PIES CÚBICOS ESTÁNDAR
DIVIDIDOS ENTRE EL FACTOR CINCO MIL SEISCIENTOS VEINTISÉIS (5,626).
15.2 EL CONTRATISTA CUMPLIRÁ CON SUS OBLIGACIONES ESTABLECIDAS EN EL
ACÁPITE 15.1 DEPOSITANDO EL APORTE EN LA CUENTA QUE PERUPETRO LE SEÑALE.

PERUPETRO ENTREGARÁ AL CONTRATISTA UNA COMUNICACIÓN MANIFESTANDO LA
CONFORMIDAD DE PAGO. ==
15.3 EL CONTRATISTA SE OBLIGA, DURANTE LA VIGENCIA DEL CONTRATO, A
DISEÑAR E IMPLEMENTAR UN PROGRAMA ANUAL DE PRÁCTICAS PREPROFESIONALES PARA
ESTUDIANTES UNIVERSITARIOS, ACORDE CON LA AMPLITUD DE SUS OPERACIONES.
DENTRO DE LOS NOVENTA (90) DÍAS ANTERIORES A LA FINALIZACIÓN DE CADA AÑO
CALENDARIO, EL CONTRATISTA PRESENTARÁ AL COMITÉ DE SUPERVISIÓN LOS
PROGRAMAS QUE SE IMPLEMENTARÁN EN EL AÑO CALENDARIO SIGUIENTE.=======
15.4 LOS PROGRAMAS DE CAPACITACIÓN QUE EL CONTRATISTA ESTABLEZCA PARA SU
PERSONAL, TANTO EN EL PAÍS COMO EN EL EXTRANJERO, SERÁN PUESTOS EN
CONOCIMIENTO DE PERUPETRO S.A. ===
CLAUSULA DECIMO SEXTA.- CESION. =--
16.1 EN CASO QUE EL CONTRATISTA LLEGUE A UN ACUERDO PARA CEDER SU
POSICIÓN CONTRACTUAL O ASOCIARSE CON UN TERCERO EN EL CONTRATO, PROCEDERÁ
A NOTIFICAR A PERUPETRO RESPECTO DE DICHO ACUERDO. A LA NOTIFICACIÓN
DEBERÁ ACOMPAÑARSE LA SOLICITUD DE CALIFICACIÓN DEL CESIONARIO O DEL
TERCERO, CORRESPONDIÉNDOLE A ESTOS ÚLTIMOS CUMPLIR CON ADJUNTAR LA
INFORMACIÓN COMPLEMENTARIA QUE RESULTE NECESARIA PARA SU CALIFICACIÓN COMO
EMPRESA PETROLERA, CONFORME A LEY. ======== Ss==s oso ====
SI PERUPETRO OTORGA LA CALIFICACIÓN SOLICITADA, LA CESIÓN O ASOCIACIÓN SE
LLEVARÁ A CABO MEDIANTE LA MODIFICACIÓN DEL CONTRATO, CONFORME A LEY.
16.2 EL CONTRATISTA, PREVIA NOTIFICACIÓN A PERUPETRO, PODRÁ CEDER SU
POSICIÓN CONTRACTUAL O ASOCIARSE A UNA AFILIADA, CONFORME A LEY.==========
16.3 EL CESIONARIO OTORGARÁ TODAS LAS GARANTÍAS Y ASUMIRÁ TODOS LOS
DERECHOS, RESPONSABILIDADES Y OBLIGACIONES DEL CEDENTE. ==================
CLAUSULA DECIMO SETIMA.- CASO FORTUITO O FUERZA MAYOR. ==================
17.1 NINGUNA DE LAS PARTES ES IMPUTABLE POR LA INEJECUCIÓN DE UNA
OBLIGACIÓN O SU CUMPLIMIENTO PARCIAL, TARDÍO O DEFECTUOSO, DURANTE EL
TÉRMINO EN QUE DICHA PARTE OBLIGADA SE VEA AFECTADA POR CAUSA DE CASO
FORTUITO O FUERZA MAYOR Y SIEMPRE QUE ACREDITE QUE TAL CAUSA IMPIDE SU
DEBIDO COMPITE DO. e A PX
17.2 LA PARTE AFECTADA POR EL CASO FORTUITO O FUERZA MAYOR NOTIFICARÁ POR
ESCRITO DENTRO DE LOS CINCO (5) DÍAS SIGUIENTES DE PRODUCIDA LA CAUSAL A
LA OTRA PARTE RESPECTO DE TAL EVENTO Y ACREDITARÁ LA FORMA EN QUE AFECTA
LA EJECUCIÓN DE LA CORRESPONDIENTE OBLIGACIÓN. LA OTRA PARTE RESPONDERÁ

Ú

TESTIMONIO

POR ESCRITO ACEPTANDO O NO LA CAUSAL DENTRO DE LOS QUINCE (15) DÍAS
SIGUIENTES DE RECIBIDA LA NOTIFICACIÓN ANTES MENCIONADA. LA FALTA DE
RESPUESTA DE LA PARTE NOTIFICADA EN EL PLAZO SEÑALADO SE ENTENDERÁ COMO
ACEPTACIÓN DE LA CAUSAL INVOCADA. ==mancme=mmamea=e==
EN EL CASO DE EJECUCIÓN PARCIAL, TARDÍA O DEFECTUOSA DE LA OBLIGACIÓN
AFECTADA POR CASO FORTUITO O FUERZA MAYOR, LA PARTE OBLIGADA A SU
CUMPLIMIENTO HARÁ SUS MAYORES ESFUERZOS PARA EJECUTARLA CON ARREGLO A LA
COMÚN INTENCIÓN DE LAS PARTES EXPRESADA EN EL CONTRATO, DEBIENDO LAS
PARTES CONTINUAR CON LA EJECUCIÓN DE LAS OBLIGACIONES CONTRACTUALES NO
AFECTADAS EN CUALQUIER FORMA POR DICHA CAUSA. ==:
LA PARTE AFECTADA POR LA CAUSA DE CASO FORTUITO O FUERZA MAYOR pRBRRÁ
REINICIAR BL CUMPLIMIENTO DE LAS OBLIGACIONES Y CONDICIONES CONTRACTUALES
DENTRO DE UN PERÍODO DE TIEMPO RAZONABLE, LUEGO QUE DICHA CAUSA O CAUSAS
HUBIERAN DESAPARECIDO O CESADO, PARA LO CUAL DEBERÁ DAR AVISO A LA OTRA
PARTE DENTRO DE LOS CINCO (5) DÍAS SIGUIENTES A LA DESAPARICIÓN O CESE DE
LA CAUSA. LA PARTE NO AFECTADA COLABORARÁ CON LA PARTE AFECTADA EN ESTE
SUERO e
EN LOS CASOS DE HUELGA, PARO U OTRAS SITUACIONES LABORALES SIMILARES, UNA
DE LAS PARTES NO PODRÁ IMPONER A LA OTRA UNA SOLUCIÓN CONTRARIA A SU
VOLUNTAD. ===
17.3 EL LAPSO DURANTE EL CUAL LOS EFECTOS DE LA CAUSA DE CASO FORTUITO O
FUERZA MAYOR AFECTEN EL CUMPLIMIENTO DE LAS OBLIGACIONES CONTRACTUALES,
SERÁ AGREGADO AL PLAZO PREVISTO PARA EL CUMPLIMIENTO DE DICHAS
OBLIGACIONES, Y SI FUERA EL CASO, AL DE LA FASE CORRESPONDIENTE DEL
CONTRATO Y AL PLAZO DE VIGENCIA DEL CONTRATO. ==============

SI LA CAUSA DE CASO FORTUITO O FUERZA MAYOR AFECTARA LA EJECUCIÓN DE
ALGUNO DE LOS PROGRAMAS MÍNIMOS DE DESARROLLO A QUE SE REFIERE EL ACÁPITE
4.3, LA FIANZA QUE GARANTICE DICHO PROGRAMA SE MANTENDRÁ VIGENTE Y SIN SER
EJECUTADA DURANTE EL LAPSO EN QUE TAL CAUSA AFECTE LA INDICADA EJECUCIÓN O
DURANTE EL LAPSO EN QUE PERUPETRO NO SE PRONUNCIE SOBRE LA CAUSAL INVOCADA
POR EL CONTRATISTA Y, SI SE HUBIERA PRODUCIDO ALGUNA DISCREPANCIA RESPECTO
A LA EXISTENCIA DE TAL CAUSAL, MIENTRAS NO SE RESUELVA LA DISCREPANCIA.
CON TAL FIN EL CONTRATISTA DEBERÁ PRORROGAR O SUSTITUIR DICHA FIANZA,
SEGÚN SEA NECESARIO. =====osess===emeaaeeaeses
ASIMISMO, EN TANTO PERUPETRO NO SE PRONUNCIE SOBRE LA CAUSAL INVOCADA POR
EL CONTRATISTA O MIENTRAS NO SE RESUELVA LA DISCREPANCIA QUE PUDIERE
HABERSE PRODUCIDO SOBRE SU EXISTENCIA, QUEDARÁ EN SUSPENSO EL CÓMPUTO DEL
PLAZO PARA LA EJECUCIÓN DEL PROGRAMA MÍNIMO DE DESARROLLO RESPECTIVO. EN
CASO QUE PERUPETRO ACEPTE LA EXISTENCIA DE LA CAUSAL DE CASO FORTUITO O
FUERZA MAYOR INVOCADA POR EL CONTRATISTA, ÉSTE REANUDARÁ LA EJECUCIÓN DEL
PROGRAMA MÍNIMO DE DESARROLLO TAN PRONTO CESEN LOS EFECTOS DE LA INDICADA
CAUSAL. = A
17.4 SE CONVIENE QUE CUANDO CUALQUIERA DE LAS PARTES, A SU SOLO
CRITERIO, CONSIDERE QUE SU PERSONAL O EL DE SUS SUBCONTRATISTAS NO PUEDAN
ACTUAR DENTRO DEL ÁREA DE CONTRATO CON LA SEGURIDAD NECESARIA EN CUANTO A

Sssooseaoonooseo nene

A

Ootaría

Na

F

TESTIMONIO

SU INTEGRIDAD FÍSICA, LA INVOCACIÓN DE ESTA SITUACIÓN COMO CAUSA DE CASO
FORTUITO O FUERZA MAYOR NO SERÁ DISCUTIDA POR LA OTRA PARTE. ==:
17.5 EN CASO QUE EL CONTRATISTA SE VEA AFECTADO POR CAUSA DE CASO
FORTUITO O FUERZA MAYOR QUE LE IMPIDA COMPLETAR LA EJECUCIÓN DEL PROGRAMA
MÍNIMO DE DESARROLLO DEL PERÍODO EN CURSO, VENCIDO EL TÉRMINO DE SEIS (06)
MESES CONSECUTIVOS CONTADOS A PARTIR DEL MOMENTO EN QUE AQUELLA SE
PRODUJO, EL CONTRATISTA PODRÁ RESOLVER EL CONTRATO, PARA LO CUAL DEBERÁ
COMUNICAR SU DECISIÓN A PERUPETRO CON UNA ANTICIPACIÓN NO MENOR DE TREINTA
(30) DÍAS A LA FECHA EN LA CUAL HARÁ SUELTA DEL ÁREA DE CONTRATO, =========
17.6 LAS DISPOSICIONES DE ESTA CLÁUSULA DÉCIMO SÉTIMA NO SON APLICABLES A
OBLIGACIONES DE PAGO DE SUMAS DE DINERO. ===================s=ermeaaeeme=e
CLAUSULA DECIMO OCTAVA.- CONTABILIDAD. =:
18.1 EL CONTRATISTA DEBERÁ LLEVAR SU CONTABILIDAD, DE ACUERDO CON LOS
PRINCIPIOS Y LAS PRÁCTICAS CONTABLES ESTABLECIDAS Y ACEPTADAS EN EL PERÚ.
ASIMISMO, DEBERÁ LLEVAR Y MANTENER TODOS LOS LIBROS, REGISTROS DETALLADOS
Y DOCUMENTACIÓN QUE SEAN NECESARIOS PARA CONTABILIZAR Y CONTROLAR LAS
ACTIVIDADES QUE REALIZA EN EL PAÍS Y EN EL EXTRANJERO CON RELACIÓN AL
OBJETO DEL CONTRATO, ASÍ COMO PARA LA ADECUADA SUSTENTACIÓN DE SUS
INGRESOS, INVERSIONES, COSTOS, GASTOS Y TRIBUTOS INCURRIDOS EN CADA
EJERCICIO. POR OTRO LADO, DENTRO DE LOS CIENTO VEINTE (120) DÍAS CONTADOS
A PARTIR DE LA FECHA DE SUSCRIPCIÓN, EL CONTRATISTA PROPORCIONARÁ A
PERUPETRO UNA COPIA EN IDIOMA CASTELLANO DEL “MANUAL DE PROCEDIMIENTOS
CONTABLES” QUE HAYA DECIDIDO PROPONER PARA REGISTRAR SUS OPERACIONES.=-
EL "MANUAL DE PROCEDIMIENTOS CONTABLES" DEBERÁ CONTENER ENTRE OTROS, LO
SIGUIENTE:
A) IDIOMA Y MONEDA EN QUE SE LLEVARÁN LOS REGISTROS CONTABLES ;=========
B) PRINCIPIOS Y PRÁCTICAS CONTABLES APLICABLES;
c) ESTRUCTURA Y PLAN DE CUENTAS, DE CONFORMIDAD CON LOS REQUERIMIENTOS
DE LA COMISIÓN NACIONAL SUPERVISORA DE EMPRESAS Y VALORES (CONASEV)
D) MECANISMOS DE IDENTIFICACIÓN DE LAS CUENTAS CORRESPONDIENTES AL
CONTRATO Y OTROS CONTRATOS POR HIDROCARBUROS, A LAS ACTIVIDADES
RELACIONADAS Y A LAS OTRAS ACTIVIDADES; =-
E) MECANISMOS DE IMPUTACIÓN DE LOS INGRESOS, INVERSIONES, COSTOS Y
GASTOS COMUNES, AL CONTRATO, A OTROS CONTRATOS POR HIDROCARBUROS, A LAS
ACTIVIDADES RELACIONADAS Y A LAS OTRAS ACTIVIDADES; Y, ======ma==m=e==s=s===
18.2 PERUPETRO, EN UN LAPSO NO MAYOR DE TREINTA (30) DÍAS DE RECIBIDO EL
"MANUAL DE PROCEDIMIENTOS CONTABLES" PODRÁ FORMULAR SUGERENCIAS Y/U
OBSERVACIONES PARA MEJORAR, AMPLIAR O ELIMINAR ALGUNO O ALGUNOS DE LOS
OTROS PROCEDIMIENTOS CONTABLES PROPUESTOS EN DICHO MANUAL. ===
TODO CAMBIO EN EL "MANUAL DE PROCEDIMIENTOS CONTABLES" APROBADO, SERÁ
PREVIAMENTE PROPUESTO A PERUPETRO PARA SU APROBACIÓN, SIGUIÉNDOSE PARA TAL
FIN EL PROCEDIMIENTO CONTENIDO EN EL PÁRRAFO ANTERIOR. ===========:
18.3 LOS LIBROS DE CONTABILIDAD DEL CONTRATISTA, LOS ESTADOS FINANCIEROS
Y LA DOCUMENTACIÓN DE SUSTENTO DE LOS MISMOS, SERÁN PUESTOS A DISPOSICIÓN
DE LOS REPRESENTANTES AUTORIZADOS DE PERUPETRO PARA SU REVISIÓN, EN LAS

aesssecsrecoseenone=

cronos

es=z
TESTIMONIO

OFICINAS DEL CONTRATISTA, PREVIA NOTTF TACIÓN.
18.4 El CONTRATISTA MANTENDRÁ LOS REGISTROS DE LAS PROPIEDADES MUEBLES E
INMUEBLES, UTILIZADAS EN LAS OPERACIONES DEL CONTRATO, DE CONFORMIDAD CON
LAS NORMAS DE CONTABILIDAD VIGENTES EN EL PERÚ Y DE ACUERDO A LAS
PRÁCTICAS CONTABLES GENERALMENTE ACEPTADAS EN LA INDUSTRIA PETROLERA
INTERNACIONAL. ========================== pasonooosossoosoose========
PERUPETRO PODRÁ SOLICITAR AL CONTRATISTA INFORMACIÓN SOBRE SUS PROPIEDADES
CADA VEZ QUE LO CONSIDERE PERTINENTE. ASIMISMO, PERUPETRO PODRÁ SOLICITAR
AL CONTRATISTA SU CRONOGRAMA DE INVENTARIOS FÍSICOS DE LOS BIENES
INHERENTES A LAS OPERACIONES, CLASIFICÁNDOLOS SEGÚN SEAN DE PROPIEDAD DEL
CONTRATISTA O DE TERCEROS, Y PARTICIPAR EN ÉSTOS SI LO CONSIDERA
CONVENIENTE. ====e==========="=" ====:
18.5 EL CONTRATISTA DEBERÁ REMITIR, DENTRO DE LOS TREINTA (30) DÍAS DE
HABER SIDO EMITIDOS, COPIA DEL INFORME DE SUS AUDITORES EXTERNOS SOBRE SUS
ESTADOS FINANCIEROS CORRESPONDIENTES AL EJERCICIO ECONÓMICO ANTERIOR. EN
EL CASO QUE EL CONTRATISTA TUVIESE SUSCRITO CON PERUPETRO MÁS DE UN
CONTRATO, O REALIZARA ACTIVIDADES DISTINTAS A LAS DEL CONTRATO, SE OBLIGA
A LLEVAR CUENTAS SEPARADAS CON EL OBJETO DE FORMULAR ESTADOS FINANCIEROS
PARA CADA CONTRATO Y/O ACTIVIDAD, Y POR LO TANTO, EL INFORME ELABORADO POR
SUS AUDITORES EXTERNOS DEBERÁ INCLUIR TAMBIÉN ESTADOS FINANCIEROS POR CADA
CONTRATO Y/O ACTIVIDAD. Ss=s==================== = =
18.6 EL CONTRATISTA DEBERÁ REMITIR A PERUPETRO, CUANDO ÉSTE LO REQUIERA,
INFORMACIÓN CONSIGNADA EN LA DECLARACIÓN JURADA ANUAL DEL IMPUESTO A LA
RENTA PRESENTADA A LA SUPERINTENDENCIA NACIONAL DE ADMINISTRACIÓN
TRIBUTARIA O LA ENTIDAD QUE LA SUSTITUYA. ======== ===

CLAUSULA DECIMO NOVENA.- VARIOS. ===================== ii mem -
19.1 SI EN UNO O MÁS CASOS, CUALESQUIERA DE LAS PARTES OMITIERA INVOCAR O
INSISTIR EN EL CUMPLIMIENTO DE ALGUNA DE LAS ESTIPULACIONES DEL CONTRATO O
EN EL EJERCICIO DE CUALQUIERA DE LOS DERECHOS OTORGADOS BAJO EL CONTRATO,
ELLO NO SERÁ INTERPRETADO COMO UNA RENUNCIA A DICHA DISPOSICIÓN O DERECHO.
19.2 EN LA EJECUCIÓN DE LAS OPERACIONES EL CONTRATISTA CUMPLIRÁ CON TODAS
LAS RESOLUCIONES QUE LAS AUTORIDADES COMPETENTES DICTEN EN USO DE SUS
ATRIBUCIONES LEGALES.
ASIMISMO, EL CONTRATISTA SE OBLIGA A CUMPLIR TODAS LAS DISPOSICIONES DE
LAS AUTORIDADES COMPETENTES EN RELACIÓN CON LOS ASPECTOS DE DEFENSA Y
SEGURIDAD NACIONAL. ===== Sas noso soso ooososssosossssons======
19.3 EL CONTRATISTA TIENE EL DERECHO AL LIBRE INGRESO Y SALIDA DEL ÁREA
A
19.4 EN CONCORDANCIA CON LA LEGISLACIÓN VIGENTE, EL CONTRATISTA TENDRÁ EL
DERECHO DE UTILIZAR, CON EL PROPÓSITO DE LLEVAR A CABO LAS OPERACIONES, EL
AGUA, MADERA, GRAVA Y OTROS MATERIALES DE CONSTRUCCIÓN UBICADOS DENTRO DEL
ÁREA DE CONTRATO, RESPETANDO EL DERECHO DE TERCEROS, DE SER EL CASO.
19.5 LA LICENCIA DE USO DE INFORMACIÓN TÉCNICA DEL ÁREA DE CONTRATO U
OTRAS ÁREAS, QUE EL CONTRATISTA DESEE ADQUIRIR, LA DEBE SOLICITAR A
PERUPETRO, QUIEN LA SUMINISTRARÁ DE ACUERDO A LA POLÍTICA DE TRANSFERENCIA

===s====: asssssesesneeces=o

Ins

===

'

No

TESTIMONIO

Y USO DE INFORMACIÓN TÉCNICA DE EXPLORACIÓN PRODUCCIÓN DE PERUPETRO, PARA
CUYO EFECTO LAS PARTES SUSCRIBIRÁN UNA "CARTA-CONVENIO"”.====
19.6 EN EL CASO QUE ALGUNA DE LAS PARTES NO CUMPLA CON PAGAR EN EL PLAZO
ACORDADO, EL MONTO MATERIA DEL PAGO ESTARÁ AFECTO A PARTIR DEL DÍA
SIGUIENTE DE LA FECHA EN QUE DEBIÓ PAGARSE, A LAS TASAS DE INTERÉS
SIGUIENTES: Emme.
PN PARA CUENTAS QUE SEAN EXPRESADAS Y PAGADERAS EN MONEDA NACIONAL, LA
TASA APLICABLE SERÁ LA TASA ACTIVA EN MONEDA NACIONAL (TAMN) PARA CRÉDITOS
DE HASTA TRESCIENTOS SESENTA (360) DÍAS DE PLAZO, PUBLICADA POR LA
SUPERINTENDENCIA DE BANCA Y SEGUROS, O LA QUE LA SUSTITUYA, APLICABLE AL
PERÍODO TRANSCURRIDO ENTRE LA FECHA DE VENCIMIENTO Y LA FECHA EFECTIVA DE
PAGO. =
B) PARA CUENTAS QUE SEAN EXPRESADAS EN cos, Y PAGADERAS EN MONEDA
NACIONAL O EN DÓLARES, LA TASA APLICABLE SERÁ LA TASA DE INTERÉS
PREFERENCIAL (PRIME RATE) MÁS TRES (3) PUNTOS PORCENTUALES, PUBLICADA POR
LA RESERVA FEDERAL DE LOS ESTADOS UNIDOS DE NORTEAMÉRICA, APLICADA AL
PERÍODO TRANSCURRIDO ENTRE LA FECHA DE VENCIMIENTO Y LA FECHA EFECTIVA DE
PAGO, A FALTA DE ÉSTA, LAS PARTES ACORDARÁN OTRA QUE LA SUSTITUYA
ADECUADAMENTE .
19.7 LAS DISPOSICIONES DEL ACÁPITE 19.6 sá DE APLICACIÓN A TODAS LAS
CUENTAS ENTRE LAS PARTES QUE SURJAN BAJO EL CONTRATO O DE CUALQUIER OTRO
ACUERDO O TRANSACCIÓN ENTRE LAS PARTES. POR ACUERDO ESCRITO ENTRE LAS
PARTES SE PODRÁ ESTABLECER UNA ESTIPULACIÓN DIFERENTE PARA EL PAGO DE
INTERESES. LAS DISPOSICIONES AQUÍ CONTENIDAS PARA LA APLICACIÓN DE
INTERESES NO MODIFICARÁN DE NINGÚN MODO LOS DERECHOS Y RECURSOS LEGALES DE
LAS PARTES PARA HACER CUMPLIR EL PAGO DE LOS MONTOS ADEUDADOS.===-
19.8 EN CASO DE EMERGENCIA NACIONAL DECLARADA POR LEY, EN VIRTUD DE LA
CUAL EL ESTADO DEBA ADQUIRIR HIDROCARBUROS DE PRODUCTORES LOCALES, ÉSTA SE
EFECTUARÁ A LOS PRECIOS QUE RESULTEN DE APLICAR LOS MECANISMOS DE
VALORIZACIÓN ESTABLECIDOS EN LA CLÁUSULA OCTAVA Y SERÁN PAGADOS EN DÓLARES
A LOS TREINTA (30) DÍAS SIGUIENTES DE EFECTUADA LA ENTREGA. ==============
19.9 PERUPETRO HARÁ LOS ESFUERZOS NECESARIOS PARA OBTENER LA AYUDA Y
COOPERACIÓN DE LAS AUTORIDADES CORRESPONDIENTES DEL GOBIERNO A FIN QUE SE
TOMEN LAS MEDIDAS NECESARIAS PARA ASEGURAR UNA IMPLEMENTACIÓN Y OPERACIÓN
CONTINUADA Y SEGURA DE LAS ACTIVIDADES PREVISTAS BAJO EL CONTRATO. ========
19.10 EL ESTADO, A TRAVÉS DEL MINISTERIO DE DEFENSA Y DEL MINISTERIO DEL
INTERIOR, BRINDARÁ AL CONTRATISTA EN LAS OPERACIONES Y EN CUANTO LE SEA
POSIBLE, LAS MEDIDAS DE SEGURIDAD NECESARIAS. ==============-
19.11 EL CONTRATISTA LIBERARÁ Y EN SU CASO INDEMNIZARÁ A PERUPETRO Y AL
ESTADO, SEGÚN CORRESPONDA, DE CUALQUIER RECLAMO, ACCIÓN LEGAL U OTRAS
CARGAS O GRAVÁMENES DE TERCEROS QUE PUDIERAN RESULTAR COMO CONSECUENCIA DE
LAS OPERACIONES Y RELACIONES LLEVADAS A CABO AL AMPARO DEL CONTRATO,
PROVENIENTES DE CUALQUIER RELACIÓN CONTRACTUAL O EXTRACONTRACTUAL, SALVO
AQUELLAS QUE SE ORIGINEN POR ACCIONES DEL PROPIO PERUPETRO O DEL ESTADO.==
19.12 EL CONTRATISTA TENDRÁ LA LIBRE DISPONIBILIDAD DE LOS HIDROCARBUROS

poo===== ========= ==

===

.y

Notaría Ge

TESTIMONIO

QUE LE CORRESPONDA CONFORME AL CONTRATO. ===
CLAUSULA VIGESIMA.- NOTIFICACIONES Y COMUNICACIONES. ========== ==
20.1 TODA NOTIFICACIÓN O COMUNICACIÓN, RELATIVA AL CONTRATO, SERÁ
CONSIDERADA COMO VÁLIDAMENTE CURSADA SI ES POR ESCRITO Y ENTREGADA CON
CARGO O SI ES RECIBIDA POR INTERMEDIO DE CORREO CERTIFICADO O FACSÍMIL U
OTROS MEDIOS QUE LAS PARTES ACUERDEN DIRIGIDA AL DESTINATARIO EN UN DÍA
ÚTIL A LAS SIGUIENTES DIRECCIONES: =="
PERUPETRO: =
PERUPETRO S.A. mu
GERENCIA GENERAL. ====:
AV. LUIS ALDANA N* 320. seas
LIMA 41 - PERÚ. === ===
FAX: 617-1801,
CONTRATISTA: ===============================s=s============================
PETROLERA MONTERRICO S.A.
GERENCIA GENERAL. ========================s================================
AV. LA ENCALADA 245, URB CENTRO COMERCIAL MONTERRICO. ==—=================
SURCO, LIMA 33 - PERÚ. ===========================:
FAX : 344 - 4860. ========="=======: ====== === ==
20.2 CUALQUIERA DE LAS PARTES TENDRÁ EL DERECHO DE CAMBIAR SU DIRECCIÓN O
EL NÚMERO DE FACSÍMIL A LOS EFECTOS DE LAS NOTIFICACIONES Y
COMUNICACIONES, MEDIANTE COMUNICACIÓN A LA OTRA PARTE, CON POR LO MENOS
CINCO (5) DÍAS UTILES DE ANTICIPACIÓN A LA FECHA EFECTIVA DE DICHO CAMBIO.
CLAUSULA VIGESIMO PRIMERA.- SOMETIMIENTO A LA LEY PERUANA Y SOLUCION DE
CONTROVERSIAS. = A 5 AA
21.1 SOMETIMIENTO A LA LEY PERUANA. ============================ e
EL CONTRATO SE HA NEGOCIADO, REDACTADO Y SUSCRITO CON ARREGLO A LAS NORMAS
LEGALES DEL PERÚ Y SU CONTENIDO, EJECUCIÓN Y DEMÁS CONSECUENCIAS QUE DE ÉL
SE ORIGINEN SE REGIRÁN POR LAS NORMAS LEGALES DE DERECHO INTERNO DE LA
REPÚBLICA DEL PERÚ. ===:
21.2 COMITÉ TÉCNICO DE CONCILIACIÓN. ======="=========
EL COMITÉ TÉCNICO DE CONCILIACIÓN SERÁ FORMADO DENTRO DE LOS QUINCE (15)
DÍAS ÚTILES SIGUIENTES A SU CONVOCATORIA POR CUALQUIERA DE LAS PARTES Y
ESTARÁ COMPUESTO POR TRES (3) MIEMBROS CALIFICADOS EN LA MATERIA DE QUE SE
TRATE. CADA UNA DE LAS PARTES SELECCIONARÁ A UN (1) MIEMBRO Y EL TERCERO
SERÁ NOMBRADO POR LOS MIEMBROS DESIGNADOS POR LAS PARTES. SI CUALQUIERA DE
LAS PARTES NO DESIGNARA A SU MIEMBRO QUE LE CORRESPONDE NOMBRAR DENTRO DEL
PLAZO ESTIPULADO O SI LOS MIEMBROS DESIGNADOS POR ELLAS NO PUDIERAN
PONERSE DE ACUERDO PARA DETERMINAR AL TERCER MIEMBRO DENTRO DEL PLAZO
ESTIPULADO, O SI EL COMITÉ TÉCNICO DE CONCILIACIÓN NO EMITIERA OPINIÓN
DENTRO DEL PLAZO ESTIPULADO, CUALQUIERA DE LAS PARTES PODRÁ SOMETER LA
DISCREPANCIA PARA QUE SEA RESUELTA DE ACUERDO A LO PREVISTO EN EL ACÁPITE
A
LAS PARTES, DENTRO DE LOS SESENTA (60) DÍAS CONTADOS A PARTIR DE LA FECHA
DE SUSCRIPCIÓN, ACORDARÁN EL PROCEDIMIENTO QUE REGIRÁ A ESTE COMITÉ , =nunmanmrm

aensesossosoosoesoosesosooeossss=o======

.(,

Notaría G

TESTIMONIO

LAS RESOLUCIONES DEL COMITÉ TÉCNICO DE CONCILIACIÓN DEBERÁN SER EMITIDAS
DENTRO DE LOS TREINTA (30) DÍAS DE SU INSTALACIÓN Y TENDRÁN CARÁCTER
OBLIGATORIO, EN TANTO UN LAUDO ARBITRAL, DE SER EL CASO, NO RESUELVA EL
DIFERENDO EN FORMA DEFINITIVA. SIN PERJUICIO DEL CUMPLIMIENTO DE LA
RESOLUCIÓN EMITIDA POR EL COMITÉ TÉCNICO DE CONCILIACIÓN, CUALQUIERA DE
LAS PARTES PODRÁ RECURRIR A ARBITRAJE CONFORME AL ACÁPITE 21.3, DENTRO DE
LOS SESENTA (60) DÍAS SIGUIENTES A LA FECHA DE RECEPCIÓN DE LA
NOTIFICACIÓN DE LA RESOLUCIÓN REFERIDA. =
21.3 CONVENIO ARBITRAL. ====o====nnrac or
CUALQUIER LITIGIO, CONTROVERSIA, DIFERENCIA O RECLAMO RESULTANTE DEL
CONTRATO O RELATIVO AL CONTRATO, TALES COMO SU INTERPRETACIÓN,
CUMPLIMIENTO, RESOLUCIÓN, TERMINACIÓN, EFICACIA O VALIDEZ, QUE SURJA ENTRE
EL CONTRATISTA Y PERUPETRO Y QUE NO PUEDA SER RESUELTO DE MUTUO ACUERDO
ENTRE LAS PARTES DEBERÁ SER RESUELTO POR MEDIO DE ARBITRAJE DE DERECHO O
DE CONCIENCIA, SEGÚN SEA LA MATERIA DE LA CONTROVERSIA. ==================
EL ARBITRAJE SE LLEVARÁ A CABO EN LIMA, EN IDIOMA CASTELLANO Y DE ACUERDO
CON LO PACTADO EN LA PRESENTE CLÁUSULA. =============mese=enonn=====
EL ARBITRAJE SERÁ ADMINISTRADO POR EL CENTRO DE ARBITRAJE Y CONCILIACIÓN
COMERCIAL DEL PERÚ (CEARCO PERU), EN ADELANTE CEARCO PERU. EN TODO LO NO
PREVISTO EN ESTA CLÁUSULA, EL ARBITRAJE SE ORGANIZARÁ Y DESARROLLARÁ DE
ACUERDO CON LAS REGLAS DE CEARCO PERU VIGENTES EN LA FECHA DE
SUSCRIPCIÓN. SUPLETORIAMENTE A ESTA CLÁUSULA Y A LAS REGLAS ANTES
REFERIDAS, SERÁN APLICABLES LAS REGLAS CONTENIDAS EN LA LEY N*% 26572, LEY
GENERAL DE ARBITRAJE, O LA QUE LA SUSTITUYA. ===
LOS ÁRBITROS SERÁN TRES (3) CADA PARTE DESIGNARÁ A UNO Y EL TERCERO SERÁ
NOMBRADO POR LOS ÁRBITROS DESIGNADOS POR LAS PARTES. SI TRANSCURRIDOS
TREINTA (30) DÍAS DESDE LA DESIGNACIÓN DE LOS ÁRBITROS POR LAS PARTES,
ÉSTOS NO HUBIERAN DESIGNADO AL TERCERO, CUALQUIERA DE LAS PARTES PODRÁ
RECURRIR A CEARCO PERU PARA QUE ÉSTA LO NOMBRE. ====================="=""

LA MATERIA DEL LITIGIO, CONTROVERSIA, DIFERENCIA O RECLAMO QUEDARÁ
DETERMINADA POR LA DEMANDA, SU CONTESTACIÓN Y, EVENTUALMENTE, SI LAS
HUBIERA, POR LA RECONVENCIÓN Y SU CONTESTACIÓN. A SOLICITUD DE CUALQUIERA
DE LAS PARTES, TRANSCURRIDOS QUINCE (15) DÍAS ÚTILES CONTADOS A PARTIR DE
LA NOTIFICACIÓN CORRESPONDIENTE SIN HABER SIDO CONTESTADA LA DEMANDA O LA
RECONVENCIÓN, LOS ÁRBITROS ESTÁN FACULTADOS A PRECISAR LA CONTROVERSIA EN
CASO QUE UNA DE LAS PARTES SE NIEGUE A ELLO. ============mescasoaaee=
PARA LA SOLUCIÓN DE FONDO DEL LITIGIO, CONTROVERSIA, DIFERENCIA O RECLAMO
SOMETIDO A ARBITRAJE, LOS ÁRBITROS APLICARÁN EL DERECHO INTERNO DE LA
REPÚBLICA DEL PERS
LAS PARTES RENUNCIAN A LOS RECURSOS DE APELACIÓN, CASACIÓN O CUALQUIER
OTRO RECURSO IMPUGNATORIO CONTRA EL LAUDO ARBITRAL. EL RECURSO DE
ANULACIÓN CONTRA EL LAUDO ARBITRAL SÓLO PROCEDERÁ EN LOS CASOS PREVISTOS
POR LEY. LAS PARTES DECLARAN QUE El LAUDO ARBITRAL SERÁ DE OBLIGATORIO Y
DEFINITIVO CUMPLIMIENTO Y DE EJECUCIÓN INMEDIATA. ========================
LAS PARTES SE OBLIGAN A REALIZAR TODOS AQUELLOS ACTOS QUE SEAN NECESARIOS

4

TESTIMONIO

PARA EL DESARROLLO DEL PROCESO ARBITRAL HASTA SU CULMINACIÓN Y EJECUCIÓN.
EL PLAZO MÁXIMO DE DURACIÓN DEL PROCESO ARBITRAL SERÁ DE CIENTO OCHENTA
(180) DÍAS ÚTILES QUE COMENZARÁN A COMPUTARSE A PARTIR DE LA FECHA DEL
ACTO DE INSTALACIÓN DEL TRIBUNAL ARBITRAL U OTRO ACTO ANÁLOGO. EN CASO DE
REQUERIRSE UNA EXTENSIÓN DEL PLAZO, SE APLICARÁ LO ESTABLECIDO EN LAS
REGLAS DE CEARCO PERU. =================== o
DURANTE EL DESARROLLO DEL ARBITRAJE LAS PARTES CONTINUARÁN CON LA
EJECUCIÓN DE SUS OBLIGACIONES CONTRACTUALES, EN LA MEDIDA EN QUE SEA
POSIBLE, INCLUSIVE AQUÉLLAS MATERIA DEL ARBITRAJE. ======mmasrmeace
SIN PERJUICIO DE LO ANTERIOR, SI LA MATERIA DE ARBITRAJE FUERA EL
CUMPLIMIENTO DE LAS OBLIGACIONES CONTRACTUALES GARANTIZADAS CON LAS
FIANZAS A QUE SE REFIERE EL ACÁPITE 3.5 QUEDARÁ EN SUSPENSO EL CÓMPUTO DEL
PLAZO RESPECTIVO Y TALES FIANZAS NO PODRÁN SER EJECUTADAS, DEBIENDO SER
MANTENIDAS VIGENTES DURANTE El PROCEDIMIENTO ARBITRAL. CON TAL FIN, EL
CONTRATISTA DEBERÁ PRORROGAR O SUSTITUIR DICHAS FIANZAS, SEGÚN SEA
NECESARIO. =========e=s=nossssss osos ooo ones
CLAUSULA VIGESIMO SEGUNDA .- TERMINACIÓN. ===:
22.1 LA TERMINACIÓN DEL CONTRATO SE RIGE POR LO ESTIPULADO EN ÉL, Y
SUPLETORIAMENTE POR LAS NORMAS DE LA LEY NO. 26221; Y, EN CUANTO A LO QUE
NO ESTÉ PREVISTO EN ELLA, POR LAS NORMAS DEL CÓDIGO CIVIL.
SALVO LOS CASOS PREVISTOS EN EL ACÁPITE 22.3, CUANDO UNA DE LAS PARTES
INCURRA EN INCUMPLIMIENTO DE CUALQUIERA DE LAS OBLIGACIONES ESTIPULADAS
EN EL CONTRATO POR CAUSAS QUE NO FUERAN DE CASO FORTUITO O FUERZA MAYOR U
OTRAS CAUSAS NO IMPUTABLES, LA OTRA PARTE PODRÁ NOTIFICAR A DICHA PARTE,
COMUNICÁNDOLE EL INCUMPLIMIENTO Y SU INTENCIÓN DE DAR POR TERMINADO EL
CONTRATO AL TÉRMINO DEL PLAZO DE SESENTA (60) DÍAS, A NO SER QUE DENTRO DE
ESTE PLAZO DICHA PARTE SUBSANE EL REFERIDO INCUMPLIMIENTO O DEMUESTRE A LA
OTRA PARTE QUE ESTÁ EN VÍA DE SUBSANACIÓN. ======================== =
SI LA PARTE QUE RECIBE UNA NOTIFICACIÓN DE INCUMPLIMIENTO CUESTIONA O
NIEGA LA EXISTENCIA DE ÉSTE, DICHA PARTE PUEDE REFERIR EL ASUNTO A
ARBITRAJE CONFORME A LO DISPUESTO EN LA CLÁUSULA VIGÉSIMO PRIMERA, DENTRO
DE LOS TREINTA (30) DÍAS SIGUIENTES A LA NOTIFICACIÓN. EN TAL CASO, EL
CÓMPUTO DEL PLAZO DE SESENTA (60) DÍAS QUEDARÁ EN SUSPENSO HASTA QUE EL
LAUDO ARBITRAL SEA NOTIFICADO A LAS PARTES, Y EL CONTRATO TERMINARÁ SI
HABIENDO SIDO CONFIRMADO EL INCUMPLIMIENTO, DICHA PARTE NO SUBSANA EL
INCUMPLIMIENTO O NO DEMUESTRA A LA OTRA PARTE QUE ESTÁ EN VÍA DE
SUBSANACIÓN, DENTRO DE DICHO PLAZO. ==="
EL CONTRATO PUEDE TERMINAR CON ANTERIORIDAD AL PLAZO DE VIGENCIA DEL
CONTRATO, POR ACUERDO EXPRESO DE LAS PARTES. ============
22.2 A LA TERMINACIÓN DEL CONTRATO CESARÁN TOTALMENTE TODOS LOS DERECHOS
Y OBLIGACIONES DE LAS PARTES, ESPECIFICADOS EN EL CONTRATO Y SE TENDRÁ EN
CONSIDERACIÓN: =
A) QUE LOS DERECHOS Y LAS OBLIGACIONES DE LAS PARTES DERIVADOS DE ESTE
CONTRATO CON ANTERIORIDAD A DICHA TERMINACIÓN SEAN RESPETADOS; INCLUYENDO,
ENTRE OTROS, EL DERECHO DEL CONTRATISTA A LOS HIDROCARBUROS EXTRAÍDOS Y A

.(,y

Notaría Ge

TESTIMONIO

LAS GARANTÍAS ESTIPULADAS EN EL O a
B) QUE EN CASO DE INCUMPLIMIENTO INCURRIDO POR CUALQUIERA DE LAS PARTES
EN FECHA ANTERIOR A LA TERMINACIÓN, DE CUALQUIERA DE LAS OBLIGACIONES
ESTIPULADAS EN EL CONTRATO, ÉSTOS SEAN SUBSANADOS POR LA PARTE INFRACTORA,
SALVO LAS OBLIGACIONES QUE POR SU NATURALEZA SE HEXTINGUEN CON LA
TERMINACIÓN DEL MISMO. =====
22.3 EL CONTRATO SE RESOLVERÁ DE PLENO DERECHO Y SIN PREVIO TRÁMITE, EN
LOS CASOS SIGUIENTES:
22.3.1 EN CASO QUE EL CONTRATISTA HAYA INCUMPLIDO CON LA EJECUCIÓN
DEL PROGRAMA MÍNIMO DE DESARROLLO DE CUALQUIER PERÍODO DE LA FASE DE
EXPLOTACIÓN, LUEGO DE HABER HECHO USO DE LAS PRÓRROGAS CONTEMPLADAS
EN EL ACÁPITE 3.4 DE SER EL CASO, Y SIN RAZONES SATISFACTORIAS A

PERUPETRO. =====es=============- Sonseca
22.3.2 EN LOS CASOS ESPECÍFICOS SEÑALADOS EN LOS ACÁPITES 3.5 Y
17.5, ====

22.3.3 EN CASO QUE EL CONTRATISTA HAYA SIDO DECLARADO EN

INSOLVENCIA, DISOLUCIÓN, LIQUIDACIÓN O QUIEBRA Y EL CONTRATISTA NO

CURSE LA NOTIFICACIÓN DESCRITA EN EL ACÁPITE 16.1, EN UN PLAZO DE

QUINCE (15) DÍAS ÚTILES, IDENTIFICANDO AL TERCERO QUE ASUMIRÁ SU

POSICIÓN CONTRACTUAL.

22.3.4 POR MANDATO DE UN LAUDO ARBITRAL QUE DECLARE, EN LOS

CASOS DEL ACÁPITE 22.1, UN INCUMPLIMIENTO Y ÉSTE NO SEA SUBSANADO

CONFORME A LO DISPUESTO EN EL REFERIDO ACÁPITE; O POR MANDATO DE UN

LAUDO ARBITRAL QUE DECLARE LA TERMINACIÓN DEL CONTRATO. ====--
22.4 DE ACUERDO A LO ESTABLECIDO POR EL ARTÍCULO 87% DE LA LEY NO. 26221,
EN CASO DE INCUMPLIMIENTO POR EL CONTRATISTA DE LAS DISPOSICIONES SOBRE EL
MEDIO AMBIENTE, OSINERG IMPONDRÁ LAS SANCIONES PERTINENTES, PUDIENDO EL
MINISTERIO DE ENERGÍA Y MINAS LLEGAR HASTA LA TERMINACIÓN DEL CONTRATO,
PREVIO INFORME AL OSINERG. = =====
22.5 EN CASO QUE EL CONTRATISTA SOLICITE PROTECCIÓN CONTRA LAS ACCIONES
DE ACREEDORES, PERUPETRO PODRÁ RESOLVER EL CONTRATO EN CASO ESTIME QUE SUS
DERECHOS BAJO EL CONTRATO NO SE ENCUENTREN DEBIDAMENTE PROTEGIDOS. ========
22.6 A LA TERMINACIÓN DEL CONTRATO, EL CONTRATISTA ENTREGARÁ EN PROPIEDAD
AL ESTADO, A TRAVÉS DE PERUPETRO, A MENOS QUE ÉSTE NO LOS REQUIERA, SIN
CARGO NI COSTO ALGUNO PARA ÉSTE, EN BUEN ESTADO DB CONSERVACIÓN,
MANTENIMIENTO Y FUNCIONAMIENTO, Y TENIENDO EN CUENTA EL DESGASTE NORMAL
PRODUCIDO POR EL USO, LOS INMUEBLES, INSTALACIONES DE ENERGÍA,
CAMPAMENTOS, MEDIOS DE COMUNICACIÓN, DUCTOS Y DEMÁS BIENES DE PRODUCCIÓN E
INSTALACIONES DE PROPIEDAD DEL CONTRATISTA QUE PERMITAN LA CONTINUACIÓN
DE LAS OPERACIONES. =============ssssssoccasanenesesess==s
EN CASO DE HABER EXPLOTACIÓN CONJUNTA DE PETRÓLEO, GAS NATURAL NO ASOCIADO
Y/O GAS NATURAL NO ASOCIADO Y CONDENSADOS, AL TÉRMINO DEL PLAZO
ESTABLECIDO EN EL ACÁPITE 3.1 PARA LA FASE DE EXPLOTACIÓN DE PETRÓLEO, EL
CONTRATISTA ENTREGARÁ EN PROPIEDAD AL ESTADO, A TRAVÉS DE PERUPETRO, A
MENOS QUE ÉSTE NO LOS REQUIERA, SIN CARGO NI COSTO ALGUNO PARA ÉSTE, EN

ae======
.s

TESTIMONIO

BUEN ESTADO DE CONSERVACIÓN, MANTENIMIENTO Y FUNCIONAMIENTO Y TENIENDO EN
CUENTA EL DESGASTE NORMAL PRODUCIDO POR EL USO, LOS BIENES E INSTALACIONES
PROPIOS DE LA EXPLOTACIÓN DE PETRÓLEO, QUE NO SEAN NECESARIOS PARA LA
EXPLOTACIÓN DE GAS NATURAL NO ASOCIADO Y/O GAS NATURAL NO ASOCIADO Y

CONDENSADO 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 e

LOS BIENES E INSTALACIONES QUE CONSERVE EL CONTRATISTA PARA LA EXPLOTACIÓN
DEL GAS NATURAL NO ASOCIADO Y/O GAS NATURAL NO ASOCIADO Y CONDENSADOS, QUE
HAYAN ESTADO SIENDO UTILIZADOS TAMBIÉN EN LA EXPLOTACIÓN DE PETRÓLEO, AÚN
CUANDO CONTINUARAN EN PROPIEDAD DEL CONTRATISTA, SERÁN APLICADOS A SERVIR
AMBAS EXPLOTACIONES, CELEBRÁNDOSE AL EFECTO UN CONVENIO ENTRE LAS PARTES.=
EN CASO QUE EL CONTRATISTA HAYA ESTADO USANDO LOS BIENES E INSTALACIONES
DESCRITOS EN EL PRIMER PÁRRAFO DEL PRESENTE ACÁPITE PERO QUE NO SEAN
CONEXOS O ACCESORIOS EXCLUSIVAMENTE A LAS OPERACIONES, ESTO ES, QUE
TAMBIÉN HAYAN ESTADO SIENDO USADOS PARA OPERACIONES EN OTRAS ÁREAS CON
CONTRATO VIGENTE PARA LA EXPLORACIÓN O EXPLOTACIÓN DE HIDROCARBUROS EN EL
PAÍS, EL CONTRATISTA CONTINUARÁ CON LA PROPIEDAD DE DICHOS BIENES,
HACIENDO USO DE ELLOS. ==============n=nssnnemeees=mes: =
22.7 A EFECTOS DE LO DISPUESTO EN EL ACÁPITE 22.6, DURANTE EL ÚLTIMO AÑO
DE VIGENCIA DEL CONTRATO, EL CONTRATISTA DARÁ LAS FACILIDADES Y COLABORARÁ
CON PERUPETRO EN TODO LO NECESARIO PARA QUE, SIN INTERFERIR CON LAS
OPERACIONES, PERUPETRO PUEDA REALIZAR TODOS LOS ACTOS Y CELEBRAR TODOS
LOS CONVENIOS QUE PERMITAN UNA TRANSICIÓN ORDENADA Y NO INTERRUMPIDA DE
LAS OPERACIONES QUE SE VENGAN REALIZANDO A LA FECHA DE TERMINACIÓN DEL
CONTRATO.
ANEXO "A"
DESCRIPCION DEL LOTE XX. <=: a =====:
UBICACIÓN. ==================
EL LOTE XX SE ENCUENTRA UBICADO EN LA PROVINCIA DE CONTRALMIRANTE VILLAR
DEL DEPARTAMENTO DE TUMBES Y ESTÁ DELIMITADO TAL COMO SE MUESTRA EN EL
ANEXO "B" (MAPA) CONFORME A LA SIGUIENTE PRSCRIBETÓN S=a===:
PUNTO DE REFERENCIA. ==============: = =
EL PUNTO DE REFERENCIA O (P.R.) ES LA ESTACIÓN TUMBES, UBICADO EN EL
DISTRITO DE TUMBES, PROVINCIA DE TUMBES DEL DEPARTAMENTO DE TUMBES.=======
EL PUNTO DE REFERENCIA O (P.R.) ES LA ESTACIÓN H-1 LOS ORGANOS, UBICADO EN
EL DISTRITO DE LOS ORGANOS, PROVINCIA DE TALARA DEL DEPARTAMENTO DE PIURA.
PUNTO DE PARTIDA. ====================sc ==
DESDE EL PUNTO DE REFERENCIA (P.R.) ESTACIÓN TUMBES SE MIDE 23,028.600 M
HACIA EL OESTE Y LUEGO 13,390.298 M HACIA EL SUR HASTA ENCONTRAR EL PUNTO
(2) QUE ES EL PUNTO DE PARTIDA (P.P.) DEL PERÍMETRO DEL ÁREA ZORRITOS.====
DESDE EL PUNTO DE REFERENCIA (P.R.) ESTACIÓN TUMBES SE MIDE 15,697.399 M
HACIA EL SUR Y LUEGO 22,644.281 M HACIA EL OESTE HASTA ENCONTRAR EL PUNTO
(7) QUE ES EL PUNTO DE PARTIDA (P.P.) DEL PERÍMETRO DEL ÁREA COPÉ.===
DESDE EL PUNTO DE REFERENCIA (P.R.) ESTACIÓN H-1 LOS ORGANOS SE MIDE
13,126.835 M HACIA EL ESTE Y LUEGO 15,185.720 M HACIA EL NORTE HASTA
ENCONTRAR EL PUNTO (12) QUE ES EL PUNTO DE PARTIDA (P.P.) DEL PERÍMETRO

Notaría Gutiérrez Adrianzén

TESTIMONIO

DEL ÁREA CARPITAS. =
CONFORMACIÓN DEL LOTE. ===================. =========
ARA RS a
DESDE EL PUNTO (2) O (P.P.) SE MIDE 5,521.095 M SUR OESTE EN LÍNEA RECTA
CON AZIMUT DE 231*59'18“50 HASTA LLEGAR AL PUNTO (3) . om mm mmnmmmon
DESDE EL PUNTO (3) SE MIDE 3,890.953 M NOR OESTE EN LÍNEA RECTA CON AZIMUT
DE 325*%11'35“40 HASTA LLEGAR AL PUNTO (4). ======acenamoseseseaneamanenme
DESDE EL PUNTO (4) SE PROSIGUE POR LA LÍNEA DE PLAYA RUMBO NOR ESTE CON
UNA DISTANCIA DE 5,801.484 M HASTA LLEGAR AL PUNTO (1). ==================
DESDE EL PUNTO (1) SE MIDE 2,198.117 M SUR ESTE EN LÍNEA RECTA CON AZIMUT
DE 145%09'25“03 HASTA LLEGAR AL PUNTO (2) O (P.P.) CERRANDO ASÍ EL
PERÍMETRO DEL ÁREA. ======
AREA “COPÉO erase
DESDE EL PUNTO (7) O (P.P.) SE MIDE 1,200.000 M OESTE EN LÍNEA RECTA CON
AZIMUT DE 270*00'00” HASTA LLEGAR AL PUNTO (8). ======on=ossoncsmanmecenes
DESDE EL PUNTO (8) SE MIDE 1,300.000 M NORTE EN LÍNEA RECTA CON AZIMUT DE
360%00*00” HASTA LLEGAR AL PUNTO (5). ===emsmmamaamnmne meme
DESDE EL PUNTO (5) SE MIDE 1,200.000 M ESTE EN LÍNEA RECTA CON AZIMUT DE
90*00'00“ HASTA LLEGAR AL PUNTO (6). ========. ==: <= ===
DESDE EL PUNTO (6) SE MIDE 1,300.000 M SUR EN LÍNEA RECTA CON AZIMUT DE
180%00'00“ HASTA LLEGAR AL PUNTO (7) O (P.P.) CERRANDO ASÍ EL PERÍMETRO
DEL ÁREA. €
AREA “CARPITAS”. ==: = Sa===s===e======: SR ===s===========:
DESDE EL PUNTO (12) O (P.P.) SE PROSIGUE POR LA LÍNEA DE PLAYA RUMBO NOR
ESTE CON UNA DISTANCIA DE 5,395.740 HASTA LLEGAR AL PUNTO (9).
DESDE EL PUNTO (9) SE MIDE 7,837.622 M ESTE EN LÍNEA RECTA CON AZIMUT DE
90*00'00” HASTA LLEGAR AL PUNTO (10). === =======: == ==

DESDE EL PUNTO (10) SE MIDE 5,000.000 M SUR EN LÍNEA RECTA CON AZIMUT DE
180”00*00“ HASTA LLEGAR AL PUNTO (11). ============ ========
DESDE EL PUNTO (11) SE MIDE 9,795.492 M OESTE EN LÍNEA RECTA CON AZIMUT DE
270*00*00” HASTA LLEGAR AL PUNTO (12) O (P.P.) CERRANDO ASÍ EL PERÍMETRO
DEL ÁREA. === =
COLINDANCIAS. =
AREA “ZORRITOS” =en=nm=s======== ooo osos
POR EL NORTE Y OESTE CON EL LOTE Z-1, POR EL ESTE Y SUR CON ÁREAS LIBRES.=

AREA “COPÉ”. =rmeenconsmesooseesteemos==.

==

a aononsseereos

= roer encon

sore
POR EL NORTE, ESTE, SUR Y OESTE CON ÁREAS LIBRES. ii
A
POR EL OESTE CON BL LOTE Z-1, POR BL NORTE, ESTE Y SUR CON ÁREAS LIBRES. ==
DEFINICION DE LAS ÁREAS.
ÁREA ZORRITOS RODEADA POR LOS PUNTOS DE ESQUINA 1,2,3 Y 4.
ÁREA COPÉ RODEADA POR LOS PUNTOS DE ESQUINA 5,6,7 Y 8. ==
ÁREA CARPITAS RODEADA POR LOS PUNTOS DE ESQUINA 9,10,11 Y 12. ==mumumamuma
RELACION DE COORDENADAS DE LAS ESQUINAS DEL PERÍMETRO DEL LOTE. ==========

.y

TESTIMONIO

COORDENADAS _GEOGRAFICAS COORDENADAS PLANAS U.T.M.
PUNTO LATITUD SUR LONGITUD OESTE METROS NORTE METROS ESTE
EST. TUMBES 03%32'59"322 80%25' 45757 9'607, 610.298 563,378.600

(PR)
EST. H-1 LOS 04*10'17"247 81*07'33"211 9'538,914.280  486,027.673
ORGANOS (PR)

1 03*39'17"058 80”38'52712 9'596, 024.039 539,094.149

2 (P.P.) 03*40'15"796 80*38'11"979 9'594,220.000  540,350.000
3 03”42'06"581 80*40'32951 9'590,820.000  536,000.000

4 03*40'22"559 80”41'44"986 9'594,014.789 533,779.000

5 03*40' 48605 80*38'387408 9'593, 212.899 539,534.319
6 03*40'48"590 80%37'59"508 9'593,212.899 —540,734.319
7 (DP.P.) 03*%41'30928 80%37'59"490 9'591, 912.899 540,734.319
8 03”41'30"944 80”38'38"391 9'591, 912.899 539,534.319
9 03*59'19"868 80*59'23"927 9'559,100.000  501,112.378
10 03*59'19"854 80*55'09"760 9'559, 100.000 508, 950.000
11 04*02'"02"696 80*55"09"744 9'554, 100.000 508, 950.000
12 (P.P.) 04%02'02710 80*%00'27"420 9'554,100.000  499,154.508

EXTENSIÓN ( POR ÁREAS). ==

AREA ZORRITOS .c..oo.ooooooooos. 1,764.179 HA. ============

AREA ¡COR cisco aro 156.000 HA. ==. —

AREA CARPITAS oooccoonoocooo 4,435,768 HA. senora
TOTAL =  6,355.947 HA. ===

LAS COORDENADAS, DISTANCIAS, ÁREAS Y AZIMUTS MENCIONADOS EN ESTE ANEXO, SE
REFIEREN AL SISTEMA DE PROYECCIÓN UNIVERSAL TRANSVERSAL MERCATOR (U.T.M.)
ESFEROIDE INTERNACIONAL, ZONA 17 (MERIDIANO CENTRAL 81%00'00") ¿===========
EL DATUM GEODÉSICO ES EL PROVISIONAL PARA AMÉRICA DEL SUR, LA CANOA DE
1956 UBICADO EN VENEZUELA (PSAD 56). =========================e===========
EN CASOS DE DISCREPANCIAS DE LAS COORDENADAS U.T.M. CON LAS COORDENADAS
GEOGRÁFICAS O CON LAS DISTANCIAS, ÁREAS Y AZIMUTS, LAS COORDENADAS U.T.M.
SERÁN CONSIDERADAS CORRECTAS. =============="

ANEXO"B"”. == mes======= mneme==: Sanos

Sanos

CARTA FIANZA PARA EL PRIMER PERIODO DEL PROGRAMA MÍNIMO DE DESARROLLO . mmm
CARTA FIANZA N*.=:

LIMA, ni ri

SEÑORES.

PERUPETRO S.A.

CIUDAD. ==

DE NUESTRA CONSIDERACIÓN: AAA
POR LA PRESENTE, NOSOTROS ..... (ENTIDAD DEL SISTEMA FINANCIERO) ..... NOS

CONSTITUIMOS EN FIADORES SOLIDARIOS DE PETROLERA MONTERRICO S.A., EN
ADELANTE LLAMADO BL CONTRATISTA, ANTE PERUPETRO S.A., EN ADELANTE LLAMADA
PERUPETRO, POR EL IMPORTE DE CINCUENTA MIL Y 00/100 DÓLARES (US$
50,000.00), A FIN DE GARANTIZAR EL FIEL CUMPLIMIENTO DE LAS OBLIGACIONES
.,

Notaría Gt

TESTIMONIO

DEL CONTRATISTA BAJO EL PROGRAMA MÍNIMO DE DESARROLLO DEL PRIMER PERÍODO
DE LA FASE DE EXPLOTACIÓN, CONTENIDAS EN LA CLÁUSULA CUARTA DEL CONTRATO
DE LICENCIA PARA LA EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE XX, SUSCRITO
CON PERUPETRO (EN ADELANTE LLAMADO CONTRATO). ============================
LA OBLIGACIÓN QUE ASUME ....(ENTIDAD DEL SISTEMA FINANCIERO) ...... BAJO
LA PRESENTE FIANZA SE LIMITA A PAGAR A PERUPETRO LA SUMA DE CINCUENTA MIL
Y 00/100 DÓLARES (US$ 50,000.00) REQUERIDA EN SU SOLICITUD DE PAGO. ======
1. ESTA FIANZA ES SOLIDARIA, SIN BENEFICIO DE EXCUSIÓN, IRREVOCABLE,
INCONDICIONAL Y DE REALIZACIÓN AUTOMÁTICA, PAGADERA A LA PRESENTACIÓN
DENTRO DEL PLAZO DE VIGENCIA DE LA MISMA, DE UNA CARTA NOTARIAL DIRIGIDA
POR PERUPETRO A .... (ENTIDAD DEL SISTEMA FINANCIERO) .... SOLICITANDO EL
PAGO DE CINCUENTA MIL Y 00/100 DÓLARES (US$ 50,000.00), DECLARANDO QUE EL
CONTRATISTA NO HA CUMPLIDO CON TODO O PARTE DE LA OBLIGACIÓN ANTES
REFERIDA Y ACOMPAÑANDO A DICHA CARTA, COMO ÚNICO RECAUDO Y JUSTIFICACIÓN,
UNA COPIA CERTIFICADA DE LA CARTA NOTARIAL DIRIGIDA POR PERUPETRO AL
CONTRATISTA EXIGIÉNDOLE EL CUMPLIMIENTO DE LA OBLIGACIÓN ANTES REFERIDA Y
NOTIFICÁNDOLE SU INTENCIÓN DE HACER EFECTIVA LA FIANZA; DICHA CARTA
NOTARIAL DE PERUPETRO AL CONTRATISTA DEBERÁ HABER SIDO ENTREGADA A ÉSTE
POR LO MENOS TREINTA (30) DÍAS CALENDARIO ANTES DE LA FECHA EN QUE
PERUPETRO PRESENTE LA RECLAMACIÓN DE PAGO A ..-. + (ENTIDAD DEL SISTEMA
FINANCTERO)..... e = = ii

2. LA PRESENTE FIANZA EXPIRARÁ A MÁS TARDAR EL ..... A MENOS QUE CON
ANTERIORIDAD A ESA FECHA ... (ENTIDAD DEL SISTEMA FINANCIERO)... RECIBA
UNA CARTA DE PERUPETRO LIBERANDO A ...-. (ENTIDAD DEL SISTEMA
FINANCIERO) .... Y AL CONTRATISTA DE TODA RESPONSABILIDAD BAJO LA PRESENTE
FIANZA, EN CUYO CASO LA PRESENTE FIANZA SERÁ CANCELADA EN LA FECHA DE
RECEPCIÓN DE LA MENCIONADA CARTA DE PERUPETRO. = ==

3. TODA DEMORA POR NUESTRA PARTE PARA HONRAR LA PRESENTE FIANZA A FAVOR DE
USTEDES, DEVENGARÁ UN INTERÉS EQUIVALENTE A LA TASA ACTIVA EN MONEDA
EXTRANJERA (TAMEX) DE LAS INSTITUCIONES DEL SISTEMA FINANCIERO QUE PUBLICA
LA SUPERINTENDENCIA DE BANCA Y SEGUROS APLICABLE DURANTE El PERÍODO DE
RETRASO O LA TASA QUE LA SUSTITUYA. LOS INTERESES SERÁN CALCULADOS A
PARTIR DE LA FECHA DE LA RECEPCIÓN DE LA CARTA NOTARIAL DIRIGIDA POR
PERUPETRO A ... (ENTIDAD DEL SISTEMA FINANCIERO)... ==
A PARTIR DE LA FECHA DE LA EXPIRACIÓN O CANCELACIÓN NO SE PODRÁ PRESENTAR
RECLAMO ALGUNO POR LA PRESENTE FIANZA Y .... (ENTIDAD DEL SISTEMA
FINANCIERO) ..... ud EL CONTRATISTA QUEDARÁN LIBERADOS DE TODA
RESPONSABILIDAD U OBLIGACIÓN RESPECTO A LA PRESENTE FIANZA. ==============

A

(ENTIDAD DEL SISTEMA FINANCIERO) o
ANEXO "C-2"= =
CARTA FIANZA PARA EL SEGUNDO PERIODO DEL PROGRAMA MÍNIMO DE DESARROLLO. ===
CARTA FIANZA N* = == S=====: =es=s===ss=======

Sr ncnonooononoosasseoesseoscorssme

.s

TESTIMONIO

SEÑORES... ===
PERUPETRO S.A.
CIUDAD. == ====.=mmmmee:
DE NUESTRA CONSIDERACIÓN
POR LA PRESENTE, NOSOTROS ..... (ENTIDAD DEL SISTEMA FINANCIERO) ..... NOS
CONSTITUIMOS EN FIADORES SOLIDARIOS DE PETROLERA MONTERRICO S.A., EN
ADELANTE LLAMADO EL CONTRATISTA, ANTE PERUPETRO S.A., EN ADELANTE LLAMADA
PERUPETRO, POR EL IMPORTE DE CINCUENTA MIL Y 00/100 DÓLARES (US$
50,000.00), A FIN DE GARANTIZAR EL FIEL CUMPLIMIENTO DE LAS OBLIGACIONES
DEL CONTRATISTA BAJO EL PROGRAMA MÍNIMO DE DESARROLLO DEL SEGUNDO PERÍODO
DE LA FASE DE EXPLOTACIÓN, CONTENIDAS EN LA CLÁUSULA CUARTA DEL CONTRATO
DE LICENCIA PARA LA EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE XX, SUSCRITO
CON PERUPETRO (EN ADELANTE LLAMADO CONTRATO). ====="===:
LA OBLIGACIÓN QUE ASUME ....(ENTIDAD DEL SISTEMA FINANCIERO) ...... BAJO
LA PRESENTE FIANZA SE LIMITA A PAGAR A PERUPETRO LA SUMA DE CINCUENTA MIL
Y 00/100 DÓLARES (US$ 50,000.00) REQUERIDA EN SU SOLICITUD DE PAGO.======
1. ESTA FIANZA ES SOLIDARIA, SIN BENEFICIO DE EXCUSIÓN, IRREVOCABLE,
INCONDICIONAL Y DE REALIZACIÓN AUTOMÁTICA, PAGADERA A LA PRESENTACIÓN
DENTRO DEL PLAZO DE VIGENCIA DE LA MISMA, DE UNA CARTA NOTARIAL DIRIGIDA
POR PERUPETRO A .... (ENTIDAD DEL SISTEMA FINANCIERO).... SOLICITANDO EL
PAGO DE CINCUENTA MIL Y 00/100 DÓLARES (US$ 50,000.00), DECLARANDO QUE EL
CONTRATISTA NO HA CUMPLIDO CON TODO O PARTE DE LA OBLIGACIÓN ANTES
REFERIDA Y ACOMPAÑANDO A DICHA CARTA, COMO ÚNICO RECAUDO Y JUSTIFICACIÓN,
UNA COPIA CERTIFICADA DE LA CARTA NOTARIAL DIRIGIDA POR PERUPETRO AL
CONTRATISTA EXIGIÉNDOLE EL CUMPLIMIENTO DE LA OBLIGACIÓN ANTES REFERIDA Y
NOTIFICÁNDOLE SU INTENCIÓN DE HACER EFECTIVA LA FIANZA; DICHA CARTA
NOTARIAL DE PERUPETRO AL CONTRATISTA DEBERÁ HABER SIDO ENTREGADA A ÉSTE
POR LO MENOS TREINTA (30) DÍAS CALENDARIO ANTES DE LA FECHA EN QUE
PERUPETRO PRESENTE LA RECLAMACIÓN DE PAGO A . (ENTIDAD DEL SISTEMA

asss=e=s=s==s

FINANCIERO) ..... anno S=s===s=soos=====: =====
2. LA PRESENTE FIANZA EXPIRARÁ A MÁS TARDAR EL ..... A MENOS QUE CON
ANTERIORIDAD A ESA FECHA ... (ENTIDAD DEL SISTEMA FINANCIERO)... RECIBA
UNA CARTA DE  PERUPETRO LIBERANDO A  ....(ENTIDAD DEL SISTEMA
FINANCIERO) .... Y AL CONTRATISTA DE TODA RESPONSABILIDAD BAJO LA PRESENTE
FIANZA, EN CUYO CASO LA PRESENTE FIANZA SERÁ CANCELADA EN LA FECHA DE
RECEPCIÓN DE LA MENCIONADA CARTA DE PERUPETRO. iS ===:

3. TODA DEMORA POR NUESTRA PARTE PARA HONRAR LA PRESENTE FIANZA A FAVOR DE
USTEDES, DEVENGARÁ UN INTERÉS EQUIVALENTE A LA TASA ACTIVA EN MONEDA
EXTRANJERA (TAMEX) DE LAS INSTITUCIONES DEL SISTEMA FINANCIERO QUE PUBLICA
LA SUPERINTENDENCIA DE BANCA Y SEGUROS APLICABLE DURANTE EL PERÍODO DE
RETRASO O LA TASA QUE LA SUSTITUYA. LOS INTERESES SERÁN CALCULADOS A
PARTIR DE LA FECHA DE LA RECEPCIÓN DE LA CARTA NOTARIAL DIRIGIDA POR
PERUPETRO A ... (ENTIDAD DEL SISTEMA FINANCIERO) +... P..
A PARTIR DE LA FECHA DE LA EXPIRACIÓN O CANCELACIÓN NO SE PODRÁ PRESENTAR
RECLAMO ALGUNO POR LA PRESENTE FIANZA Y .... (ENTIDAD DEL SISTEMA
.s

Notaría Gi

TESTIMONIO

FINANCIERO) ..... Y EL CONTRATISTA QUEDARÁN LIBERADOS DE TODA
RESPONSABILIDAD U OBLIGACIÓN RESPECTO A LA PRESENTE FIANZA. ==============

ATENTAMENTE, RR

(ENTIDAD DE IEA NN CIRO e
INSERTO.=
BANCO CENTRAL DE RESERVA DEL PERU. ========
GERENCIA GENERAL
GG-141-2005.- LIMA, 26 DE OCTUBRE DEL 2005 ¿commerce
SEÑOR.- JOSE CHAVEZ CACERES.- GERENTE GENERAL.- PERUPETRO S.A. CIUDAD
TENGO EL AGRADO DE DIRIGIRME A USTED CON RELACION A SU CARTA N” GGRL-CONT-
1536-2005, REFERIDA A LA CLAUSULA DE DERECHOS FINANCIEROS DEL CONTRATO DE
LICENCIA PARA LA EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE XX, ACORDADO CON
LA EMPRESA PETROLERA MONTERRICO S.A. ========omme=somssses=ess==s===========
AL RESPECTO, DEBO MANIFESTARLE QUE EL BANCO CENTRAL DE RESERVA DEL PERU HA
APROBADO EL TEXTO DE LA CLAUSULA DECIMO PRIMERA DEL PROYECTO DE CONTRATO
QUE NOS REMITIERA ADJUNTO A SU CARTA, TENIENDO EN CUENTA QUE ES IGUAL AL
MODELO APROBADO POR NUESTRO DIRECTORIO EL 18 DE NOVIEMBRE DE 1993 PARA LOS
CONTRATOS DE LICENCIA A CELEBRARSE CON UNA EMPRESA PETROLERA. =====:
ASIMISMO, DEBO INFORMARLE QUE PARA LA SUSCRIPCIÓN DE LA CLAUSLA FINANCIERA
EN DICHO CONTRATO HEMOS SIDO DESIGNADOS EL QUE SUSCRIBE, COMO GERENTE
GENERAL DEL BANCO CENTRAL Y EL SEÑOR CARLOS BALLON AVALOS, GERENTE DE
OPERACIONES INTERNACIONALES; Y, EN AUSENCIA DE ALGUNO DE NOSOTROS, EL
DOCTOR MANUEL MONTEAGUDO VALDEZ, JEFE DE LA OFICINA LEGAL. ===
HAGO USO DE LA OCASIÓN, PARA EXPRESARLE LA SEGURIDAD DE MI MAYOR
CONSIDERACIÓN. =-
UNA FIRMA ILEGIBLE: RENZO ROSSINI MIÑAN.- GERENTE GENERAL. ================
EN LA PARTE SUPERIOR: UN SELLO QUE DICE: PERUPETRO.- ASESORIA JURÍDICA.-
280CT.2005.- RECIBIDO. =============================o=====>============:
INSERTO. =====-

NORMAS LEGALES.- LIMA, JUEVES 05 DE ENERO DEL AÑO 2006 “EL PERUANO”,
PAGINA 309322.
APRUEBAN CONTRATO DE LICENCIA PARA LA EXPLOTACION DE HIDORCARBUROS EN EL
LOTE XX. ===s===o===e=ossoesoosssoso o sss=sse=s=======s==s=s=ee==s==========
DECRETO SUPREMO N* 001-2006-EM. === esos oss====
EL PRESIDENTE DE LA REPUBLICA. ========================s=essesesosos=s======
CONSIDERANDO: =========asnssseneme==e:
QUE, ES POLITICA DEL GOBIERNO PROMOVER EL DESARROLLO DE LAS ACTIVIDADES
HIDROCARBURIFERAS, A FIN DE GARANTIZAR EL FUTURO ABASTECIMIENTO DE
COMBUSTIBLES SOBRE LA BASE DE LA LIBRE COMPETENCIA, ==== a
QUE, MEDIANTE EL DECRETO SUPREMO N” 042-2005-EM, SE APROBO EL TEXTO UNICO
ORDENADO DE LA LEY ORGANICA DE HIDROCARBUROS, QUE REGULA LAS ACTIVIDADES
DE HIDROCARBUROS EN EL TERRITORIO NACTONAL y von
QUE, EL ARTICULO 10 DEL TEXTO UNICO ORDENADO DE LA LEY ORGANICA DE
HIDROCARBUROS, ESTABLECE DIFERENTES FORMAS CONTRACTUALES PARA REALIZAR

Sonsoosoosoeoneeoosessossoosoooosososoeossessemeneosss

as========:

TESTIMONIO

ACTIVIDADES DE EXPLORACIÓN Y/O EXPLOTACIÓN DE HIDROCARBUROS . mono ononsnmemas
QUE, PERUPETRO S.A. CONFORME A LO ESTABLECIDO EN LOS ARTICULOS 6” Y 11%
DEL TEXTO UNICO ORDENADO DE LA LEY ORGANICA DE HIDROCARBUROS, HA SIDO
AUTORIZADO PARA NEGOCIAR Y CELEBRAR CONTRATOS PARA LA EXPLORACION Y/O
EXPLOTACION DE HIDORCARBUROS, PREVIA NEGOCIACION DIRECTA o POR
CONVOCATORIA. craneo ===== =s===========:

QUE, AL AMPARO DE LAS FACULTADES SEÑALADAS EN EL CONSIDERANDO PRECEDENTE,
PERUPETRO S.A. HA NEGOCIADO CON PETROLERA MONTERRICO S.A., EL PROYECTO DE
CONTRATO DE LICENCIA PARA LA EXPLOTACION DE HIDROCARBUROS EN EL LOTE XX,
UBICADO EN LA PROVINCIA DE CONTRALMIRANTE VILLAR DEL DEPARTAMENTO DE

TUMBES ¡coeoeoemcocorceerseenceneeeesessess:

¡Po q O 0000 O
QUE, MEDIANTE ACUERDO DE DIRECTORIO N” 070-2005 DE FECHA 12 DE OCTUBRE DE
2005, EL DIRECTORIO DE PERUPETRO S.A. APROBO EL PROYECTO DE CONTRATO DE
LICENCIA PARA LA EXPLOTACION DE HIDROCARBUROS EN EL LOTE XX, ELEVANDOLO AL
PODER EJECUTIVO PARA SU CONSIDERACION Y RESPECTIVA APROBACION ;============
QUE, DE ACUERDO CON LO ESTABLECIDO EN LOS ARTICULOS 63” Y 66” DBL TEXTO
UNICO ORDENADO DE LA LEY ORGANICA DE HIDROCARBUROS, HEN EL DECRETO
LEGISLATIVO N” 668 Y DEMAS NORMAS APLICABLES, ES PROCEDENTE OTORGAR LAS
GARANTIAS SEÑALADAS POR ESTOS DISPOSITIVOS
DE CONFORMIDAD CON LO DISPUESTO EN LOS NUMERALES 8) Y 24) DEL ARTICULO
118? DE LA CONSTITUCION POLITICA DEL PERU Y EL TEXTO UNICO ORDENADO DE LA
LEY ORGANICA DE HIDROCARBUROS, APROBADO POR DECRETO SUPREMO N* 042-2005-

DECRETA:
ARTICULO 1% DEL LOTE OBJETO DEL CONTRATO. ========= a -

APROBAR LA CONFORMACION, EXTENSION, DELIMITACIÓN Y NOMENCLATURA DEL AREA
INICIAL DEL LOTE XX, UBICADO EN LA PROVINCIA DE CONTRALMIRANTE VILLAR DEL
DEPARTAMENTO DE TUMBES, ADJUDICANDOLO A PERUPETRO S.A. Y DECLARANDOLO
MATERIA DE SUSCRIPCION DEL CONTRATO. EL MAPA Y MEMORIA DESCRIPTIVA DE
DICHO LOTE FORMAN PARTE INTEGRANTE DEL PRESENTE DECRETO SUPREMO. ========"="=

APROBAR EL CONTRATO DE LICENCIA PARA LA EXPLOTACION DE HIDROCARBUROS EN EL
LOTE XX, QUE CONSTA DE UNA (1) CLAUSULA PRELIMINAR, VEINTIDOS (22)
CLAUSULAS Y CUATRO (04) ANEXOS, A CELEBRARSE ENTRE PERUPETRO S.A. Y
PETROLERA MONTERRICO S.A. CON INTERVENCIÓN DEL BANCO CENTRAL DE RESERVA
DEL PERU, PARA GARANTIZAR A LA EMPRESA CONTRATISTA LO ESTABLECIDO EN LOS
ARTICULOS 63% Y 66” DEL TEXTO UNICO ORDENADO DE LA LEY ORGANICA DE
HIDROCARBUROS, APROBADO POR DECRETO SUPREMO N* 042-2005-EM. ===============
ARTICULO 3*.- DE LA AUTORIZACION PARA SUSCRIBIR EL CONTRATO. omnes.
AUTORIZAR A PERUPETRO S.A. A SUSCRIBIR CON PETROLERA MONTERRICO S.A. , EL
CONTRATO DE LICENCIA PARA LA EXPLOTACION DE HIDROCARBUROS EN EL LOTE XX,
APROBADO POR EL PRESENTE DECRETO SUPREMO. ==:
ARTICULO 4%.- DEL REERENDO . ce
EL PRESENTE DECRETO SUPREMO SERA REFRENDADO POR EL MINISTRO DE ECONOMIA Y
FINANZAS Y POR EL MINISTRO DE ENERGIA Y MINAS. mm

==

Notaría Gutiérrez Adrianzén

TESTIMONIO

DADO EN LA CASA DE GOBIERNO, EN LIMA, A LOS CUATRO DIAS DEL MES DE ENERO
DEL AÑO DOS MIL SEIS.====
ALEJANDRO TOLEDO.- PRESIDENTE CONSTITUCIONAL DE LA REPUBLICA. ummm
FERNANDO ZAVALA LOMBARDI.- MINISTRO DE ECONOMIA Y FINANZAS. ===============
GLODOMIRO SANCHEZ MEJIA.- MINISTRO DE ENERGIA Y MINAS . mmm.
00137.,====== == men ps: aaas=========
CONCLUSION: FORMALIZADO EL INSTRUMENTO, CONFORME A LO ESTABLECIDO
EN EL ARTÍCULO 59 DE LA LEY DEL NOTARIADO, HICE CONOCER A LOS OTORGANTES
SU DERECHO PARA LEERLO ÍNTEGRAMENTE. ENTERADOS DE ESE DERECHO, LEYERON EL
INSTRUMENTO ANTE MÍ Y SE RATIFICARON EN TODO SU CONTENIDO ==
DE CONFORMIDAD CON EL LITERAL J DEL ART. 59 DE LA LEY N* 28580, LOS
COMPARECIENTES SUSCRIBIERON ESTA ESCRITURA E  IMPRIMIERON SU HUELLA
DACTILAR EL DIA DIECINUEVE DE ENERO DEL AÑO DOS MIL SEIS DANDOSE POR
CONCLUIDO EL PROCESO DE FIRMAS. DESPUES DE LO CUAL FIRMO LA PRESENTE DOY

ES pe OO EEE E EE E E O 00 0 AA

CE

pc
LA PRESENTE ESCRITURA PÚBLICA, SE INICIA EN LA FOJA CON NÚMERO DE SERIE B-
1819453 Y TERMINA EN LA FOJA CON NÚMERO DE SERIE B-1819494.===
UNA FIRMA ILEGIBLE.- JOSE EDUARDO CHAVEZ CACERES.- UNA HUELLA DACTILAR.====
UNA FIRMA ILEGIBLE.- VICTOR ANTONIO CORREA RIOS.- UNA HUELLA DACTILAR.=====
UNA FIRMA ILEGIBLE.- MANUEL MONTEAGUDO VALDEZ.- UNA HUELLA DACTILAR.
UNA FIRMA ILEGIBLE.- CARLOS BALLON AVALOS.- UNA HUELLA DACTILAR.
AUTORIZA ESTE INSTRUMENTO NOTARIAL: LUIS B. GUTIÉRREZ ADRIANZÉN. ABOGADO
NOTARIO DE LIMA. UNA FIRMA ILEGIBLE. =================: ===

CONCUERDA: DOY FE QUE EL PRESENTE TRASLADO INSTRUMENTAL ES COPIA ÍNTEGRA E
IDÉNTICA DE LA ESCRITURA PÚBLICA EXTENDIDA A LOS 19 DÍAS DEL MES DE ENERO
DEL AÑO 2006, CORRIENTE A FOJAS 6,253 A 6,294 DE MI REGISTRO DE ESCRITURAS
PÚBLICAS DEL BIENIO 2005 - 2006. LA MISMA QUE SE ENCUENTRA FIRMADA POR
QUIEN COMPARECE Y AUTORIZADA POR MÍ, EL NOTARIO. EXPEDIDO CONFORME A LEY,
EL DÍA DE HOY, CATORCE DE FEBRERO DEL AÑO DOS MIL SEIS.= =

==e==e=

NA,
a
DE VS
O Po

LUIS BENJAMÍN Gl JADRIANZÉN <<
NOTARIO DE LIMA

Yi
ql

Nas

o RS

NS

Zo

SN
MAY-04-2006 05:10 PM NOTARIA GUTIERREZ 51 1 4455174

SUNARP

SUPPIINTANDENCIÁ NÁGTUNAL
DILO ARCIETROS POMLICOS.

ZONA REGISTRAL N" IX. SÉDE LIMA
OFICINA REGISTRAL LIMA

TITULO NO . 1 2006-00080678
Fecha de Presentación : 14/02/2006

Se deja constancia que se ha registrado lo siguiente :

ACTO PARTIDA N* ASTENTO
CONTRATOS DE LICENCIA 11876836 A00001

Derechos $/.1,360.00 con Recibo(s) Numero(s) 00013748-08 00025138-07.
LIMA, 02 de Mayo de 2006 v

P.01
